

 
 

--------------------------------------------------------------------------------

Exhibit 10.1
 
Execution Version



 
SENECA FOODS CORPORATION,
 
SENECA FOODS, LLC, and
 
SENECA SNACK COMPANY,
 
as Borrowers,
 
certain Subsidiaries of Borrowers as Guarantors,
 
______________________________________________________________________________
 
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
Dated as of July 20, 2011
 
$350,000,000
 
______________________________________________________________________________
 
CERTAIN FINANCIAL INSTITUTIONS,
 
as Lenders
 
and
 
BANK OF AMERICA, N.A.,
 
as Agent and Issuing Bank
 
RBS CITIZENS, N.A.,
 
as Syndication Agent
 
and
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
 
with
 
RBS CITIZENS, N.A.
 
as Joint Lead Arrangers
 

A/74297652.15
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


Page
 



SECTION 1.
DEFINITIONS; RULES OF CONSTRUCTION 
3

 
 
1.1
Definitions 
3

 
 
1.2
Accounting Terms 
29

 
 
1.3
Uniform Commercial Code 
30

 
 
1.4
Certain Matters of Construction 
30

 
SECTION 2.
THE REVOLVING CREDIT FACILITY 
30

 
 
2.1
Commitment 
31

 
 
2.2
[Intentionally Omitted.] 
32

 
 
2.3
Letter of Credit Facility 
32

 
SECTION 3.
INTEREST, FEES AND CHARGES 
35

 
 
3.1
Interest 
35

 
 
3.2
Fees 
36

 
 
3.3
Computation of Interest, Fees, Yield Protection 
36

 
 
3.4
Reimbursement Obligations 
37

 
 
3.5
Illegality 
37

 
 
3.6
Inability to Determine Rates 
37

 
 
3.7
Increased Costs; Capital Adequacy 
38

 
 
3.8
Mitigation 
39

 
 
3.9
Funding Losses 
39

 
 
3.10
Maximum Interest 
39

 
SECTION 4.
LOAN ADMINISTRATION 
39

 
 
4.1
Manner of Borrowing and Funding Loans 
39

 
 
4.2
Defaulting Lender 
41

 
 
4.3
Number and Amount of LIBOR Loans; Determination of Rate 
41

 
 
4.4
Borrower Agent 
42

 
 
4.5
One Obligation 
42

 
 
4.6
Effect of Termination 
42

 
SECTION 5.
PAYMENTS 
42

 
 
5.1
General Payment Provisions 
42

 
 
5.2
Repayment of Loans 
43

 
 
5.3
[Intentionally Omitted.] 
43

 
 
5.4
Payment of Other Obligations 
43

 
 
5.5
Marshaling; Payments Set Aside 
43

 
 
5.6
Post-Default Allocation of Payments 
43

 
 
5.7
Application of Payments 
44

 
 
5.8
Loan Account; Account Stated 
44

 
 
5.9
Taxes 
45

 
 
5.10
Lender Tax Information 
45

 
 
5.11
Nature and Extent of Each Borrower’s Liability 
46

 
SECTION 6.
CONDITIONS PRECEDENT 
48

 
 
6.1
Conditions Precedent to Initial Loans 
48

 
 
6.2
Conditions Precedent to All Credit Extensions 
49

 
SECTION 7.
COLLATERAL 
50

 
 
7.1
Grant of Security Interest 
50

 
 
7.2
Lien on Deposit Accounts; Cash Collateral 
51

 
 
7.3
[Intentionally Omitted.] 
51

 
 
7.4
Certain After-Acquired Collateral 
51

 
 
7.5
No Assumption of Liability 
52

 
 
7.6
Further Assurances 
52

 
SECTION 8.
COLLATERAL ADMINISTRATION 
52

 
 
8.1
Borrowing Base Certificates 
52

 
 
8.2
Administration of Accounts 
52

 
 
8.3
Administration of Inventory 
53

 
 
8.4
[Intentionally Omitted.] 
54

 
 
8.5
Administration of Deposit Accounts 
54

 
 
8.6
General Provisions 
54

 
 
8.7
Power of Attorney 
55

 
SECTION 9.
REPRESENTATIONS AND WARRANTIES 
56

 
 
9.1
General Representations and Warranties 
56

 
 
9.2
Complete Disclosure 
61

 
SECTION 10.
COVENANTS AND CONTINUING AGREEMENTS 
61

 
 
10.1
Affirmative Covenants 
61

 
 
10.2
Negative Covenants 
66

 
 
10.3
Financial Covenants 
70

 
SECTION 11.
GUARANTY 
71

 
 
11.1
Guaranty of Payment and Performance 
71

 
 
11.2
The Guarantors’ Agreement to Pay Enforcement Costs, etc 
71

 
 
11.3
Waivers by Guarantors; Agent’s and Secured Parties’ Freedom to Act 
71

 
 
11.4
Unenforceability of Obligations Against Borrowers 
72

 
 
11.5
Subrogation; Subordination 
72

 
 
11.6
Termination; Reinstatement 
73

 
 
11.7
Contribution 
73

 
SECTION 12.
EVENTS OF DEFAULT; REMEDIES ON DEFAULT 
73

 
 
12.1
Events of Default 
73

 
 
12.2
Remedies upon Default 
75

 
 
12.3
License 
76

 
 
12.4
Setoff 
76

 
 
12.5
Remedies Cumulative; No Waiver 
76

 
SECTION 13.
AGENT 
77

 
 
13.1
Appointment, Authority and Duties of Agent 
77

 
 
13.2
Agreements Regarding Collateral and Field Examination Reports 
78

 
 
13.3
Reliance By Agent 
78

 
 
13.4
Action Upon Default 
79

 
 
13.5
Ratable Sharing 
79

 
 
13.6
Indemnification 
79

 
 
13.7
Limitation on Responsibilities of Agent 
80

 
 
13.8
Successor Agent and Co-Agents 
80

 
 
13.9
Due Diligence and Non-Reliance 
81

 
 
13.10
Remittance of Payments and Collections 
81

 
 
13.11
Agent in its Individual Capacity 
81

 
 
13.12
Agent Titles 
82

 
 
13.13
Bank Product Providers 
82

 
 
13.14
No Third Party Beneficiaries 
82

 
SECTION 14.
BENEFIT OF AGREEMENT; ASSIGNMENTS 
82

 
 
14.1
Successors and Assigns 
82

 
 
14.2
Participations 
82

 
 
14.3
Assignments 
83

 
 
14.4
Replacement of Certain Lenders 
84

 
SECTION 15.
MISCELLANEOUS 
84

 
 
15.1
Consents, Amendments and Waivers 
84

 
 
15.2
Indemnity 
85

 
 
15.3
Notices and Communications 
85

 
 
15.4
Performance of Borrowers’ Obligations 
86

 
 
15.5
Credit Inquiries 
86

 
 
15.6
Severability 
86

 
 
15.7
Cumulative Effect; Conflict of Terms 
86

 
 
15.8
Counterparts 
86

 
 
15.9
Entire Agreement 
87

 
 
15.10
Relationship with Lenders 
87

 
 
15.11
No Advisory or Fiduciary Responsibility 
87

 
 
15.12
Confidentiality 
87

 
 
15.13
GOVERNING LAW 
88

 
 
15.14
Consent to Forum 
88

 
 
15.15
Waivers by Obligors 
88

 
 
15.16
Patriot Act Notice 
89

 
 
15.17
Effective Date 
89

 
 
15.18
Restatement 
89

 




 
 
 



A/74297652.15
 
 

--------------------------------------------------------------------------------

 



LIST OF EXHIBITS AND SCHEDULES
 
Exhibit A                      Revolver Note
Exhibit B                      Assignment and Acceptance
Exhibit C                      Assignment Notice
Exhibit D                      Form of Joinder Agreement
Exhibit E                      Form of Bank Product Notice
 
Schedule 1.1                                               Commitments of
Lenders
Schedule 2                                                  Existing Investments
Schedule 8.5                                               Deposit Accounts
Schedule 8.6.1                                             Business Locations
Schedule 9.1.4                                             Names and Capital
Structure
Schedule 9.1.7                                             Distributions
Schedule 9.1.11                                           Patents, Trademarks,
Copyrights and Licenses
Schedule 9.1.14                                           Environmental Matters
Schedule 9.1.15                                           Restrictive Agreements
Schedule 9.1.16                                           Litigation
Schedule 9.1.18                                           Pension Plans
Schedule 9.1.20                                           Labor Contracts
Schedule 10.2.1(c)                                       Existing Indebtedness
Schedule 10.2.2                                           Existing Liens
Schedule 10.2.16                                         Existing Affiliate
Transactions

A/74297652.15
 
 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is dated as of July
20, 2011, among SENECA FOODS CORPORATION, a New York corporation (the “Parent”),
SENECA FOODS, LLC (formerly known as Signature Fruit Company, LLC), a Delaware
limited liability company (“Seneca LLC”), SENECA SNACK COMPANY, a Washington
corporation (“Seneca Snack”, and together with the Parent and Seneca LLC,
collectively, the “Borrowers”), MARION FOODS, INC., a New York corporation
(“Marion”), LEBANON VALLEY COLD STORAGE, LLC, a Pennsylvania limited liability
company (“Lebanon LLC”), and LEBANON VALLEY COLD STORAGE, LP, a Pennsylvania
limited partnership (“Lebanon LP”, and together with Marion and Lebanon LLC,
collectively, the “Guarantors”), the financial institutions party to this
Agreement from time to time as lenders (collectively, “Lenders”), and BANK OF
AMERICA, N.A., a national banking association, as agent for the Secured Parties
(“Agent”), RBS CITIZENS, N.A., as Syndication Agent, BANK OF AMERICA, N.A., a
national banking association, as Issuing Bank and MERRILL LYNCH, PIERCE, FENNER
& SMITH INCORPORATED with RBS CITIZENS, N.A., as Joint Lead Arrangers.
 
R E C I T A L S:
 
WHEREAS, pursuant to a certain Amended and Restated Revolving Credit Agreement,
dated as of August 18, 2006, among the Borrowers, the Original Lenders and
Agent, as amended (as amended, the “Existing Credit Agreement”), the Original
Lenders agreed to provide (subject to the terms set forth therein) a revolving
credit facility to the Borrowers;
 
WHEREAS, pursuant to a certain Amended and Restated Guaranty, dated as of August
18, 2006, by Marion and in favor of the Original Lenders and Agent (the
“Existing Marion Guaranty”), Marion unconditionally guaranteed all of the
obligations of the Borrowers under and in respect of the Existing Credit
Agreement;
 
WHEREAS, pursuant to a certain Guaranty, dated as of August 6, 2010, by Lebanon
LLC in favor of the Original Lenders and Agent (the “Existing Lebanon LLC
Guaranty”), Lebanon LLC unconditionally guaranteed all of the obligations of the
Borrowers under and in respect of the Existing Credit Agreement;
 
WHEREAS, pursuant to a certain Guaranty, dated as of August 6, 2010, by Lebanon
LP in favor of the Original Lenders and Agent (the “Existing Lebanon LP
Guaranty”, and together with the Existing Marion Guaranty and the Existing
Lebanon LLC Guaranty, collectively, the “Existing Guaranties”), Lebanon LP
unconditionally guaranteed all of the obligations of the Borrowers under and in
respect of the Existing Credit Agreement;
 
WHEREAS, pursuant to a certain Amended and Restated Security Agreement, dated as
of August 18, 2006, among the Parent, Seneca Snack, Marion and Agent (the
“Existing Parent Security Agreement”), (a) the Parent and Seneca Snack each
granted to Agent (as collateral agent) for the benefit of Agent and the Original
Lenders, a lien on and security interest in certain of their assets in order to
secure the payment and performance in full of all of their obligations under and
in respect of the Existing Credit Agreement and (b) Marion granted to Agent (as
collateral agent) for the benefit of Agent and the Original Lenders, a lien on
and security interest in certain of its assets in order to secure the payment
and performance in full of its obligations under and in respect of the Existing
Marion Guaranty;
 
WHEREAS, pursuant to a certain Security Agreement, dated as of August 18, 2006,
between Seneca LLC and Agent (the “Existing Seneca LLC Security Agreement”),
Seneca LLC granted to Agent (as collateral agent) for the benefit of Agent and
the Original Lenders, a lien on and security interest in certain of its assets
in order to secure the payment and performance in full of it obligations under
and in respect of the Existing Credit Agreement;
 
 
1

--------------------------------------------------------------------------------

 
WHEREAS, pursuant to a certain Security Agreement, dated as of August 6, 2010,
between Lebanon LLC and Agent (the “Existing Lebanon LLC Security Agreement”),
Lebanon LLC granted to Agent (as collateral agent) for the benefit of Agent and
the Original Lenders, a lien on and security interest in certain of its assets
in order to secure the payment and performance in full of its obligations under
and in respect of the Existing Lebanon LLC Guaranty;
 
WHEREAS, pursuant to a certain Security Agreement, dated as of August 6, 2010,
between Lebanon LP and Agent (the “Existing Lebanon LP Security Agreement”, and
together with Existing Parent Security Agreement, Existing Seneca LLC Security
Agreement and Existing Lebanon LLC Security Agreement, collectively, the
“Existing Security Agreements”), Lebanon LP granted to Agent (as collateral
agent) for the benefit of Agent and the Original Lenders, a lien on and security
interest in certain of its assets in order to secure the payment and performance
in full of its obligations under and in respect of the Existing Lebanon LP
Guaranty;
 
WHEREAS, the applicable parties wish to amend, restate and supersede the
Existing Credit Agreement in its entirety as more fully set forth herein;
 
WHEREAS, each of the Guarantors, Agent and the Lenders wish to continue and
reaffirm the guaranty provided by such Guarantor in the Existing Guaranties, to
which such Guarantor is a party, in favor of Agent and the Lenders;
 
WHEREAS, the Borrowers and the Guarantors are members of a group of related
entities, the success of any one of which is dependent in part on the success of
the other members of such group;
 
WHEREAS, the Guarantors expect to receive substantial direct and indirect
benefits from the extensions of credit to the Borrowers by the Lenders pursuant
to this Agreement (which benefits are hereby acknowledged);
 
WHEREAS, the Guarantors wish to jointly and severally guaranty the Borrowers’
obligations to the Lenders under or in respect of this Agreement as provided
herein;
 
WHEREAS, the applicable parties hereto wish to amend and restate the Existing
Guaranties pursuant to the terms hereof, which shall amend and restate in its
entirety each Existing Guaranty;
 
WHEREAS, each of the Obligors, the Lenders and Agent wishes to continue and
reaffirm the grant of liens and security interests by the Obligors in favor of
Agent for the benefit of the Secured Parties and, to the extent not covered in
the Existing Security Agreements, grant liens in favor of Agent for the benefit
of Agent and the other Secured Parties; and
 
WHEREAS, the applicable parties hereto wish to amend and restate each Existing
Security Agreement pursuant to the terms hereof, which shall amend and restate
in its entirety each Existing Security Agreement.
 
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
 
 
 
2

--------------------------------------------------------------------------------

 

 
SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION.
 
1.1 Definitions.
 
As used herein, the following terms have the meanings set forth below:
 
Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.
 
Account Debtor: a Person who is obligated under an Account, Chattel Paper or
General Intangible.
 
Accounts Formula Amount:  85% of the Value of Eligible Accounts.
 
Adverse GMOL Event: the occurrence of any one or more of the following: (a) the
giving of notice of termination by any party to the Alliance Agreement which
will take effect prior to the one year anniversary of the Termination Date, (b)
the automatic termination of the Alliance Agreement pursuant to any provision
thereof which will take effect prior to the one year anniversary of the
Termination Date, (c) the giving of notice by any party to the Alliance
Agreement to another party to the Alliance Agreement that such other party is in
material breach of its obligations under the Alliance Agreement and such breach
has a Material Adverse Effect, (d) the occurrence of any event referred to in
Article XX of the Alliance Agreement (i.e. force majeure) which  has a Material
Adverse Effect, and (e) the commencement of bankruptcy or insolvency proceedings
by or against any party to the Alliance Agreement.
 
Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have correlative meanings.
 
Agent: as defined in the preamble to this Agreement.
 
Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.
 
Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.
 
Alliance Agreement: the Second Amended and Restated Alliance Agreement, dated as
of September 28, 2009, by and among Seneca Foods Corporation, GMOL, and General
Mills, Inc., as amended by a First Amendment to Second Amended and Restated
Alliance Agreement dated as of June 11, 2010, as may be further amended from
time to time so long as (a) any amendment is no less favorable to the Parent and
the Lenders and (b) the Parent has provided notice of such proposed amendment to
Agent at least fifteen (15) days prior to the date of such amendment and
promptly upon the execution thereof, has provided a copy of such amendment to
Agent.
 
Alliance Security Agreement: the Fourth Amended and Restated Alliance Security
Agreement, dated or to be dated on or prior to the Effective Date, by and
between the Parent and the Collateral Agent, in its capacity as collateral agent
for the Secured Parties and the holders of the Hancock Notes, and in form and
substance satisfactory to the Collateral Agent.
 
 
3

--------------------------------------------------------------------------------

 
Allocable Amount: as defined in Section 5.11.3.
 
Anti-Terrorism Laws: any laws relating to terrorism or money laundering,
including the Patriot Act.
 
Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.
 
Applicable Margin: with respect to any Type of Loan, the margin set forth below,
as determined by the Availability and Fixed Charge Coverage Ratio for the last
Fiscal Quarter:
 
Level
 
Availability
 (as a percentage of the Borrowing Base and as an average for quarter most
recently ended)
Fixed Charge Coverage Ratio
Base Rate Loans
LIBOR Loans
I
> 35%
> 1.75 to 1.00
0.25%
1.25%
II
> 35%
< 1.75 to 1.00
0.50%
1.50%
III
< 35%
> 1.75 to 1.00
0.50%
1.50%
IV
< 35%
< 1.75 to 1.00
0.75%
1.75%



 
Until receipt by Agent and Lenders of the financial statements and corresponding
Compliance Certificate for the Fiscal Quarter ending December 31, 2011, margins
shall be determined as if Level II were applicable.  Thereafter, the margins
shall be subject to increase or decrease upon receipt by Agent pursuant to
Section 10.1.2 of the financial statements and corresponding Compliance
Certificate for the last Fiscal Quarter, which change shall be effective on the
first day of the calendar month following receipt.  Availability shall be
determined for such pricing grid based on the average daily Availability for the
most recently ended Fiscal Quarter for which a Compliance Certificate has been
provided pursuant to Section 10.1.2.  If, by the first day of a month, any
financial statement or Compliance Certificate due in the preceding month has not
been received, then, at the option of Agent or Required Lenders, the margins
shall be determined as if Level IV were applicable, from such day until the
first day of the calendar month following actual receipt.  Notwithstanding the
foregoing, if the financial statements for any period are determined to have
been inaccurate or such financial statements are restated, and Availability
and/or the Fixed Charge Coverage Ratio would have been different for such
period, and the interest rate accruing on the Loans would have been different,
based on the accurate or restated financial statements, then the Applicable
Margin for periods affected thereby shall be retroactively re-determined based
on such accurate or restated financial statements and either the Borrowers shall
pay on demand any additional interest that results from re-determination or the
Lenders and the Agent shall refund to the Borrowers any overpayment of interest
that results from redetermination.
 
Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.
 
Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.
 
 
4

--------------------------------------------------------------------------------

 
Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit B.
 
Availability: the Borrowing Base minus the principal balance of all Loans.
 
Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the LC Reserve; (d) the Bank
Product Reserve; (e) all accrued Royalties, whether or not then due and payable
by a Borrower; (f) the aggregate amount of liabilities secured by Liens upon
Collateral that are senior to Agent’s Liens (but imposition of any such reserve
shall not waive an Event of Default arising therefrom); (g) all outstanding
payables of the Borrowers owing to farmers, growers, producers, sellers or other
Persons supplying agricultural products, including without limitation, PACA
Commodities, to the Borrowers to the extent such persons are entitled to (and
have not waived or subordinated to the satisfaction of Agent) Liens, trusts or
priority claims (whether pursuant to the California Producer’s Lien Law, PACA or
otherwise); (h) the Dilution Reserve; (i) the Hancock Reserve and (j) such
additional reserves, in such amounts and with respect to such matters, as Agent
in its discretion may elect to impose from time to time.  Availability Reserve
may include, but is not limited to, reserves relating to the amount of any
accrued and unpaid wage claims, wage deficiencies or employee benefits due and
owing to any Wisconsin employee of any Borrower.
 
Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.
 
Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.
 
Bank Product: any of the following products, services or facilities extended to
any Borrower or Subsidiary by a Lender or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; and (d) other banking products or
services as may be requested by any Borrower or Subsidiary, but expressly
excluding (x) any loan, operating lease or Capital Lease financing provided by a
Lender or any of its Affiliates and (y) the RBS Letters of Credit.
 
Bank Product Debt: Indebtedness and other obligations of an Obligor relating to
Bank Products.
 
Bank Product Reserve: the aggregate amount of reserves established by Agent from
time to time in its discretion in respect of Secured Bank Product Obligations.
 
Bankruptcy Code: Title 11 of the United States Code.
 
Base Rate: for any day, a per annum rate equal to the greater of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or (c)
LIBOR for a 30 day interest period as determined on such day, plus 1.0%.
 
Base Rate Loan: any Loan that bears interest based on the Base Rate.
 
Benefit Amount: as defined in Section 11.7.
 
Board of Governors: the Board of Governors of the Federal Reserve System.
 
Borrowed Money: with respect to any Obligor, without duplication, its (a)
Indebtedness that (i) arises from the lending of money by any Person to such
Obligor, (ii) is evidenced by notes, drafts, bonds, debentures, credit documents
or similar instruments, (iii) accrues interest or is a type upon which interest
charges are customarily paid (excluding trade payables owing in the Ordinary
Course of Business), or (iv) was issued or assumed as full or partial payment
for Property; (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Indebtedness of the foregoing types
owing by another Person.
 
 
5

--------------------------------------------------------------------------------

 
Borrower Agent: as defined in Section 4.4.
 
Borrowers: as defined in the preamble to this Agreement.
 
Borrowing: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.
 
Borrowing Base: on any date of determination, an amount equal to the lesser of
(a) the aggregate amount of Commitments, minus the LC Reserve; or (b) the sum of
the Accounts Formula Amount, plus the Inventory Formula Amount, minus the
Availability Reserve.
 
Borrowing Base Certificate: a certificate, in form and substance satisfactory to
Agent, by which Borrowers certify calculation of the Borrowing Base.
 
Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and New York, and if such day relates to a LIBOR Loan,
any such day on which dealings in Dollar deposits are conducted between banks in
the London interbank Eurodollar market.
 
California Producer’s Lien Law:  §55631, et seq. of the California Food and
Agricultural Code, as amended.
 
Capital Expenditures: all liabilities incurred or expenditures made by a
Borrower or Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year, in each case that would be required to be capitalized in accordance
with GAAP (excluding any Delayed Lease Financing).
 
Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP; provided, that the adoption or
issuance of any accounting standards after the Effective Date will not cause any
lease that was not or would not have been a Capital Lease prior to such adoption
or issuance to be deemed a Capital Lease.
 
Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.
 
Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
discretion, which account shall be subject to Agent’s Liens for the benefit of
Secured Parties.
 
Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 103%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Secured Bank Product Obligations),
Agent’s good faith estimate of the amount due or to become due, including all
fees and other amounts relating to such Obligations.  “Cash Collateralization”
has a correlative meaning.
 
 
6

--------------------------------------------------------------------------------

 
Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition; (b)
certificates of deposit, time deposits and bankers’ acceptances maturing within
12 months of the date of acquisition, and overnight bank deposits, in each case
which are issued by Bank of America or a commercial bank organized under the
laws of the United States or any state or district thereof, rated A-1 (or
better) by S&P or P-1 (or better) by Moody’s at the time of acquisition, and
(unless issued by a Lender) not subject to offset rights; (c) repurchase
obligations with a term of not more than 30 days for underlying investments of
the types described in clauses (a) and (b) entered into with any bank described
in clause (b); (d) commercial paper issued by Bank of America or rated A-1 (or
better) by S&P or P-1 (or better) by Moody’s, and maturing within nine months of
the date of acquisition; and (e) shares of any money market fund that has
substantially all of its assets invested continuously in the types of
investments referred to above, has net assets of at least $500,000,000.
 
Cash Management Services: any services provided from time to time by any
Lender or any of its Affiliates to any Borrower or Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.
 
Casualty Event: with respect to any Property (including any interest in
Property) of any Person or any of its Subsidiaries, any loss of, damage to, or
condemnation or other taking of, such Property for which any such Person or
Subsidiary receives insurance proceeds, proceeds of a condemnation award or
other compensation.
 
CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).
 
Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
 
Change of Control: an event or series of events by which (a) any person or group
of persons (within the meaning of Section 13 or 14 of the Securities Exchange
Act of 1934) shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 promulgated by the Securities and Exchange Commission under said
Act), directly or indirectly, of thirty percent (30%) or more of the combined
voting power of the outstanding Equity Interests of Parent, (b) during any
period of twelve consecutive calendar months, individuals who were directors of
Parent on the first day of such period (together with any new director whose
election by the board of directors of Parent or whose nomination for election by
the stockholders of Parent was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved) shall cease to constitute a majority of the board of directors of
Parent, or (c) the shareholders or directors of any Borrower shall have approved
(i) any merger or consolidation in which such Borrower is not the surviving or
continuing corporation or pursuant to which shares of such Borrower’s stock
would be converted into cash, securities or other property, other than a merger
of such Borrower in which shareholders immediately prior to the merger continue
to be the beneficial owners of voting securities sufficient to maintain voting
control of the surviving corporation immediately after the merger; (ii) any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of such
Borrower, unless to another Borrower, or (iii) any plan of liquidation or
dissolution of such Borrower, unless permitted by this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
Agent or any Lender) incurred by any Indemnitee or asserted against any
Indemnitee by any Obligor or other Person, in any way relating to (a) any Loans,
Letters of Credit, Loan Documents, or the use thereof or transactions relating
thereto, (b) any action taken or omitted in connection with any Loan Documents,
(c) the existence or perfection of any Liens, or realization upon any
Collateral, (d) exercise of any rights or remedies under any Loan Documents or
Applicable Law, or (e) failure by any Obligor to perform or observe any terms of
any Loan Document, in each case including all costs and expenses relating to any
investigation, litigation, arbitration or other proceeding (including an
Insolvency Proceeding or appellate proceedings), whether or not the applicable
Indemnitee is a party thereto.
 
Code: the Internal Revenue Code of 1986.
 
Cold Storage Pears:  Inventory of the Borrowers consisting of pears which are
placed in cold storage for ripening.
 
Collateral: all Property described in Section 7.1, all Property described in any
Security Document as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.
 
Collateral Agent:  Bank of America, N.A., acting as collateral agent in respect
of certain of the Collateral for the Lenders and the holders of the Hancock
Notes, if any, and each other Person appointed as the successor Collateral Agent
in accordance with the Intercreditor Agreement.
 
Commitment: for any Lender, its obligation to make Loans and to participate in
LC Obligations up to the maximum principal amount shown on Schedule 1.1, as
hereafter modified pursuant to Section 2.1.7 or an Assignment and Acceptance to
which it is a party.  “Commitments” means the aggregate amount of such
Commitments of all Lenders.
 
Commitment Termination Date: the earliest to occur of (a) the Termination Date;
(b) the date on which Borrowers terminate the Commitments pursuant to Section
2.1.4; or (c) the date on which the Commitments are terminated pursuant to
Section 12.2.
 
Compliance Certificate: a certificate, in form and substance satisfactory to
Agent, by which Borrowers certify compliance with Section 10.3, and calculate
the applicable Level for the Applicable Margin.
 
Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Indebtedness,
lease, dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof.  The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.
 
 
8

--------------------------------------------------------------------------------

 
Current Asset Related Intangibles: all trade names, trademarks, brand names,
copyrights, patents, licenses, permits, and all other general intangibles and
rights necessary or advisable for the sale or collection of Inventory or
Accounts of an Obligor or otherwise relating thereto.
 
CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.), as amended.
 
Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.
 
Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.
 
Defaulting Lender: any Lender that, as determined by Agent, (a) has failed to
perform any funding obligations hereunder, and such failure is not cured within
three Business Days; (b) has notified Agent or any Borrower that such Lender
does not intend to comply with its funding obligations hereunder or has made a
public statement to the effect that it does not intend to comply with its
funding obligations hereunder or under any other credit facility; (c) has
failed, within three Business Days following request by Agent (made in good
faith belief that such Lender will not honor its obligations hereunder), to
confirm in a manner satisfactory to Agent that such Lender will comply with its
funding obligations hereunder; or (d) has, or has a direct or indirect parent
company that has, become the subject of an Insolvency Proceeding or taken any
action in furtherance thereof; provided, however, that a Lender shall not be a
Defaulting Lender solely by virtue of a Governmental Authority’s ownership of
any equity interest in such Lender or parent company.
 
Delayed Lease Financing: Liabilities incurred or expenditures made by the
Borrowers or any of their Subsidiaries in connection with the acquisition of
fixed assets to the extent refunded with the proceeds received in connection
with the lease financing of such asset (pursuant to which a Borrower or such
Subsidiary is the lessee) within 365 days of the incurrence of such liability or
the making of such expenditure.
 
Deposit Account Control Agreements: the Deposit Account control agreements to be
executed by each institution maintaining a Deposit Account for an Obligor, in
favor of Agent, for the benefit of Secured Parties, as security for the
Obligations.
 
Dilution Reserve: a reserve established by Agent to reflect dilution with
respect to the Accounts, as determined by Agent in its discretion, equal to the
product of (a) the Eligible Accounts at such time and (b) the excess, if any, of
(i) the percentage obtained by dividing (A) the aggregate amount of non-cash
reductions in Accounts of Borrowers for a period, as determined by Agent in its
discretion, preceding such time by (B) the total net sales of Borrowers for such
period over (ii) 5.00%.
 
Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); any distribution, advance
or repayment of Indebtedness to a holder of Equity Interests which is either a
Senior Officer of a Borrower or any Subsidiary or the holder (together with any
family member or Affiliate) of 5% or more of any class of Equity Interests of
the Parent; or any purchase, redemption, or other acquisition or retirement for
value of any Equity Interest.
 
 
9

--------------------------------------------------------------------------------

 
Dollars: lawful money of the United States.
 
Dominion Account: a special account established by Borrowers at Bank of America
or another bank acceptable to Agent, over which Agent has exclusive control for
withdrawal purposes.
 
EBITDA: determined on a consolidated basis for Borrowers and Subsidiaries, (a)
net income, plus (b) to the extent deducted in calculating net income, without
duplication, (i) income taxes, (ii) interest expense, (iii) depreciation and
amortization expense, and (iv) other non-recurring extraordinary or unusual
non-cash charges, minus (c) to the extent such items were added in calculating
net income, (i) extraordinary or unusual gains, (ii) gains from any Casualty
Event, Asset Disposition (except for a sale of Inventory in the Ordinary Course
of Business) or discontinued operations, and (iii) gains arising from the
write-up of assets during such period.
 
Effective Date: as defined in Section 6.1.
 
Eligible Account: an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods or rendition of services, is payable
in Dollars and is deemed by Agent, in its discretion, to be an Eligible
Account.  Without limiting the foregoing, no Account shall be an Eligible
Account if (a) it is unpaid for more than 60 days after the original due date,
or more than 90 days after the original invoice date; (b) 50% or more of the
Accounts owing by the Account Debtor are not Eligible Accounts under the
foregoing clause; (c) when aggregated with other Accounts owing by the Account
Debtor other than with respect to Accounts arising from the sale of Inventory
pursuant to the Alliance Agreement, it exceeds 25% of the aggregate Eligible
Accounts (or such higher percentage as Agent may establish for the Account
Debtor from time to time), but only to the extent in excess of such percentage;
(d) it does not conform with a covenant or representation herein; (e) it is
owing by a creditor or supplier, or is otherwise subject to an asserted or
exercised offset, counterclaim, dispute, deduction, discount, recoupment,
reserve, defense, chargeback, credit or allowance (but ineligibility shall be
limited to the amount thereof); (f) an Insolvency Proceeding has been commenced
by or against the Account Debtor; or the Account Debtor has failed, has
suspended or ceased doing business, is liquidating, dissolving or winding up its
affairs, or is not Solvent; or the Borrower is not able to bring suit or enforce
remedies against the Account Debtor through judicial process; (g) the Account
Debtor is organized or has its principal offices or assets outside the United
States or Canada, unless the Account is supported by a letter of credit issued
or confirmed by a bank acceptable to the Agent or by credit insurance, in each
case in form and substance satisfactory to the Agent and as to which letter of
credit the Agent has a security interest perfected by control; (h) it is owing
by a Governmental Authority, unless the Account Debtor is the United States or
any department, agency or instrumentality thereof and the Account has been
assigned to Agent in compliance with the federal Assignment of Claims Act; (i)
it is not subject to a duly perfected, first priority Lien in favor of Agent, or
is subject to any other Lien, other than (x) exclusive of PACA Commodities, a
Permitted Lien, and (y) with respect to PACA Commodities, a Lien permitted under
Section 10.2.2(c)(iii); (j) the goods giving rise to it have not been delivered
to the Account Debtor, the services giving rise to it have not been accepted by
the Account Debtor, or it otherwise does not represent a final sale; (k) it is
evidenced by Chattel Paper or an Instrument of any kind, or has been reduced to
judgment; (l) its payment has been extended or the Account Debtor has made a
partial payment; (m) it arises from a sale to an Affiliate, from a sale on a
cash-on-delivery, bill-and-hold, sale-or-return, sale-on-approval, consignment,
or other repurchase or return basis, or from a sale for personal, family or
household purposes; (n) it represents a progress billing or retainage, or
relates to services for which a performance, surety or completion bond or
similar assurance has been issued; (o) it includes a billing for interest, fees
or late charges, but ineligibility shall be limited to the extent thereof; (p)
the Account Debtor is located in Minnesota (or any other jurisdiction which
adopts a statute or other requirement with respect to which any Person that
obtains business from within such jurisdiction or is otherwise subject to such
jurisdiction’s tax law must file a “Business Activity Report” (or other
applicable report) or make any other required filings in a timely manner in
order to enforce its claims in such jurisdiction’s courts or arising under such
jurisdiction’s laws); provided that Accounts which would be Eligible Accounts
but for the terms of this clause (p) shall nonetheless be deemed to be Eligible
Accounts if the Borrower that owns such Account has filed a “Business Activity
Report” (or other applicable report) with the applicable state office or is
qualified to do business in such jurisdiction and, at the time the Account was
created, was qualified to do business in such jurisdiction or had on file with
the applicable state office a current “Business Activity Report” (or other
applicable report); or (q) the Account is owed by an Account Debtor that has a
pending PACA Claim being asserted against a Borrower or any Subsidiary at the
time that the Eligible Accounts are being determined.  In calculating delinquent
portions of Accounts under clauses (a) and (b), credit balances more than 90
days old will be excluded.
 
 
10

--------------------------------------------------------------------------------

 
Eligible Assignee: a Person that is (a) a Lender, U.S.-based Affiliate of a
Lender or Approved Fund; (b) any other financial institution approved by Agent
and Borrower Agent (which approval by Borrower Agent shall not be unreasonably
withheld or delayed, and shall be deemed given if no objection is made within
two Business Days after notice of the proposed assignment), that is organized
under the laws of the United States or any state or district thereof, has total
assets in excess of $5 billion, extends asset-based lending facilities in its
ordinary course of business and whose becoming an assignee would not constitute
a prohibited transaction under Section 4975 of the Code or any other Applicable
Law; or (c) during any Event of Default, any Person acceptable to Agent in its
discretion, not to be unreasonably withheld or delayed.
 
Eligible Inventory: Inventory owned by a Borrower that Agent, in its discretion,
deems to be Eligible Inventory.  Without limiting the foregoing, no Inventory
shall be Eligible Inventory unless it (a) is finished goods, “brite” goods
(finished goods which have not been labeled), semi-finished frozen goods or can,
can stock and plastic container raw materials (other than Cold Storage Pears),
and not work-in-process (other than “brite” goods and semi-finished frozen
goods); (b) is not held on consignment, nor subject to any deposit or down
payment; (c) is in good and saleable condition and is not damaged, defective,
shopworn or otherwise unfit for sale; (d) is not slow-moving (i.e., older than
two pack seasons), obsolete or unmerchantable, and does not constitute returned
or repossessed goods, unless such goods are suitable for resale; (e) meets all
standards imposed by any Governmental Authority, and does not constitute
hazardous materials under any Environmental Law; (f) conforms with the covenants
and representations herein; (g) is subject to Agent’s duly perfected, first
priority Lien, except a Permitted Lien; (h) is within the continental United
States or Canada, is not in transit except between locations of Borrowers, and
is not consigned to any Person; (i) is not subject to any warehouse receipt or
negotiable Document; (j) is not subject to any License or other arrangement that
restricts such Borrower’s or Agent’s right to dispose of such Inventory, unless
Agent has received an appropriate Lien Waiver (other than in respect of Excluded
License Agreements); (k) (i) is not located on leased premises or in the
possession of a warehouseman, processor, repairman, mechanic, shipper, freight
forwarder or other Person, unless the lessor or such Person has delivered a Lien
Waiver or an appropriate Rent and Charges Reserve has been established, (ii) is
not located at a facility owned by a Borrower subject to a mortgage unless the
mortgagee of such Real Estate shall have entered into a Mortgagee Consent, or
(iii) is located on leased premises or in the possession of a warehouseman,
processor, repairman, mechanic, shipper, freight forwarder or is located at a
facility owned by a Borrower but subject to a mortgage and for which a Lien
Waiver or Mortgagee Consent, as applicable, has not been obtained, provided that
the amount of Inventory that may be Eligible Inventory under this clause (iii)
of this clause (k) will not at any time exceed 10% of all Inventory of the
Borrowers in the aggregate, subject to the maintenance of Rent and Charges
Reserves with respect thereto, it being understood, however, that the Agent
anticipates, without limiting the generality of the Agent’s discretion with
respect to the maintenance of additional Rent and Charges Reserves, that the
Rent and Charges Reserves will include an amount equal to the amount of rent,
mortgage payments, fees and equivalent amounts that are payable by the Borrowers
for a period of 90 days with respect to any location (A) referenced in this
clause (iii) of this clause (k) and (B) for which the landlord, warehouseman or
mortgagee with respect thereto has not waived or subordinated any rights it may
have in the Collateral to the rights of the Collateral Agent and/or Agent, as
applicable; (l) has not been sold to any Borrower; (m) is not being processed
for or held for sale to GMOL or any Affiliate thereof, pursuant to the Alliance
Agreement or otherwise; (n) was not purchased from a Person that has a pending
PACA Claims asserted against a Borrower or any Subsidiary at the time that the
Eligible Inventory is being determined; and (o) is not subject to a Lien in
favor of a seller of farm products or a secured creditor of a seller of farm
products pursuant to the Food Security Act.
 
 
11

--------------------------------------------------------------------------------

 
Enforcement Action: any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, exercise of
any right to vote or act in an Obligor’s Insolvency Proceeding, or otherwise).
 
Environmental Laws: all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies), relating to public health (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA.
 
Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.
 
Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.
 
Equity Interest: the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any other form of equity security or ownership interest.
 
ERISA: the Employee Retirement Income Security Act of 1974, as amended.
 
ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
 
ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA that, in either
case, could reasonably be expected to result in liability to the Obligor or an
ERISA Affiliate of $1,000,000 or more; (c) a complete or partial withdrawal by
any Obligor or ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate a Pension Plan pursuant to Section 4041(c) of ERISA or the treatment
of a Multiemployer Plan amendment as a termination under Section 4041A of ERISA,
or the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) any Obligor or ERISA Affiliate fails to meet any funding
obligations with respect to any Pension Plan or Multiemployer Plan (in the case
of a Pension Plan that is a single employer plan, "funding obligations" refers
to annual minimum required contributions and not quarterly installments), after
taking into account any available cure period, or requests a minimum funding
waiver; (f) an event or condition which constitutes grounds under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Pension Plan or Multiemployer Plan; or (g) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon any Obligor or ERISA Affiliate.
 
 
12

--------------------------------------------------------------------------------

 
Event of Default: as defined in Section 12.
 
Excluded License Agreements: contracts pursuant to which (a) an Obligor agrees
to manufacture food products for the counterparty to such contracts for sale by
such counterparty in stores operated by such counterparty, and (b) the cans or
other containers in which such food products are delivered by the applicable
Obligor is labeled with a name exclusively used by such counterparty and its
Affiliates for selling their house brands of food products.
 
Excluded Tax: with respect to Agent, any Lender, Issuing Bank or any other
recipient of a payment to be made by or on account of any Obligation, (a) taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located; (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which Borrower Agent is located; (c) any backup
withholding tax required by the Code to be withheld from amounts payable to a
Lender that has failed to comply with Section 5.10; (d) in the case of a Foreign
Lender, any United States withholding tax that is (i) required pursuant to laws
in force at the time such Lender becomes a Lender (or designates a new Lending
Office) hereunder, or (ii) attributable to such Lender’s failure or inability
(other than as a result of a Change in Law) to comply with Section 5.10, except
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new Lending Office (or assignment), to receive
additional amounts from Borrowers with respect to such withholding tax; and (e)
taxes imposed on it by reason of Section 1471 or 1472 of the Code.
 
Existing Credit Agreement: as defined in the recitals to this Agreement.
 
Existing Guaranties: as defined in the recitals to this Agreement.
 
Existing Lebanon LLC Guaranty: as defined in the recitals to this Agreement.
 
Existing Lebanon LLC Security Agreement: as defined in the recitals to this
Agreement.
 
Existing Lebanon LP Guaranty: as defined in the recitals to this Agreement.
 
Existing Lebanon LP Security Agreement: as defined in the recitals to this
Agreement.
 
Existing Marion Guaranty: as defined in the recitals to this Agreement.
 
Existing Parent Security Agreement: as defined in the recitals to this
Agreement.
 
Existing Security Agreements: as defined in the recitals to this Agreement.
 
Existing Seneca LLC Security Agreement: as defined in the recitals to this
Agreement.
 
 
13

--------------------------------------------------------------------------------

 
Extraordinary Expenses: all costs, expenses or advances that Agent or any Lender
may incur during a Default or Event of Default, or during the pendency of an
Insolvency Proceeding of an Obligor, including those relating to (a) any audit,
inspection, repossession, storage, repair, appraisal, insurance, manufacture,
preparation or advertising for sale, sale, collection, or other preservation of
or realization upon any Collateral; (b) any action, arbitration or other
proceeding (whether instituted by or against Agent, any Lender, any Obligor, any
representative of creditors of an Obligor or any other Person) in any way
relating to any Collateral (including the validity, perfection, priority or
avoidability of Agent’s Liens with respect to any Collateral), Loan Documents,
Letters of Credit or Obligations, including any lender liability or other
Claims; (c) the exercise, protection or enforcement of any rights or remedies of
Agent in, or the monitoring of, any Insolvency Proceeding; (d) settlement or
satisfaction of any taxes, charges or Liens with respect to any Collateral; (e)
any Enforcement Action; (f) negotiation and documentation of any modification,
waiver, workout, restructuring or forbearance with respect to any Loan Documents
or Obligations; and (g) Protective Advances.  Such costs, expenses and advances
include transfer fees, Other Taxes, storage fees, insurance costs, permit fees,
utility reservation and standby fees, legal fees, appraisal fees, brokers’ fees
and commissions, auctioneers’ fees and commissions, accountants’ fees,
environmental study fees, wages and salaries paid to employees of any Obligor or
independent contractors in liquidating any Collateral, and travel expenses.
 
Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Agent.
 
Fee Letter: the fee letter agreement among Agent, Arranger and Parent.
 
Financial Affiliate: a Subsidiary of the bank holding company controlling any
Lender, which Subsidiary is engaging in any of the activities permitted by
Section 4(e) of the Bank Holding Company Act of 1956 (12 U.S.C. §1843).
 
Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.
 
Fiscal Year: the fiscal year of Borrowers and Subsidiaries for accounting and
tax purposes, ending on March 31st of each year.
 
Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Borrowers and Subsidiaries for the most recent four Fiscal Quarters, of (a)
EBITDA (determined on a first-in, first-out method of accounting inventory)
minus Capital Expenditures made (except those (x) financed with Borrowed Money
other than Loans or (y) made solely with the proceeds of insurance to repair,
rebuild or replace the asset as to which the insurance proceeds were received),
cash taxes paid and Distributions made, to (b) Fixed Charges.
 
Fixed Charges: the sum of interest expense (other than payment-in-kind) and
regularly scheduled principal payments made on Indebtedness, but excluding any
such principal payments made to the extent refinanced with other Indebtedness.
 
FLSA: the Fair Labor Standards Act of 1938.
 
Food Security Act:  The Food Security Act of 1985, as amended, and the rules and
regulations promulgated thereunder from time to time in effect.
 
 
14

--------------------------------------------------------------------------------

 
Foreign Lender: any Lender that is organized under the laws of a jurisdiction
other than the laws of the United States, or any state or district thereof.
 
Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.
 
Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code, such that a guaranty by such Subsidiary of the
Obligations or a Lien on the assets of such Subsidiary to secure the Obligations
would result in material tax liability to Borrowers.
 
Fronting Exposure: a Defaulting Lender’s Pro Rata share of LC Obligations or
Swingline Loans, as applicable, except to the extent allocated to other Lenders
under Section 4.2.
 
Full Payment: with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in the proceeding); (b)
if such Obligations are LC Obligations or inchoate or contingent in nature, Cash
Collateralization thereof (or delivery of a standby letter of credit acceptable
to Agent in its discretion, in the amount of required Cash Collateral); and (c)
a release of any Claims of Obligors against Agent, Lenders and Issuing Bank
arising on or before the payment date.  No Loans shall be deemed to have been
paid in full until all Commitments related to such Loans have expired or been
terminated.
 
GAAP: generally accepted accounting principles in effect in the United States
from time to time.
 
GE-BP: GE Commercial Finance Business Property Corporation, a Delaware
corporation.
 
GE/Signature Mortgage Debt: the Indebtedness of Seneca LLC and the Parent to
GE-BP under the GE/Signature Mortgage Loan Documents, in an aggregate principal
amount not to exceed $19,000,000.
 
GE/Signature Mortgage Loan Documents: the documents entered into by Seneca LLC,
the Parent and GE-BP relating to the financing of the Signature Plant 7
Property, each in form and substance satisfactory to Agent.
 
GE/Signature Refinancing Conditions: the following conditions for the
GE/Signature Mortgage Debt:  (a) it is in an aggregate principal amount that
does not exceed the principal amount of the GE/Signature Mortgage Debt being
extended, renewed or refinanced; (b) it has a final maturity no sooner than the
GE/Signature Mortgage Debt being extended, renewed or refinanced; (c) no
additional Lien is granted to secure it; (d) no additional Person is obligated
on such Debt; (e) upon giving effect to it, no Default or Event of Default
exists; and (f) copies of the documents evidencing such Indebtedness are
promptly provided to the Agent.
 
General Electric:  General Electric Capital Corporation.
 
GMOL: General Mills Operations, LLC.
 
Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
 
Governmental Authority: any federal, state, local, foreign or other  agency,
authority, body, commission, court, instrumentality, political subdivision, or
other entity or officer exercising executive, legislative, judicial, regulatory
or administrative functions for any governmental, judicial, investigative,
regulatory or self-regulatory authority.
 
 
15

--------------------------------------------------------------------------------

 
Green Giant Inventory: shelf-stable and frozen vegetable products under the
Green Giant® brands (including, on the date hereof, peas, green beans, corn and
dry bean products) and all of the following designated for or intended to be
used in producing such vegetable products:  unprocessed seed, processed seed,
growing crops, raw produce, produce in process, frozen bulk vegetables, cans,
can ends, cartons, labels, poly bags and miscellaneous packaging.
 
Guarantor Payment: as defined in Section 5.11.3.
 
Guarantors: as defined in the preamble to this Agreement, including each other
Person who guarantees payment or performance of any Obligations by executing and
delivering to Agent a Joinder Agreement in accordance with Section 10.1.9.
 
Guaranty: the guarantee by the Guarantors of the Obligations of the Borrowers
under this Agreement and the other Loan Documents pursuant to Section 11 hereof.
 
Hancock: John Hancock Life Insurance Company (USA), successor by merger to John
Hancock Life Insurance Company.
 
Hancock Amended and Restated Note Agreement:  the Amended and Restated Note
Purchase Agreement dated as of June 30, 2003 between the Parent and Hancock
pursuant to which the Hancock Notes are currently outstanding, as such agreement
is in effect on the Effective Date and without giving effect to any amendments
thereof after the Effective Date except for amendments which are not in breach
of the terms of the Intercreditor Agreement.
 
Hancock Amended and Restated Note Agreement Documents: the Hancock Amended and
Restated Note Agreement, the Hancock Notes and the other documents evidencing,
securing or guarantying the Hancock Amended and Restated Note Agreement Loans,
as in effect on the Effective Date and without giving effect to any amendments
thereof after the Effective Date except for amendments which are not in breach
of the terms of the Intercreditor Agreement.
 
Hancock Amended and Restated Note Agreement Loans: the obligations and
Indebtedness of any Borrower or Subsidiary of any Borrower under the Hancock
Amended and Restated Note Agreement Documents.
 
Hancock Collateral: as defined in the Intercreditor Agreement
 
Hancock Notes: collectively, the Mortgage Notes due August 1, 2013 in the
original aggregate principal amount of $75,000,000 pursuant to the Hancock
Amended and Restated Note Agreement, with a current outstanding aggregate
principal amount not exceeding $47,170,000.
 
Hancock Refinancing Condition: the following conditions for refinancing the
Hancock Amended and Restated Agreement Loans:  (a) it is in an aggregate
principal amount that does not exceed the principal amount of the Hancock
Amended and Restated Agreement Loans being extended, renewed or refinanced; (b)
it has a final maturity no sooner than the Hancock Amended and Restated
Agreement Loans being extended, renewed or refinanced; (c) it is subject to the
terms of the Intercreditor Agreement; (d) no additional Lien is granted to
secure it; (e) no additional Person is obligated on such Indebtedness; (f) upon
giving effect to it, no Default or Event of Default exists; and (g) copies of
the documents evidencing such Indebtedness are promptly provided to the Agent.
 
 
16

--------------------------------------------------------------------------------

 
Hancock Reserve: at any time within (and including) 90 days of the maturity date
of the Hancock Notes and until the Hancock Notes have been paid in full, the
aggregate principal amount of the Hancock Notes then outstanding.
 
Hedging Agreement: an agreement relating to any swap, cap, floor, collar,
option, forward, cross right or obligation, or combination thereof or similar
transaction, with respect to interest rate, foreign exchange, currency,
commodity, credit or equity risk.
 
Indebtedness: As applied to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without duplication: (a) every obligation of
such Person for money borrowed, (b) every obligation of such Person evidenced by
bonds, debentures, notes or other similar instruments, including obligations
incurred in connection with the acquisition of property, assets or businesses
and any earnouts, (c) every reimbursement obligation of such Person with respect
to letters of credit, bankers’ acceptances or similar facilities issued for the
account of such Person, (d) every obligation of such Person issued or assumed as
the deferred purchase price of property or services (including securities
repurchase agreements but excluding trade accounts payable or accrued
liabilities arising in the ordinary course of business which are not overdue or
which are being contested in good faith), (e) every obligation of such Person
under any Capitalized Lease, (f) every obligation of such Person under any
synthetic lease, (g) every obligation of such Person in respect of sales of (i)
accounts or general intangibles for money due or to become due, (ii) chattel
paper, instruments or documents creating or evidencing a right to payment of
money or (iii) other receivables (collectively, “receivables”), whether pursuant
to a purchase facility or otherwise, other than in connection with the
disposition of the business operations of such Person relating thereto or a
disposition of defaulted receivables for collection and not as a financing
arrangement, and together with any obligation of such Person to pay any
discount, interest, fees, indemnities, penalties, recourse, expenses or other
amounts in connection therewith, (h) every obligation of such Person (an “equity
related purchase obligation”) to purchase, redeem, retire or otherwise acquire
for value any shares of Equity Interests issued by such Person or any rights
measured by the value of such Equity Interests, (i) every obligation of such
Person under any forward contract, futures contract, swap, option or other
financing agreement or arrangement (including, without limitation, caps, floors,
collars and similar agreements), the value of which is dependent upon interest
rates, currency exchange rates, commodities or other indices (a “derivative
contract”), including without limitation the Hedging Agreements, (j) every
obligation in respect of Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent that such
Person is liable therefor as a result of such Person’s ownership interest in or
other relationship with such entity, except to the extent that the terms of such
Indebtedness provide that such Person is not liable therefor and such terms are
enforceable under applicable law, and (k) every Contingent Obligation with
respect to Indebtedness of any other Person.
 
The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (u) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with GAAP, (v) any Capital
Lease shall be the principal component of the aggregate of the rentals
obligation under such Capitalized Lease payable over the term thereof that is
not subject to termination by the lessee, (w) any sale of receivables shall be
the amount of unrecovered capital or principal investment of the purchaser
(other than the Borrowers) thereof, excluding amounts representative of yield or
interest earned on such investment, (x) any synthetic lease shall be the
stipulated loss value, termination value or other equivalent amount, (y) any
derivative contract shall be the maximum amount of any termination or loss
payment required to be paid by such Person if such derivative contract were, at
the time of determination, to be terminated by reason of any event of default or
early termination event thereunder, whether or not such event of default or
early termination event has in fact occurred, and (z) any equity related
purchase obligation shall be the maximum fixed redemption or purchase price
thereof inclusive of any accrued and unpaid dividends to be comprised in such
redemption or purchase price.
 
 
17

--------------------------------------------------------------------------------

 
Indemnified Taxes: Taxes other than Excluded Taxes.
 
Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.
 
Ineligible Securities:  Securities which may not be underwritten or dealt in by
member banks of the Federal Reserve System under Section 16 of the Banking Act
of 1933 (12 U.S.C. §24, Seventh), as amended.
 
Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.
 
Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.
 
Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.
 
Intercreditor Agreement: the Second Amended and Restated Intercreditor Agreement
of even date herewith, among the Lenders, Agent, the Collateral Agent and
Hancock, individually and as collateral agent, and as a acknowledged and agreed
to by the Obligors, as amended from time to time.
 
Interest Period: as defined in Section 3.1.3.
 
Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).
 
Inventory Formula Amount: 85% of the NOLV Percentage of the Value of Eligible
Inventory.
 
Inventory Reserve: reserves established by Agent to reflect factors that may
negatively impact the Value of Inventory, including change in salability,
obsolescence, seasonality, theft, shrinkage, imbalance, change in composition or
mix, markdowns and vendor chargebacks.
 
Investment: any acquisition of all or substantially all assets of a Person; any
acquisition of record or beneficial ownership of any Equity Interests of a
Person; or any advance or capital contribution to or other investment in a
Person.
 
IRS: the United States Internal Revenue Service.
 
 
18

--------------------------------------------------------------------------------

 
Issuing Bank: Bank of America or any Affiliate of Bank of America, or any
replacement issuer appointed pursuant to Section 2.3.4.
 
Issuing Bank Indemnitees: Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.
 
Joinder Agreement: as defined in Section 10.1.9.
 
LC Application: an application by Borrower Agent to Issuing Bank for issuance of
a Letter of Credit, in form and substance satisfactory to Issuing Bank.
 
LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and, if no Loans are outstanding, the LC
Obligations do not exceed the Borrowing Base (without giving effect to the LC
Reserve for purposes of this calculation); (c) the expiration date of such
Letter of Credit is (i) no more than 365 days from issuance, in the case of
standby Letters of Credit, and (ii) no more than 120 days from issuance, in the
case of documentary Letters of Credit; (d) the Letter of Credit and payments
thereunder are denominated in Dollars; and (e) the purpose and form of the
proposed Letter of Credit is satisfactory to Agent and Issuing Bank in their
discretion.
 
LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers or any other Person to Issuing Bank
or Agent in connection with any Letter of Credit.
 
LC Obligations: the sum (without duplication) of (a) all amounts owing by
Borrowers for any drawings under Letters of Credit; and (b) the stated amount of
all outstanding Letters of Credit.
 
LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank, in form satisfactory to Agent and Issuing Bank.
 
LC Reserve: the aggregate of all LC Obligations, other than those that have been
Cash Collateralized by Borrowers.
 
Lebanon LLC: as defined in the preamble to this Agreement.
 
Lebanon LP: as defined in the preamble to this Agreement.
 
Lebanon Pledge Agreement: the Amended and Restated Pledge Agreement, dated or to
be dated on or prior to the Effective Date, between Lebanon LLC and Agent, in
form and substance satisfactory to Agent.
 
Lender Indemnitees: Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.
 
Lenders: as defined in the preamble to this Agreement, including Agent in its
capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Acceptance.
 
Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower Agent.
 
 
19

--------------------------------------------------------------------------------

 
Letter of Credit: any standby or documentary letter of credit issued by Issuing
Bank for the account of a Borrower, or any indemnity, guarantee, exposure
transmittal memorandum or similar form of credit support issued by Agent or
Issuing Bank for the benefit of a Borrower.
 
Letter of Credit Subline: $50,000,000.
 
LIBOR: for any Interest Period with respect to a LIBOR Loan, the per annum rate
of interest (rounded up, if necessary, to the nearest 1/8th of 1%), determined
by Agent at approximately 11:00 a.m. (London time) two Business Days prior to
commencement of such Interest Period, for a term comparable to such Interest
Period, equal to (a) the British Bankers Association LIBOR Rate (“BBA LIBOR”),
as published by Reuters (or other commercially available source designated by
Agent); or (b) if BBA LIBOR is not available for any reason, the interest rate
at which Dollar deposits in the approximate amount of the LIBOR Loan would be
offered by Bank of America’s London branch to major banks in the London
interbank Eurodollar market.  If the Board of Governors imposes a Reserve
Percentage with respect to LIBOR deposits, then LIBOR shall be the foregoing
rate, divided by 1 minus the Reserve Percentage.
 
LIBOR Loan: a Loan that bears interest based on LIBOR.
 
License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.
 
Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.
 
Lien: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, hypothecations,
statutory trusts, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property.
 
Lien Waiver: an agreement, in form and substance satisfactory to Agent, by which
(a) for any material Collateral located on leased premises, the lessor waives or
subordinates any Lien it may have on the Collateral, and agrees to permit Agent
to enter upon the premises and remove the Collateral or to use the premises to
store or dispose of the Collateral; (b) for any Collateral held by a
warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, the Licensor
grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License.
 
Loan: a loan made pursuant to Section 2.1, and any Swingline Loan, Overadvance
Loan or Protective Advance.
 
Loan Account: the loan account established by each Lender on its books pursuant
to Section 5.8.
 
Loan Documents: this Agreement, Other Agreements and Security Documents.
 
 
20

--------------------------------------------------------------------------------

 
Loan Year: each 12 month period commencing on the Effective Date and on each
anniversary of the Effective Date.
 
Margin Stock: as defined in Regulation U of the Board of Governors.
 
Marion: as defined in the preamble to this Agreement.
 
Master Reimbursement Agreement: the Amended and Restated Master Reimbursement
Agreement dated as of July 20, 2011 between the Parent and General Electric
providing for General Electric to cause the issuance of certain letters of
credit to secure the payment of principal and interest on various bonds in an
amount up to $23,500,000, as such Master Reimbursement Agreement is in effect on
the Effective Date and without giving effect to any amendments thereof after the
Effective Date.
 
Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties, prospects or condition (financial or otherwise) of the
Borrowers and their Subsidiaries taken as a whole, on the value of any material
Collateral, on the enforceability of any Loan Documents, or on the validity or
priority of Agent’s Liens on any Collateral; (b) impairs the ability of an
Obligor to perform its obligations under the Loan Documents, including repayment
of any Obligations; or (c) otherwise impairs the ability of Agent or any Lender
to enforce or collect any Obligations or to realize upon any Collateral.
 
Material Contract: any agreement or arrangement to which a Borrower or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any securities law applicable to such Obligor, including
the Securities Act of 1933; (b) for which breach, termination, nonperformance or
failure to renew would have a Material Adverse Effect; or (c) that relates to
Subordinated Debt, or Indebtedness in an aggregate amount of $20,000,000 or
more.
 
Moody’s: Moody’s Investors Service, Inc., and its successors.
 
Mortgagee Consents: with respect to any Real Estate and any assets of a Borrower
which are located at Real Estate owned by a Borrower and subject to a mortgage,
a letter, certificate or other instrument in writing from the mortgagee on a
form approved by Agent or otherwise in form and substance acceptable to Agent.
 
Multiemployer Plan: any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
 
Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Indebtedness
secured by a Permitted Lien senior to Agent’s Liens on Collateral sold; (c)
transfer or similar taxes; and (d) reserves for indemnities, until such reserves
are no longer needed.
 
NOLV Percentage: the net orderly liquidation value of Inventory, expressed as a
percentage, expected to be realized at an orderly, negotiated sale held within a
reasonable period of time, net of all liquidation expenses, as determined from
the most recent appraisal of Borrowers’ Inventory performed by an appraiser and
on terms satisfactory to Agent.
 
 
21

--------------------------------------------------------------------------------

 
Notes: each Revolver Note or other promissory note executed by a Borrower to
evidence any Obligations.
 
Notice of Borrowing: a Notice of Borrowing to be provided by Borrower Agent to
request a Borrowing of Loans, in form satisfactory to Agent.
 
Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Borrower Agent to request a conversion or continuation of any Loans
as LIBOR Loans, in form satisfactory to Agent.
 
Noticed Hedge: Secured Bank Product Obligations arising under a Hedging
Agreement.
 
Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Obligors under Loan Documents, (d) Secured
Bank Product Obligations, and (e) other Indebtedness, obligations and
liabilities of any kind owing by Obligors pursuant to the Loan Documents,
whether now existing or hereafter arising, whether evidenced by a note or other
writing, whether allowed in any Insolvency Proceeding, whether arising from an
extension of credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several.
 
Obligor: each Borrower, Guarantor, or other Person that is liable for payment of
any Obligations or that has granted a Lien in favor of Agent on its assets to
secure any Obligations.
 
Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary, consistent with past practices and undertaken in good faith.
 
Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.
 
Original Lenders: the “Lenders” as defined in the Existing Credit Agreement.
 
OSHA: the Occupational Safety and Hazard Act of 1970.
 
Other Agreement: each Note; Guaranty; LC Document; Fee Letter; Lien Waiver;
Intercreditor Agreement; Borrowing Base Certificate, Compliance Certificate,
financial statement or report delivered hereunder; or other document, instrument
or agreement (other than this Agreement or a Security Document) now or hereafter
delivered by an Obligor or other Person to Agent or a Lender in connection with
any transactions relating hereto.
 
Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.
 
Overadvance: as defined in Section 2.1.5.
 
Overadvance Loan: a Base Rate Loan made when an Overadvance exists or is caused
by the funding thereof.
 
 
22

--------------------------------------------------------------------------------

 
PACA: The Perishable Agricultural Commodities Act (7 USC §§ 499a et seq.) as
amended, and the rules and regulations promulgated thereunder from time to time
in effect.
 
PACA Commodities: as defined in Section 10.1.11(a).
 
PACA Claim: with respect to any Person, any right or claim of or for the benefit
of such Person under PACA or any similar law enacted by any other state or
jurisdiction including, without limitation, any right, title or interest in or
to any claims, remedies or trust assets or other benefits or any proceeds
thereof.
 
Parent: as defined in the preamble to this Agreement.
 
Participant: as defined in Section 14.2.
 
Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).
 
Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.
 
PBGC: the Pension Benefit Guaranty Corporation.
 
Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Obligor or ERISA
Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.
 
Permitted Acquisition:  the acquisition of any assets (out of the ordinary
course of business) or any Person, business or division by any Borrower,
provided that each of the following conditions is met with respect to any such
acquisition:
 
(a) such Borrower shall have delivered to Agent a statement certified by the
principal financial or accounting officer of the Parent to the effect that (i)
no Default or Event of Default exists, which statement shall be accompanied by
computations, in reasonable detail, evidencing that the Fixed Charge Coverage
Ratio (calculated on a pro forma basis determined in a manner acceptable to
Agent) after giving effect to such acquisition is not less than 1.0 to 1.0 and
(ii) Availability is not less than 15% of the Borrowing Base, both before and
after giving effect to such acquisition;
 
(b) the consideration for such acquisition shall not include the assumption of
Indebtedness by such Borrower, other than Indebtedness which is permitted
pursuant to Section 10.2.1;
 
(c) if such acquisition is an acquisition of a Person, such acquisition shall
have been approved by the board of directors (or other managing board) and
shareholders or members, if applicable, of the Person so acquired or of the
holders of the Equity Interest of the Person so acquired;
 
(d) not less than ten (10) Business Days prior to the closing of such
acquisition, such Borrower shall notify Agent of the terms thereof and shall
provide to Agent such information and documents as may be deemed by Agent to be
necessary in order for Agent to determine if the acquisition is a Permitted
Acquisition; and
 
 
23

--------------------------------------------------------------------------------

 
(e) either (i) such acquisition is the acquisition of assets only for use in the
same line of business as (or a line of business substantially similar or
complementary to) the line of business of the Borrowers and in which assets
which would be deemed Collateral pursuant to the Security Documents and Agent,
shall concurrently with the closing of the acquisition be granted, for the
benefit of Secured Parties, a perfected, first priority security interest
(subject only to Permitted Liens) or (ii) such acquisition involves the purchase
of the Equity Interests of a Person and each of the following conditions is met:
 
(A)           such acquisition is the acquisition of one hundred percent (100%)
of each of the Equity Interests and Voting Stock of such Person;
 
(B)           such Person is in the same line of business (or a substantially
similar line of business) as the Borrowers; and
 
(C)           contemporaneously with the occurrence of such acquisition, such
Borrower shall (1) pledge the Equity Interests of such Person to Agent, for the
benefit of Secured Parties, pursuant to the Pledge Agreement and shall execute
such amendment to the Pledge Agreement as requested by Agent to effectuate such
pledge, (2) cause such acquired Person to guaranty all of the Obligations
hereunder by executing and delivering a Joinder Agreement in accordance with
Section 10.1.9, (3) cause such acquired Person to take all steps as may be
necessary or advisable in the reasonable opinion of Agent to grant to Agent, as
applicable, for the benefit of Secured Parties, a first priority, perfected
security interest in all of its assets which would be deemed Collateral pursuant
to the Security Documents (except that there may exist liens thereon permitted
by Section 10.2.2 hereof and there may exist a prior lien on those assets which
secure Indebtedness of such acquired Person following such Permitted
Acquisition, to the extent permitted under Section 10.2.1 hereof) as collateral
security for such guaranty, pursuant to security documents, mortgages, pledges
and other documents in form and substance reasonably satisfactory to Agent, as
applicable, each of which documents shall be Security Documents hereunder, and
(4) cause such Person to deliver to the Lenders and Agent (x) evidence of proper
or similar corporate authorization and (y) legal opinions with respect to each
of the matters and documents set forth in this clause (C), in each case, in form
and substance reasonably satisfactory to Agent and the Required Lenders.
 
Permitted Asset Disposition: as long as no Default or Event of Default exists
and all Net Proceeds of Collateral are remitted to Agent to be applied to the
Obligations, an Asset Disposition that is (a) a sale of Inventory in the
Ordinary Course of Business; (b) a disposition of Inventory that is obsolete,
unmerchantable or otherwise unsalable in the Ordinary Course of Business; (c)
termination of a lease of real or personal Property that is not necessary for
the Ordinary Course of Business, could not reasonably be expected to have a
Material Adverse Effect and does not result from an Obligor’s default; (d) the
licensing of Intellectual Property in the Ordinary Course of Business; (e) other
Asset Dispositions having a net book value on the Borrowers’ books and records
not in excess of $25,000,000 in the aggregate in any Fiscal Year and $75,000,000
in the aggregate from and after the Effective Date so long as each such Asset
Disposition is in exchange for consideration having a fair market value at least
equal to that of the property exchanged; (g) a Delayed Lease Financing; or (h)
approved in writing by Agent and Required Lenders.
 
Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder; (c)
existing on the Effective Date, and any extension or renewal thereof that does
not increase the amount of such Contingent Obligation when extended or renewed;
(d) incurred in the Ordinary Course of Business with respect to surety, appeal
or performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of assets permitted hereunder; or (f) arising under the Loan
Documents.
 
 
24

--------------------------------------------------------------------------------

 
Permitted Lien: as defined in Section 10.2.2.
 
Person: any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.
 
Plan: any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.
 
Pledge Agreement: the Second Amended and Restated Pledge Agreement, dated or to
be dated on or prior to the Effective Date, between Parent, each other Borrower
or Guarantor that has Subsidiaries and Agent, in form and substance satisfactory
to Agent.
 
Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate.  Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate.  Any change in such rate announced
by Bank of America shall take effect at the opening of business on the day
specified in the public announcement of such change.
 
Pro Rata: with respect to any Lender, a percentage (rounded to the ninth decimal
place) determined (a) while Commitments are outstanding, by dividing the amount
of such Lender’s Commitment by the aggregate amount of all Commitments; and (b)
at any other time, by dividing the amount of such Lender’s Loans and LC
Obligations by the aggregate amount of all outstanding Loans and LC Obligations.
 
Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued; (c)
appropriate reserves have been established in accordance with GAAP; (d)
non-payment would not have a Material Adverse Effect, nor result in forfeiture
or sale of any assets of the Obligor; (e) no Lien is imposed on assets of the
Obligor, unless bonded and stayed to the reasonable satisfaction of Agent; and
(f) if the obligation results from entry of a judgment or other order, such
judgment or order is stayed pending appeal or other judicial review.
 
Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.
 
Protective Advances: as defined in Section 2.1.6.
 
Purchase Money Debt: (a) Indebtedness (other than the Obligations) for payment
of any of the purchase price of fixed assets; (b) Indebtedness (other than the
Obligations) incurred within 10 days before or after acquisition of any fixed
assets, for the purpose of financing any of the purchase price thereof; and (c)
any renewals, extensions or refinancings (but not increases) thereof.
 
 
25

--------------------------------------------------------------------------------

 
Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Indebtedness and constituting a Capital
Lease or a purchase money security interest under the UCC.
 
RBS Letters of Credit: The irrevocable transferable letters of credit issued in
favor of the trustees for the benefit of the holders of the holders of the
following bonds with an aggregate face amount not to exceed $23,500,000: (a)
Industrial Development Refunding Revenue Bonds (Seneca Foods Corporation
Project) Series 1992 of the City of Janesville, Wisconsin in the original
principal amount of $7,710,000; (b) Industrial Development Refunding Revenue
Bonds (Seneca Foods Corporation Project) Series 1992 of the Ontario County
Industrial Development Agency in the original principal amount of $5,185,000;
(c) Industrial Development Refunding Revenue Bonds (Seneca Foods Corporation
Project) Series 1992 of the City of Rochester, Minnesota in the original
principal amount of $4,675,000; and (d) Industrial Development Refunding Revenue
Bonds (Seneca Foods Corporation Project) Series 1992 of the Wayne County
Industrial Development Agency in the original principal amount of $5,060,000.
 
RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).
 
Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.
 
Refinancing Conditions: the following conditions for Refinancing Debt:  (a) it
is in an aggregate principal amount that does not exceed the principal amount of
the Indebtedness being extended, renewed or refinanced; (b) it has a final
maturity no sooner than the Indebtedness being extended, renewed or refinanced;
(c) it is subordinated to the Obligations at least to the same extent as the
Indebtedness being extended, renewed or refinanced; (d) no additional Lien is
granted to secure it; (e) no additional Person is obligated on such
Indebtedness; and (f) upon giving effect to it, no Default or Event of Default
exists.
 
Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Indebtedness permitted under Section 10.2.1(b), (c) or (e).
 
Reimbursement Date: as defined in Section 2.3.2.
 
Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, mortgagee, processor,
repairman, mechanic, shipper, freight forwarder, broker or other Person who
possesses any Collateral or could assert a Lien on any Collateral; and (b) a
reserve at least equal to three months rent, the amount of payments due under
the applicable mortgage and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver or Mortgagee Consent, as
applicable.
 
Report: as defined in Section 13.2.3.
 
Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.
 
Required Lenders: Lenders (subject to Section 4.2) having (a) Commitments in
excess of 50% of the aggregate Commitments; and (b) if the Commitments have
terminated, Loans in excess of 50% of all outstanding Loans; provided, however,
that the Commitments and Loans of any Defaulting Lender shall be excluded from
such calculation.
 
Reserve Percentage: the reserve percentage (expressed as a decimal, rounded up
to the nearest 1/8th of 1%) applicable to member banks under regulations issued
from time to time by the Board of Governors for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”).
 
 
26

--------------------------------------------------------------------------------

 
Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower, Subsidiary or other Obligor to repay
Indebtedness, to declare or make Distributions by a Subsidiary of a Borrower to
such Borrower, to modify, extend or renew any agreement evidencing Indebtedness,
or to repay any intercompany Indebtedness.
 
Restricted Investment: any Investment by a Borrower or Subsidiary, other than
(a) Investments in Subsidiaries to the extent existing on the Effective Date;
(b) Cash Equivalents that are subject to Agent’s Lien and control, pursuant to
documentation in form and substance satisfactory to Agent; (c) loans and
advances permitted under Section 10.2.6; (d) Permitted Acquisitions; (e)
Investments existing on the Effective Date and listed on Schedule 2; (f)
Investments consisting of promissory notes received as proceeds of Permitted
Asset Dispositions; (g) other Investments in an aggregate amount not in excess
of $2,000,000; (h) Investments by the Borrowers in Subsidiaries that have
guarantied the Obligations and otherwise complied with the provisions of Section
10.1.9 and (i) Investments with respect to Indebtedness permitted by Section
10.2.1(h) so long as the Person in which such Investments are made remains a
Borrower; provided, however, that, with the exception of loans and advances
referred to in Section 10.2.6(a) and clause (h) above, such Investments will be
considered Investments permitted by hereunder only if all actions have been
taken to the satisfaction of Agent to provide to Agent, for the benefit of
Secured Parties, a first priority perfected security interest in all of such
Investments free of all Liens other than Permitted Liens.
 
Revolver Note: a promissory note executed by Borrowers in favor of a Lender in
the form of Exhibit A, in the amount of such Lender’s Commitment.
 
Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License, including, without limitation, all reserves that
Agent from time to time may establish for Inventory with labels bearing
trademarks or trade names licensed by any Borrower from Societe des Produits
Nestlé, S.A., or from similar third parties, in an amount determined by Agent to
be sufficient to make any required royalty payments owing by Borrowers with
respect to such Inventory necessary to sell or dispose of the Inventory in a
commercially reasonable manner.
 
S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.
 
Secured Bank Product Obligations: Bank Product Debt owing to a Secured Bank
Product Provider, up to the maximum amount (in the case of any Secured Bank
Product Provider other than Bank of America and its Affiliates) specified by
such provider in writing to Agent, which amount may be established or increased
(by further written notice to Agent from time to time) as long as no Default or
Event of Default exists and no Overadvance would result from establishment of a
Bank Product Reserve for such amount and all other Secured Bank Product
Obligations.
 
Secured Bank Product Provider: (a) Bank of America or any of its Affiliates; and
(b) any other Lender or Affiliate of a Lender that is providing a Bank Product,
provided such provider delivers written notice to Agent, in form and substance
satisfactory to Agent, by the later of the Effective Date or 10 days following
creation of the Bank Product, (i) describing the Bank Product and setting forth
the maximum amount to be secured by the Collateral and the methodology to be
used in calculating such amount, and (ii) agreeing to be bound by Section 13.13.
 
 
27

--------------------------------------------------------------------------------

 
Secured Parties: Agent, Issuing Bank, Lenders and Secured Bank Product
Providers.
 
Security Documents: the Alliance Security Agreement, the Pledge Agreement, the
Lebanon Pledge Agreement, the Trademark Security Agreements, the Deposit Account
Control Agreements and all other documents, instruments and agreements now or
hereafter securing (or given with the intent to secure) any Obligations.
 
Seneca LLC: as defined in the preamble to this Agreement.
 
Seneca Snack: as defined in the preamble to this Agreement.
 
Senior Officer: the chairman of the board, president, chief executive officer or
chief financial officer of a Borrower or, if the context requires, an Obligor.
 
Settlement Report: a report summarizing Loans and participations in LC
Obligations outstanding as of a given settlement date, allocated to Lenders on a
Pro Rata basis in accordance with their Commitments.
 
Signature Plant 7 Property: the real property and improvements owned by Seneca
LLC located at 2801 Finch Road in Modesto, Stanislaus County, California.
 
Silgan:  Silgan Containers Corporation, a Delaware corporation.
 
Silgan Payable: amounts due and owing by Parent to Silgan under the terms of the
Supply Agreement dated as of August 18, 2006 between Parent and Silgan, as
amended June 15, 2009 in an aggregate amount not to exceed $15,000,000 at any
time, as such Supply Agreement is in effect on the date hereof and without
giving effect to any amendments thereto, other than amendments in the Ordinary
Course of Business that do not increase the deferred purchase price provided for
in such Supply Agreement.
 
Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates.  “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.
 
Subordinated Debt: Indebtedness incurred by a Borrower that is expressly
subordinate and junior in right of payment to Full Payment of all Obligations,
and is on terms (including maturity, interest, fees, repayment, covenants and
subordination) satisfactory to Agent.
 
Subsidiary: any entity at least 50% of whose voting securities or Equity
Interests is owned by a Borrower or any combination of Borrowers (including
indirect ownership by a Borrower through other entities in which the Borrower
directly or indirectly owns 50% of the voting securities or Equity Interests).
 
 
28

--------------------------------------------------------------------------------

 
Swingline Loan: any Borrowing of Base Rate Loans funded with Agent’s funds,
until such Borrowing is settled among Lenders or repaid by Borrowers.
 
Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
Termination Date: July 20, 2016.
 
Trademark Security Agreement: each trademark security agreement pursuant to
which an Obligor grants to Agent, for the benefit of Secured Parties, a Lien on
such Obligor’s interests in trademarks, as security for the Obligations, in form
and substance satisfactory to Agent.
 
Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.
 
Trigger Period: the period (a) commencing on the day that an Event of Default
occurs, or Availability is less than the greater of (i) 12.5% of the Commitments
then in effect and (ii) $30,000,000, in each case under clauses (i) and (ii) for
five (5) consecutive Business Days, and (b) continuing until no Event of Default
exists and Availability is greater than the greater of (i) 12.5% of the
Commitments then in effect and (ii) $30,000,000, in each case under clauses (i)
and (ii) for twenty-one (21) consecutive calendar days.
 
Type: any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the same
interest option and, in the case of LIBOR Loans, the same Interest Period.
 
UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.
 
Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.
 
Unused Line Fee Rate: a per annum rate equal to 0.25%.
 
Upstream Payment: a Distribution by a Subsidiary of a Borrower to such Borrower.
 
Value: (a) for Inventory, its value determined on the basis of the lower of cost
or market, calculated on a first-in, first-out basis, and excluding any portion
of cost attributable to intercompany profit among Borrowers and their
Affiliates; and (b) for an Account, its face amount, net of any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) that have been or could be
claimed by the Account Debtor or any other Person.
 
1.2 Accounting Terms.
 
 
29

--------------------------------------------------------------------------------

 
Under the Loan Documents (except as otherwise specified herein), all accounting
terms shall be interpreted, all accounting determinations shall be made, and all
financial statements shall be prepared, in accordance with GAAP applied on a
basis consistent with the most recent audited financial statements of Borrowers
delivered to Agent before the Effective Date and using the same inventory
valuation method as used in such financial statements, except for any change
required or permitted by GAAP if Borrowers’ certified public accountants concur
in such change, the change is disclosed to Agent, and Section 10.3 is amended in
a manner satisfactory to Required Lenders to take into account the effects of
the change.  Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrowers and their Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
 
1.3 Uniform Commercial Code.
 
As used herein, the following terms are defined in accordance with the UCC in
effect in the State of New York from time to time:  “Chattel Paper,” “Deposit
Account,” “Document,” “Equipment,” “Farm Products,” “Instrument,” “Investment
Property,” “Letter-of-Credit Right” and “Supporting Obligation.”
 
1.4 Certain Matters of Construction.
 
The terms “herein,” “hereof,” “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular section, paragraph
or subdivision.  Any pronoun used shall be deemed to cover all genders.  In the
computation of periods of time from a specified date to a later specified date,
“from” means “from and including,” and “to” and “until” each mean “to but
excluding.”  The terms “including” and “include” shall mean “including, without
limitation” and, for purposes of each Loan Document, the parties agree that the
rule of ejusdem generis shall not be applicable to limit any provision.  Section
titles appear as a matter of convenience only and shall not affect the
interpretation of any Loan Document.  All references to (a) laws or statutes
include all related rules, regulations, interpretations, amendments and
successor provisions; (b) any document, instrument or agreement include any
amendments, waivers and other modifications, extensions or renewals (to the
extent permitted by the Loan Documents); (c) any section mean, unless the
context otherwise requires, a section of this Agreement; (d) any exhibits or
schedules mean, unless the context otherwise requires, exhibits and schedules
attached hereto, which are hereby incorporated by reference; (e) any Person
include successors and assigns; (f) time of day mean time of day at Agent’s
notice address under Section 15.3.1; or (g) discretion of Agent, Issuing Bank or
any Lender mean the sole and absolute discretion of such Person.  All
calculations of Value, fundings of Loans, issuances of Letters of Credit and
payments of Obligations shall be in Dollars and, unless the context otherwise
requires, all determinations (including calculations of Borrowing Base and
financial covenants) made from time to time under the Loan Documents shall be
made in light of the circumstances existing at such time.  Borrowing Base
calculations shall be consistent with historical methods of valuation and
calculation, and otherwise satisfactory to Agent (and not necessarily calculated
in accordance with GAAP).  Borrowers shall have the burden of establishing any
alleged negligence, misconduct or lack of good faith by Agent, Issuing Bank or
any Lender under any Loan Documents.  No provision of any Loan Documents shall
be construed against any party by reason of such party having, or being deemed
to have, drafted the provision.  Whenever the phrase “to the best of Borrowers’
knowledge” or words of similar import are used in any Loan Documents, it means
actual knowledge of a Senior Officer, or knowledge that a Senior Officer would
have obtained if he or she had engaged in good faith and diligent performance of
his or her duties, including reasonably specific inquiries of employees or
agents and a good faith attempt to ascertain the matter to which such phrase
relates.
 
SECTION 2. THE REVOLVING CREDIT FACILITY.
 
 
30

--------------------------------------------------------------------------------

 
2.1 Commitment.
 
2.1.1. Loans.  Each Lender agrees, severally on a Pro Rata basis up to its
Commitment, on the terms set forth herein, to make Loans to Borrowers from time
to time through the Commitment Termination Date.  The Loans may be repaid and
reborrowed as provided herein.  Subject to Section 2.1.5 and Section 2.1.6, in
no event shall Lenders have any obligation to honor a request for a Loan if the
unpaid balance of Loans outstanding at such time (including the requested Loan)
would exceed the Borrowing Base.
 
2.1.2. Revolver Notes.  The Loans made by each Lender and interest accruing
thereon shall be evidenced by the records of Agent and such Lender.  At the
request of any Lender, Borrowers shall deliver a Revolver Note to such Lender.
 
2.1.3. Use of Proceeds.  The proceeds of Loans shall be used by Borrowers solely
(a) to satisfy existing Indebtedness; (b) to pay fees and transaction expenses
associated with the closing of this credit facility; (c) to pay Obligations in
accordance with this Agreement; (d) to make Permitted Acquisitions and (e) for
working capital and other lawful corporate purposes of Borrowers, including, but
not limited to, the making of Capital Expenditures and Distributions, all in
accordance with the terms of this Agreement.
 
2.1.4. Voluntary Reduction or Termination of Commitments.
 
(a) The Commitments shall terminate on the Termination Date, unless sooner
terminated in accordance with this Agreement.  Upon at least 5 Business Days
prior written notice to Agent, Borrowers may, at their option, terminate the
Commitments and this credit facility.  Any notice of termination given by
Borrowers shall be irrevocable.  On the Termination Date, Borrowers shall make
Full Payment of all Obligations.
 
(b) Borrowers may permanently reduce the Commitments, on a Pro Rata basis for
each Lender, upon at least 5 Business Days prior written notice to Agent, which
notice shall specify the amount of the reduction and shall be irrevocable once
given.  Each reduction shall be in a minimum amount of $10,000,000, or an
increment of $1,000,000 in excess thereof.
 
2.1.5. Overadvances.  If the aggregate Loans exceed the Borrowing Base
(“Overadvance”) at any time, the excess amount shall be payable by Borrowers on
demand by Agent, but all such Loans shall nevertheless constitute Obligations
secured by the Collateral and entitled to all benefits of the Loan
Documents.  Agent may require Lenders to honor requests for Overadvance Loans
and to forbear from requiring Borrowers to cure an Overadvance, (a) when no
other Event of Default is known to Agent, as long as (i) the Overadvance does
not continue for more than 30 consecutive days (and no Overadvance may exist for
at least five consecutive days thereafter before further Overadvance Loans are
required), and (ii) the Overadvance is not known by Agent to exceed 10% of the
Borrowing Base; and (b) regardless of whether an Event of Default exists, if
Agent discovers an Overadvance not previously known by it to exist, as long as
from the date of such discovery the Overadvance (i) is not increased by more
than $5,000,000, and (ii) does not continue for more than 30 consecutive
days.  In no event shall Overadvance Loans be required that would cause the
outstanding Loans and LC Obligations to exceed the aggregate Commitments.  Any
funding of an Overadvance Loan or sufferance of an Overadvance shall not
constitute a waiver by Agent or Lenders of the Event of Default caused
thereby.  In no event shall any Borrower or other Obligor be deemed a
beneficiary of this Section nor authorized to enforce any of its terms.
 
 
31

--------------------------------------------------------------------------------

 
2.1.6. Protective Advances.  Agent shall be authorized, in its discretion, at
any time that any conditions in Section 6 are not satisfied, to make Base Rate
Loans (“Protective Advances”) (a) up to an aggregate amount of $15,000,000
outstanding at any time, if Agent deems such Loans necessary or desirable to
preserve or protect Collateral, or to enhance the collectibility or repayment of
Obligations; or (b) to pay any other amounts chargeable to Obligors under any
Loan Documents, including costs, fees and expenses.  Each Lender shall
participate in each Protective Advance on a Pro Rata basis.  Required Lenders
may at any time revoke Agent’s authority to make further Protective Advances
under clause (a) by written notice to Agent.  Absent such revocation, Agent’s
determination that funding of a Protective Advance is appropriate shall be
conclusive. In no event shall Protective Advances be required that would cause
the outstanding Loans and LC Obligations to exceed the aggregate Commitments.
 
2.1.7. Increase in Commitments.  Borrowers may request an increase in
Commitments from time to time upon notice to Agent, as long as (a) the requested
increase is in a minimum amount of $10,000,000 and is offered on the same terms
as existing Commitments, except for any closing fee to which Borrowers agree,
(b) increases under this Section do not exceed $150,000,000 in the aggregate,
(c) no reduction in Commitments pursuant to Section 2.1.4 has occurred prior to
the requested increase, and (d) the requested increase does not cause the
Commitments to exceed 90% of any applicable cap under any Subordinated Debt
agreement.  Agent shall promptly notify Lenders of the requested increase and,
within 10 Business Days thereafter, each Lender shall notify Agent if and to
what extent such Lender commits to increase its Commitment.  Any Lender not
responding within such period shall be deemed to have declined an increase.  If
Lenders fail to commit to the full requested increase, Eligible Assignees may
issue additional Commitments and become Lenders hereunder.  Agent may allocate,
in its discretion, in consultation with Borrowers, the increased Commitments
among committing Lenders and, if necessary, Eligible Assignees.  Provided the
conditions set forth in Section 6.2 are satisfied, total Commitments shall be
increased by the requested amount (or such lesser amount committed by Lenders
and Eligible Assignees) on a date agreed upon by Agent and Borrower Agent, but
no later than 45 days following Borrowers’ increase request.  Agent, Borrowers,
and new and existing Lenders shall execute and deliver such documents and
agreements as Agent deems appropriate to evidence the increase in and
allocations of Commitments.  On the effective date of an increase, all
outstanding Loans, LC Obligations and other exposures under the Commitments
shall be reallocated among Lenders, and settled by Agent if necessary,  in
accordance with Lenders’ adjusted shares of such Commitments.
 
2.2 [Intentionally Omitted.]
 
2.3 Letter of Credit Facility.
 
2.3.1. Issuance of Letters of Credit.  Issuing Bank shall issue Letters of
Credit from time to time until 30 days prior to the Termination Date (or until
the Commitment Termination Date, if earlier), on the terms set forth herein,
including the following:
 
(a) Each Borrower acknowledges that Issuing Bank’s issuance of any Letter of
Credit is conditioned upon Issuing Bank’s receipt of a LC Application with
respect to the requested Letter of Credit, as well as such other instruments and
agreements as Issuing Bank may customarily require for issuance of a letter of
credit of similar type and amount.  Issuing Bank shall have no obligation to
issue any Letter of Credit unless (i) Issuing Bank receives a LC Request and LC
Application at least three Business Days prior to the requested date of
issuance; (ii) each LC Condition is satisfied; and (iii) if a Defaulting Lender
exists, such Lender or Borrowers have entered into arrangements satisfactory to
Agent and Issuing Bank to eliminate any Fronting Exposure associated with such
Lender.  If, in sufficient time to act, Issuing Bank receives written notice
from Required Lenders that a LC Condition has not been satisfied, Issuing Bank
shall not issue the requested Letter of Credit.  Prior to receipt of any such
notice, Issuing Bank shall not be deemed to have knowledge of any failure of LC
Conditions.
 
 
32

--------------------------------------------------------------------------------

 
(b) Letters of Credit may be requested by a Borrower to support obligations
incurred in the Ordinary Course of Business, or as otherwise approved by
Agent.  The renewal or extension of any Letter of Credit shall be treated as the
issuance of a new Letter of Credit, except that delivery of a new LC Application
shall be required at the discretion of Issuing Bank.
 
(c) Borrowers assume all risks of the acts, omissions or misuses of any Letter
of Credit by the beneficiary.  In connection with issuance of any Letter of
Credit, none of Agent, Issuing Bank or any Lender shall be responsible for the
existence, character, quality, quantity, condition, packing, value or delivery
of any goods purported to be represented by any Documents; any differences or
variation in the character, quality, quantity, condition, packing, value or
delivery of any goods from that expressed in any Documents; the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Documents or of any
endorsements thereon; the time, place, manner or order in which shipment of
goods is made; partial or incomplete shipment of, or failure to ship, any goods
referred to in a Letter of Credit or Documents; any deviation from instructions,
delay, default or fraud by any shipper or other Person in connection with any
goods, shipment or delivery; any breach of contract between a shipper or vendor
and a Borrower; errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, telecopy, e-mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any Letter of Credit or the proceeds thereof;
or any consequences arising from causes beyond the control of Issuing Bank,
Agent or any Lender, including any act or omission of a Governmental
Authority.  The rights and remedies of Issuing Bank under the Loan Documents
shall be cumulative.  Issuing Bank shall be fully subrogated to the rights and
remedies of each beneficiary whose claims against Borrowers are discharged with
proceeds of any Letter of Credit.
 
(d) In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person.  Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such
experts.  Issuing Bank may employ agents and attorneys-in-fact in connection
with any matter relating to Letters of Credit or LC Documents, and shall not be
liable for the negligence or misconduct of agents and attorneys-in-fact selected
with reasonable care.
 
2.3.2. Reimbursement; Participations.
 
(a) If Issuing Bank honors any request for payment under a Letter of Credit,
Borrowers shall pay to Issuing Bank, on the same day (“Reimbursement Date”), the
amount paid by Issuing Bank under such Letter of Credit, together with interest
at the interest rate for Base Rate Loans from the Reimbursement Date until
payment by Borrowers.  The obligation of Borrowers to reimburse Issuing Bank for
any payment made under a Letter of Credit shall be absolute, unconditional,
irrevocable, and joint and several, and shall be paid without regard to any lack
of validity or enforceability of any Letter of Credit or the existence of any
claim, setoff, defense or other right that Borrowers may have at any time
against the beneficiary.  Whether or not Borrower Agent submits a Notice of
Borrowing, Borrowers shall be deemed to have requested a Borrowing of Base Rate
Loans in an amount necessary to pay all amounts due Issuing Bank on any
Reimbursement Date and each Lender agrees to fund its Pro Rata share of such
Borrowing whether or not the Commitments have terminated, an Overadvance exists
or is created thereby, or the conditions in Section 6 are satisfied.
 
 
33

--------------------------------------------------------------------------------

 
(b) Upon issuance of a Letter of Credit, each Lender shall be deemed to have
irrevocably and unconditionally purchased from Issuing Bank, without recourse or
warranty, an undivided Pro Rata interest and participation in all LC Obligations
relating to the Letter of Credit.  If Issuing Bank makes any payment under a
Letter of Credit and Borrowers do not reimburse such payment on the
Reimbursement Date, Agent shall promptly notify Lenders and each Lender shall
promptly (within one Business Day) and unconditionally pay to Agent, for the
benefit of Issuing Bank, the Lender’s Pro Rata share of such payment.  Upon
request by a Lender, Issuing Bank shall furnish copies of any Letters of Credit
and LC Documents in its possession at such time.
 
(c) The obligation of each Lender to make payments to Agent for the account of
Issuing Bank in connection with Issuing Bank’s payment under a Letter of Credit
shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Obligor may have with respect to any
Obligations.  Issuing Bank does not assume any responsibility for any failure or
delay in performance or any breach by any Borrower or other Person of any
obligations under any LC Documents.  Issuing Bank does not make to Lenders any
express or implied warranty, representation or guaranty with respect to the
Collateral, LC Documents or any Obligor.  Issuing Bank shall not be responsible
to any Lender for any recitals, statements, information, representations or
warranties contained in, or for the execution, validity, genuineness,
effectiveness or enforceability of any LC Documents; the validity, genuineness,
enforceability, collectibility, value or sufficiency of any Collateral or the
perfection of any Lien therein; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any
Obligor.
 
(d) No Issuing Bank Indemnitee shall be liable to any Lender or other Person for
any action taken or omitted to be taken in connection with any LC Documents
except as a result of its actual gross negligence or willful
misconduct.  Issuing Bank shall not have any liability to any Lender if Issuing
Bank refrains from any action under any Letter of Credit or LC Documents until
it receives written instructions from Required Lenders.
 
2.3.3. Cash Collateral.  If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Availability is less than zero, (c) after the
Commitment Termination Date, or (d) within 20 Business Days prior to the
Termination Date, then Borrowers shall, at Issuing Bank’s or Agent’s request,
Cash Collateralize the stated amount of all outstanding Letters of Credit and
pay to Issuing Bank the amount of all other LC Obligations.  Borrowers shall, on
demand by Issuing Bank or Agent from time to time, Cash Collateralize the
Fronting Exposure associated with any Defaulting Lender.  If Borrowers fail to
provide any Cash Collateral as required hereunder, Lenders may (and shall upon
direction of Agent) advance, as Loans, the amount of the Cash Collateral
required (whether or not the Commitments have terminated, an Overadvance exists
or the conditions in Section 6 are satisfied).
 
 
34

--------------------------------------------------------------------------------

 
2.3.4. Resignation of Issuing Bank.  Issuing Bank may resign at any time upon
thirty days’ notice to Agent and Borrowers.  On the effective date of such
resignation, Issuing Bank shall have no further obligation to issue, amend,
renew, extend or otherwise modify any Letter of Credit, but shall continue to
have all rights and obligations of an Issuing Bank hereunder, including under
Sections 2.3, 13.6 and 15.2, relating to any Letter of Credit issued prior to
such date.  Agent shall promptly appoint a replacement Issuing Bank, which, as
long as no Default or Event of Default exists, shall be reasonably acceptable to
Borrowers.
 
SECTION 3. INTEREST, FEES AND CHARGES.
 
3.1 Interest.
 
3.1.1. Rates and Payment of Interest.
 
(a) The Obligations shall bear interest (i) if a Base Rate Loan, at the Base
Rate in effect from time to time, plus the Applicable Margin; (ii) if a LIBOR
Loan, at LIBOR for the applicable Interest Period, plus the Applicable Margin;
and (iii) if any other Obligation (including, to the extent permitted by law,
interest not paid when due), at the Base Rate in effect from time to time, plus
the Applicable Margin for Base Rate Loans.  Interest shall accrue from the date
the Loan is advanced or the Obligation is incurred or payable, until paid by
Borrowers.  If a Loan is repaid on the same day made, one day’s interest shall
accrue.
 
(b) During an Insolvency Proceeding with respect to any Borrower, or during any
other Event of Default if Agent or Required Lenders in their discretion so
elect, Obligations shall bear interest at the Default Rate (whether before or
after any judgment).  Each Borrower acknowledges that the cost and expense to
Agent and Lenders due to an Event of Default are difficult to ascertain and that
the Default Rate is a fair and reasonable estimate to compensate Agent and
Lenders for this.
 
(c) Interest accrued on the Loans shall be due and payable in arrears, (i) on
the first day of each month; (ii) on any date of prepayment, with respect to the
principal amount of Loans being prepaid; and (iii) on the Commitment Termination
Date.  Interest accrued on any other Obligations shall be due and payable as
provided in the Loan Documents and, if no payment date is specified, shall be
due and payable on demand.  Notwithstanding the foregoing, interest accrued at
the Default Rate shall be due and payable on demand.
 
3.1.2. Application of LIBOR to Outstanding Loans.
 
(a) Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Loans to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan.  During any Default or Event of Default, Agent may (and shall at the
direction of Required Lenders) declare that no Loan may be made, converted or
continued as a LIBOR Loan.
 
(b) Whenever Borrowers desire to convert or continue Loans as LIBOR Loans,
Borrower Agent shall give Agent a Notice of Conversion/Continuation, no later
than 11:00 a.m. at least three Business Days before the requested conversion or
continuation date.  Promptly after receiving any such notice, Agent shall notify
each Lender thereof.  Each Notice of Conversion/Continuation shall be
irrevocable, and shall specify the amount of Loans to be converted or continued,
the conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be 30 days if not
specified).  If, upon the expiration of any Interest Period in respect of any
LIBOR Loans, Borrowers shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such
Loans into Base Rate Loans.
 
 
35

--------------------------------------------------------------------------------

 
3.1.3. Interest Periods.  In connection with the making, conversion or
continuation of any LIBOR Loans, Borrowers shall select an interest period
(“Interest Period”) to apply, which Interest Period shall be 30, 60 or 90 days;
provided, however, that:
 
(a) the Interest Period shall commence on the date the Loan is made or continued
as, or converted into, a LIBOR Loan, and shall expire on the numerically
corresponding day in the calendar month at its end;
 
(b) if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and
 
(c) no Interest Period shall extend beyond the Termination Date.
 
3.1.4. Interest Rate Not Ascertainable.  If Agent shall determine that on any
date for determining LIBOR, due to any circumstance affecting the London
interbank market, adequate and fair means do not exist for ascertaining such
rate on the basis provided herein, then Agent shall immediately notify Borrowers
of such determination.  Until Agent notifies Borrowers that such circumstance no
longer exists, the obligation of Lenders to make LIBOR Loans shall be suspended,
and no further Loans may be converted into or continued as LIBOR Loans.
 
3.2 Fees.
 
3.2.1. Unused Line Fee.  Borrowers shall pay to Agent, for the Pro Rata benefit
of Lenders, a fee equal to the Unused Line Fee Rate times the amount by which
the Commitments exceed the average daily balance of Loans and stated amount of
Letters of Credit during any month.  Such fee shall be payable in arrears, on
the first day of each month and on the Commitment Termination Date.
 
3.2.2. LC Facility Fees.  Borrowers shall pay (a) to Agent, for the Pro Rata
benefit of Lenders, a fee equal to the Applicable Margin in effect for LIBOR
Loans times the average daily stated amount of Letters of Credit, which fee
shall be payable monthly in arrears, on the first day of each month; (b) to
Agent, for Issuing Bank’s own account, a fronting fee equal to 0.25% per annum
on the stated amount of each Letter of Credit, which fee shall be payable
monthly in arrears, on the first day of each month; and (c) to Issuing Bank, for
its own account, all customary charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of Letters of
Credit, which charges shall be paid as and when incurred.  During an Event of
Default, the fee payable under clause (a) shall be increased by 2% per annum.
 
3.2.3. Agent Fees.  Borrowers shall pay to Agent, for its own account, the fees
described in the Fee Letter.
 
3.3 Computation of Interest, Fees, Yield Protection.
 
All interest, as well as fees and other charges calculated on a per annum basis,
shall be computed for the actual days elapsed, based on a year of 360
days.  Each determination by Agent of any interest, fees or interest rate
hereunder shall be final, conclusive and binding for all purposes, absent
manifest error.  All fees shall be fully earned when due and shall not be
subject to rebate, refund or proration.  All fees payable under Section 3.2 are
compensation for services and are not, and shall not be deemed to be, interest
or any other charge for the use, forbearance or detention of money.  A
certificate as to amounts payable by Borrowers under Section 3.4, 3.6, 3.7, 3.9
or 5.9, submitted to Borrower Agent by Agent or the affected Lender, as
applicable, shall be final, conclusive and binding for all purposes, absent
manifest error, and Borrowers shall pay such amounts to the appropriate party
within 10 days following receipt of the certificate.
 
 
36

--------------------------------------------------------------------------------

 
3.4 Reimbursement Obligations.
 
Borrowers shall reimburse Agent and Lenders for all Extraordinary
Expenses.  Borrowers shall also reimburse Agent for all legal, accounting,
appraisal, consulting, and other fees, costs and expenses incurred by it in
connection with (a) negotiation and preparation of any Loan Documents, including
any amendment or other modification thereof; (b) administration of and actions
relating to any Collateral, Loan Documents and transactions contemplated
thereby, including any actions taken to perfect or maintain priority of Agent’s
Liens on any Collateral, to maintain any insurance required hereunder or to
verify Collateral; and (c) subject to the limits of Section 10.1.1(b), each
inspection, audit or appraisal with respect to any Obligor or Collateral,
whether prepared by Agent’s personnel or a third party.  If, for any reason
(including inaccurate reporting on financial statements or a Compliance
Certificate), it is determined that a higher Applicable Margin should have
applied to a period than was actually applied, then the proper margin shall be
applied retroactively and Borrowers shall immediately pay to Agent, for the Pro
Rata benefit of Lenders, an amount equal to the difference between the amount of
interest and fees that would have accrued using the proper margin and the amount
actually paid.  All amounts payable by Borrowers under this Section shall be due
on demand.
 
3.5 Illegality.
 
If any Lender determines that any Applicable Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable Lending Office to make, maintain or fund LIBOR Loans, or to
determine or charge interest rates based upon LIBOR, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to Agent, any obligation of such
Lender to make or continue LIBOR Loans or to convert Base Rate Loans to LIBOR
Loans shall be suspended until such Lender notifies Agent that the circumstances
giving rise to such determination no longer exist.  Upon delivery of such
notice, Borrowers shall prepay or, if applicable, convert all LIBOR Loans of
such Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBOR Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such LIBOR Loans.  Upon any such prepayment or conversion, Borrowers shall also
pay accrued interest on the amount so prepaid or converted.
 
3.6 Inability to Determine Rates.
 
If Required Lenders notify Agent for any reason in connection with a request for
a Borrowing of, or conversion to or continuation of, a LIBOR Loan that (a)
Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such Loan,
(b) adequate and reasonable means do not exist for determining LIBOR for the
requested Interest Period, or (c) LIBOR for the requested Interest Period does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
then Agent will promptly so notify Borrower Agent and each Lender.  Thereafter,
the obligation of Lenders to make or maintain LIBOR Loans shall be suspended
until Agent (upon instruction by Required Lenders) revokes such notice.  Upon
receipt of such notice, Borrower Agent may revoke any pending request for a
Borrowing of, conversion to or continuation of a LIBOR Loan or, failing that,
will be deemed to have submitted a request for a Base Rate Loan.
 
 
37

--------------------------------------------------------------------------------

 
3.7 Increased Costs; Capital Adequacy.
 
3.7.1. Change in Law.  If any Change in Law shall:
 
(a) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in LIBOR) or Issuing Bank;
 
(b) subject any Lender or Issuing Bank to any Tax with respect to any Loan, Loan
Document, Letter of Credit or participation in LC Obligations, or change the
basis of taxation of payments to such Lender or Issuing Bank in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 5.9 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or Issuing Bank); or
 
(c) impose on any Lender, Issuing Bank or interbank market any other condition,
cost or expense affecting any Loan, Loan Document, Letter of Credit,
participation in LC Obligations, or Commitment;
 
and the result thereof shall be to increase the cost to such Lender of making or
maintaining any Loan or Commitment, or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit,
or to reduce the amount of any sum received or receivable by such Lender or
Issuing Bank hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender or Issuing Bank, Borrowers will pay to such
Lender or Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered.
 
3.7.2. Capital Adequacy.  If any Lender or Issuing Bank determines that any
Change in Law affecting such Lender or Issuing Bank or any Lending Office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s, Issuing Bank’s or holding company’s capital as a
consequence of this Agreement, or such Lender’s or Issuing Bank’s Commitments,
Loans, Letters of Credit or participations in LC Obligations, to a level below
that which such Lender, Issuing Bank or holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s, Issuing Bank’s
and holding company’s policies with respect to capital adequacy), then from time
to time Borrowers will pay to such Lender or Issuing Bank, as the case may be,
such additional amount or amounts as will compensate it or its holding company
for any such reduction suffered.
 
3.7.3. Compensation.  Failure or delay on the part of any Lender or Issuing Bank
to demand compensation pursuant to this Section shall not constitute a waiver of
its right to demand such compensation, but Borrowers shall not be required to
compensate a Lender or Issuing Bank for any increased costs incurred or
reductions suffered more than nine months prior to the date that the Lender or
Issuing Bank notifies Borrower Agent of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
 
38

--------------------------------------------------------------------------------

 
3.8 Mitigation.
 
If any Lender gives a notice under Section 3.5 or requests compensation under
Section 3.7, or if Borrowers are required to pay additional amounts with respect
to a Lender under Section 5.9, then such Lender shall use reasonable efforts to
designate a different Lending Office or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (a) would eliminate the need for
such notice or reduce amounts payable or to be withheld in the future, as
applicable; and (b) would not subject the Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to it or unlawful.  Borrowers
shall pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment.
 
3.9 Funding Losses.
 
If for any reason (other than default by a Lender) (a) any Borrowing of, or
conversion to or continuation of, a LIBOR Loan does not occur on the date
specified therefor in a Notice of Borrowing or Notice of Conversion/Continuation
(whether or not withdrawn), (b) any repayment or conversion of a LIBOR Loan
occurs on a day other than the end of its Interest Period, (c) Borrowers fail to
repay a LIBOR Loan when required hereunder, or (d) a Lender (other than a
Defaulting Lender) is required to assign a LIBOR Loan prior to the end of its
Interest Period pursuant to Section 14.4, then Borrowers shall pay to Agent its
customary administrative charge and to each Lender all resulting losses and
expenses, including loss of anticipated profits and any loss or expense arising
from liquidation or redeployment of funds or from fees payable to terminate
deposits of matching funds.  Lenders shall not be required to purchase Dollar
deposits in any interbank or offshore Dollar market to fund any LIBOR Loan, but
this Section shall be deemed to apply as if each Lender had purchased such
deposits to fund its LIBOR Loans.
 
3.10 Maximum Interest.
 
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by Applicable Law (“maximum
rate”).  If Agent or any Lender shall receive interest in an amount that exceeds
the maximum rate, the excess interest shall be applied to the principal of the
Obligations or, if it exceeds such unpaid principal, refunded to Borrowers.  In
determining whether the interest contracted for, charged or received by Agent or
a Lender exceeds the maximum rate, such Person may, to the extent permitted by
Applicable Law, (a) characterize any payment that is not principal as an
expense, fee or premium rather than interest; (b) exclude voluntary prepayments
and the effects thereof; and (c) amortize, prorate, allocate and spread in equal
or unequal parts the total amount of interest throughout the contemplated term
of the Obligations hereunder.
 
SECTION 4. LOAN ADMINISTRATION.
 
4.1 Manner of Borrowing and Funding Loans.
 
4.1.1. Notice of Borrowing.
 
(a) Whenever Borrowers desire funding of a Borrowing of Loans, Borrower Agent
shall give Agent a Notice of Borrowing.  Such notice must be received by Agent
no later than 11:00 a.m. (i) on the Business Day of the requested funding date,
in the case of Base Rate Loans, and (ii) at least three Business Days prior to
the requested funding date, in the case of LIBOR Loans.  Notices received after
11:00 a.m. shall be deemed received on the next Business Day.  Each Notice of
Borrowing shall be irrevocable and shall specify (A) the amount of the
Borrowing, (B) the requested funding date (which must be a Business Day), (C)
whether the Borrowing is to be made as Base Rate Loans or LIBOR Loans, and (D)
in the case of LIBOR Loans, the duration of the applicable Interest Period
(which shall be deemed to be 30 days if not specified).
 
 
39

--------------------------------------------------------------------------------

 
(b) Unless payment is otherwise timely made by Borrowers, the becoming due of
any Obligations (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Secured Bank Product
Obligations) shall be deemed to be a request for Base Rate Loans on the due
date, in the amount of such Obligations.  The proceeds of such Loans shall be
disbursed as direct payment of the relevant Obligation.  In addition, Agent may,
at its option, charge such Obligations against any operating, investment or
other account of a Borrower maintained with Agent or any of its Affiliates.
 
(c) If Borrowers establish a controlled disbursement account with Agent or any
Affiliate of Agent, then the presentation for payment of any check, ACH or
electronic debit, or other payment item at a time when there are insufficient
funds to cover it shall be deemed to be a request for Base Rate Loans on the
date of such presentation, in the amount of such payment item.  The proceeds of
such Loans may be disbursed directly to the controlled disbursement account or
other appropriate account.
 
4.1.2. Fundings by Lenders.  Each Lender shall timely honor its Commitment by
funding its Pro Rata share of each Borrowing of Loans that is properly requested
hereunder.  Except for Borrowings to be made as Swingline Loans, Agent shall
endeavor to notify Lenders of each Notice of Borrowing (or deemed request for a
Borrowing) by 12:00 noon on the proposed funding date for Base Rate Loans or by
3:00 p.m. at least two Business Days before any proposed funding of LIBOR
Loans.  Each Lender shall fund to Agent such Lender’s Pro Rata share of the
Borrowing to the account specified by Agent in immediately available funds not
later than 2:00 p.m. on the requested funding date, unless Agent’s notice is
received after the times provided above, in which case Lender shall fund its Pro
Rata share by 11:00 a.m. on the next Business Day.  Subject to its receipt of
such amounts from Lenders, Agent shall disburse the proceeds of the Loans as
directed by Borrower Agent.  Unless Agent shall have received (in sufficient
time to act) written notice from a Lender that it does not intend to fund its
Pro Rata share of a Borrowing, Agent may assume that such Lender has deposited
or promptly will deposit its share with Agent, and Agent may disburse a
corresponding amount to Borrowers.  If a Lender’s share of any Borrowing or of
any settlement pursuant to Section 4.1.3(b) is not received by Agent within
three Business Days, then Borrowers agree to repay to Agent on demand the amount
of such share, together with interest thereon from the date disbursed until
repaid, at the rate applicable to the Borrowing.
 
4.1.3. Swingline Loans; Settlement.
 
(a) Agent may, but shall not be obligated to, advance Swingline Loans to
Borrowers, up to an aggregate outstanding amount of $35,000,000, unless the
funding is specifically required to be made by all Lenders hereunder.  Each
payment on a Swingline Loan shall be made to Agent for its own account.  The
obligation of Borrowers to repay Swingline Loans shall be evidenced by the
records of Agent and need not be evidenced by any promissory note.
 
(b) Settlement among Lenders and Agent with respect to Swingline Loans and other
Loans shall take place on a date determined from time to time by Agent (but at
least weekly),  in accordance with the Settlement Report delivered by Agent to
Lenders.  Between settlement dates, Agent may in its discretion apply payments
on other Loans to Swingline Loans, regardless of any designation by Borrower or
any provision herein to the contrary.  Each Lender’s obligation to make
settlements with Agent is absolute and unconditional, without offset,
counterclaim or other defense, and whether or not the Commitments have
terminated, an Overadvance exists or the conditions in Section 6 are
satisfied.  If, due to an Insolvency Proceeding with respect to a Borrower or
otherwise, any Swingline Loan may not be settled among Lenders hereunder, then
each Lender shall be deemed to have purchased from Agent a Pro Rata
participation in each unpaid Swingline Loan and shall transfer the amount of
such participation to Agent, in immediately available funds, within one Business
Day after Agent’s request therefor.
 
 
40

--------------------------------------------------------------------------------

 
4.1.4. Notices.  Borrowers may request, convert or continue Loans, select
interest rates, and transfer funds based on telephonic or e-mailed instructions
to Agent.  Borrowers shall confirm each such request by prompt delivery to Agent
of a Notice of Borrowing or Notice of Conversion/Continuation, if applicable,
but if it differs in any material respect from the action taken by Agent or
Lenders, the records of Agent and Lenders shall govern.  Neither Agent nor any
Lender shall have any liability for any loss suffered by a Borrower as a result
of Agent or any Lender acting upon its understanding of telephonic or e-mailed
instructions from a person believed in good faith by Agent or any Lender to be a
person authorized to give such instructions on a Borrower’s behalf.
 
4.2 Defaulting Lender.
 
4.2.1. Reallocation of Pro Rata Share; Amendments.  For purposes of determining
Lenders’ obligations to fund or acquire participations in Loans or Letters of
Credit, Agent shall exclude the Commitments and Loans of any Defaulting
Lender(s) from the calculation of Pro Rata shares.  No reallocation shall cause
a Lender to exceed its Commitment.  A Defaulting Lender shall have no right to
vote on any amendment, waiver or other modification of a Loan Document, except
as provided in  Section 15.1.1(c).
 
4.2.2. Payments; Fees.  Agent may, in its discretion, receive and retain any
amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full.  Agent may apply such amounts to the Defaulting Lender’s
defaulted obligations, use the funds to Cash Collateralize such Lender’s
Fronting Exposure, or readvance the amounts to Borrowers hereunder.  A Lender
shall not be entitled to receive any fees accruing hereunder during the period
in which it is a Defaulting Lender, and the unfunded portion of its Commitment
shall be disregarded for purposes of calculating the unused line fee under
Section 3.2.1.  To the extent any LC Obligations owing to a Defaulted Lender are
reallocated to other Lenders, Letter of Credit fees attributable to such LC
Obligations under Section 3.2.2 shall be paid to such other Lenders.  Agent
shall be paid all Letter of Credit fees attributable to LC Obligations that are
not so reallocated.
 
4.2.3. Cure.  Borrowers, Agent and Issuing Bank may agree in writing that a
Lender is no longer a Defaulting Lender.  At such time, Pro Rata shares shall be
reallocated without exclusion of such Lender’s Commitments and Loans, and all
outstanding Loans, LC Obligations and other exposures under the Commitments
shall be reallocated among Lenders and settled by Agent (with appropriate
payments by the reinstated Lender) in accordance with the readjusted Pro Rata
shares.  Unless expressly agreed by Borrowers, Agent and Issuing Bank, no
reinstatement of a Defaulting Lender shall constitute a waiver or release of
claims against such Lender.  The failure of any Lender to fund a Loan, to make a
payment in respect of LC Obligations or otherwise to perform its obligations
hereunder shall not relieve any other Lender of its obligations, and no Lender
shall be responsible for default by another Lender.
 
4.3 Number and Amount of LIBOR Loans; Determination of Rate.   Each Borrowing of
LIBOR Loans when made shall be in a minimum amount of $1,000,000, plus any
increment of $500,000 in excess thereof.  No more than 7 Borrowings of LIBOR
Loans may be outstanding at any time, and all LIBOR Loans having the same length
and beginning date of their Interest Periods shall be aggregated together and
considered one Borrowing for this purpose.  Upon determining LIBOR for any
Interest Period requested by Borrowers, Agent shall promptly notify Borrowers
thereof by telephone or electronically and, if requested by Borrowers, shall
confirm any telephonic notice in writing.
 
 
41

--------------------------------------------------------------------------------

 
4.4 Borrower Agent.  Each Borrower hereby designates the Parent (“Borrower
Agent”) as its representative and agent for all purposes under the Loan
Documents, including requests for Loans and Letters of Credit, designation of
interest rates, delivery or receipt of communications, preparation and delivery
of Borrowing Base and financial reports, receipt and payment of Obligations,
requests for waivers, amendments or other accommodations, actions under the Loan
Documents (including in respect of compliance with covenants), and all other
dealings with Agent, Issuing Bank or any Lender.  Borrower Agent hereby accepts
such appointment.  Agent and Lenders shall be entitled to rely upon, and shall
be fully protected in relying upon, any notice or communication (including any
notice of borrowing) delivered by Borrower Agent on behalf of any
Borrower.  Agent and Lenders may give any notice or communication with a
Borrower hereunder to Borrower Agent on behalf of such Borrower.  Each of Agent,
Issuing Bank and Lenders shall have the right, in its discretion, to deal
exclusively with Borrower Agent for any or all purposes under the Loan
Documents.  Each Borrower agrees that any notice, election, communication,
representation, agreement or undertaking made on its behalf by Borrower Agent
shall be binding upon and enforceable against it.
 
4.5 One Obligation.
 
The Loans, LC Obligations and other Obligations constitute one general
obligation of Borrowers and are secured by Agent’s Lien on all Collateral;
provided, however, that Agent and each Lender shall be deemed to be a creditor
of, and the holder of a separate claim against, each Borrower to the extent of
any Obligations jointly or severally owed by such Borrower.
 
4.6 Effect of Termination.
 
On the effective date of any termination of the Commitments, all Obligations
shall be immediately due and payable, and any Lender may terminate its and its
Affiliates’ Bank Products (including, only with the consent of Agent, any Cash
Management Services).  All undertakings of Borrowers contained in the Loan
Documents shall survive any termination, and Agent shall retain its Liens in the
Collateral and all of its rights and remedies under the Loan Documents until
Full Payment of the Obligations.  Notwithstanding Full Payment of the
Obligations, Agent shall not be required to terminate its Liens in any
Collateral unless, with respect to any damages Agent may incur as a result of
the dishonor or return of Payment Items applied to Obligations, Agent receives
(a) a written agreement satisfactory to Agent, executed by Borrowers,
indemnifying Agent and Lenders from such damages; and (b) such Cash Collateral
as Agent, in its discretion, deems appropriate to protect against such
damages.  Sections 2.3, 3.4, 3.6, 3.7, 3.9, 5.5, 5.9, 5.10, 13, 15.2 and
this Section, and the obligation of each Obligor and Lender with respect to each
indemnity given by it in any Loan Document, shall survive Full Payment of the
Obligations and any release relating to this credit facility.
 
SECTION 5. PAYMENTS.
 
5.1 General Payment Provisions.
 
All payments of Obligations shall be made in Dollars, without offset,
counterclaim or defense of any kind, free of (and without deduction for) any
Taxes, and in immediately available funds, not later than 12:00 noon on the due
date.  Any payment after such time shall be deemed made on the next Business
Day.  Any payment of a LIBOR Loan prior to the end of its Interest Period shall
be accompanied by all amounts due under Section 3.9.  Any prepayment of Loans
shall be applied first to Base Rate Loans and then to LIBOR Loans.
 
 
42

--------------------------------------------------------------------------------

 
5.2 Repayment of Loans.
 
Loans shall be due and payable in full on the Termination Date, unless payment
is sooner required hereunder.  Loans may be prepaid from time to time, without
penalty or premium.  If any Asset Disposition includes the disposition of
Accounts or Inventory, then Net Proceeds equal to the greater of (a) the net
book value of such Accounts and Inventory, or (b) the reduction in the Borrowing
Base upon giving effect to such disposition, shall be applied to the
Loans.  Notwithstanding anything herein to the contrary, if an Overadvance
exists, Borrowers shall, on the sooner of Agent’s demand or the first Business
Day after any Borrower has knowledge thereof, repay the outstanding Loans in an
amount sufficient to reduce the principal balance of Loans to the Borrowing
Base.
 
5.3 [Intentionally Omitted.]
 
5.4 Payment of Other Obligations.
 
Obligations other than Loans, including LC Obligations and Extraordinary
Expenses, shall be paid by Borrowers as provided in the Loan Documents or, if no
payment date is specified, on demand.
 
5.5 Marshaling; Payments Set Aside.
 
None of Agent or Lenders shall be under any obligation to marshal any assets in
favor of any Obligor or against any Obligations.  If any payment by or on behalf
of Borrowers is made to Agent, Issuing Bank or any Lender, or Agent, Issuing
Bank or any Lender exercises a right of setoff, and such payment or the proceeds
of such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by Agent, Issuing Bank or such Lender in its discretion)
to be repaid to a trustee, receiver or any other Person, then to the extent of
such recovery, the Obligation originally intended to be satisfied, and all
Liens, rights and remedies relating thereto, shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred.
 
5.6 Post-Default Allocation of Payments.
 
5.6.1. Allocation.  Notwithstanding anything herein to the contrary, during an
Event of Default, monies to be applied to the Obligations, whether arising from
payments by Obligors, realization on Collateral, setoff or otherwise, shall be
allocated as follows:
 
(a) first, to all costs and expenses, including Extraordinary Expenses, owing to
Agent;
 
(b) second, to all amounts owing to Agent on Swingline Loans;
 
(c) third, to all amounts owing to Issuing Bank;
 
(d) fourth, to all Obligations constituting fees (other than Secured Bank
Product Obligations);
 
(e) fifth, to all Obligations constituting interest (other than Secured Bank
Product Obligations);
 
 
43

--------------------------------------------------------------------------------

 
(f) sixth, to Cash Collateralization of LC Obligations;
 
(g) seventh, to all Loans and Noticed Hedges, including Cash Collateralization
of outstanding Noticed Hedges; and
 
(h) last, to all other Obligations.
 
Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category.  If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category.  Amounts distributed with respect to any Secured
Bank Product Obligations shall be the lesser of the maximum Secured Bank Product
Obligations last reported to Agent or the actual Secured Bank Product
Obligations as calculated by the methodology reported to Agent for determining
the amount due.  Agent shall have no obligation to calculate the amount to be
distributed with respect to any Secured Bank Product Obligations, and may
request a reasonably detailed calculation of such amount from the applicable
Secured Party.  If a Secured Party fails to deliver such calculation within ten
days following request by Agent, Agent may assume the amount to be distributed
is zero.  The allocations set forth in this Section are solely to determine the
rights and priorities of Agent and Secured Parties as among themselves, and may
be changed by agreement among them without the consent of any Obligor.  This
Section is not for the benefit of or enforceable by any Borrower.
 
5.6.2. Erroneous Application.  Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).
 
5.7 Application of Payments.
 
During any Trigger Period, while an Event of Default is outstanding, and at
other times, unless otherwise directed by Borrower Agent, the ledger balance in
the main Dominion Account as of the end of a Business Day shall be applied to
the Obligations at the beginning of the next Business Day.  If, as a result of
such application, a credit balance exists, the balance shall not accrue interest
in favor of Borrowers and shall be made available to Borrowers as long as no
Default or Event of Default exists.  Each Borrower irrevocably waives the right,
during any Trigger Period or while an Event of Default is outstanding, to direct
the application of any payments or Collateral proceeds, and agrees that Agent
shall have the continuing, exclusive right to apply and reapply same against the
Obligations, in such manner as Agent deems advisable; provided that upon the
occurrence and during the continuance of an Event of Default, application of any
monies shall be made in accordance with Section 5.6.1.
 
5.8 Loan Account; Account Stated.
 
5.8.1. Loan Account.  Agent shall maintain in accordance with its usual and
customary practices an account or accounts (“Loan Account”) evidencing the
Indebtedness of Borrowers resulting from each Loan or issuance of a Letter of
Credit from time to time.  Any failure of Agent to record anything in the Loan
Account, or any error in doing so, shall not limit or otherwise affect the
obligation of Borrowers to pay any amount owing hereunder.  Agent may maintain a
single Loan Account in the name of Borrower Agent, and each Borrower confirms
that such arrangement shall have no effect on the joint and several character of
its liability for the Obligations.
 
 
44

--------------------------------------------------------------------------------

 
5.8.2. Entries Binding.  Entries made in the Loan Account shall constitute
presumptive evidence of the information contained therein.  If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.
 
5.9 Taxes.
 
5.9.1. Payments Free of Taxes.  All payments by Obligors of Obligations shall be
free and clear of and without reduction for any Taxes.  If Applicable Law
requires any Obligor or Agent to withhold or deduct any Tax (including backup
withholding or withholding Tax), the withholding or deduction shall be based on
information provided pursuant to Section 5.10 and Agent shall pay the amount
withheld or deducted to the relevant Governmental Authority.  If the withholding
or deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by Borrowers shall be increased so that Agent, Lender or Issuing Bank,
as applicable, receives an amount equal to the sum it would have received if no
such withholding or deduction (including deductions applicable to additional
sums payable under this Section) had been made.  Without limiting the foregoing,
Borrowers shall timely pay all Other Taxes to the relevant Governmental
Authorities.
 
5.9.2. Payment.  Borrowers shall indemnify, hold harmless and reimburse (within
10 days after demand therefor) Agent, Lenders and Issuing Bank for any
Indemnified Taxes or Other Taxes (including those attributable to amounts
payable under this Section) withheld or deducted by any Obligor or Agent, or
paid by Agent, any Lender or Issuing Bank, with respect to any Obligations,
Letters of Credit or Loan Documents, whether or not such Taxes were properly
asserted by the relevant Governmental Authority, and including all penalties,
interest and reasonable expenses relating thereto, as well as any amount that a
Lender or Issuing Bank fails to pay indefeasibly to Agent under Section 5.10.  A
certificate as to the amount of any such payment or liability delivered to
Borrower Agent by Agent, or by a Lender or Issuing Bank (with a copy to Agent),
shall be conclusive, absent manifest error.  As soon as practicable after any
payment of Taxes by a Borrower, Borrower Agent shall deliver to Agent a receipt
from the Governmental Authority or other evidence of payment satisfactory to
Agent.
   
    5.10 Lender Tax Information.
 
5.10.1. Status of Lenders.  Each Lender shall deliver documentation and
information to Agent and Borrower Agent, at the times and in form required by
Applicable Law or reasonably requested by Agent or Borrower Agent, sufficient to
permit Agent or Borrowers to determine (a) whether or not payments made with
respect to Obligations are subject to Taxes, (b) if applicable, the required
rate of withholding or deduction, and (c) such Lender’s entitlement to any
available exemption from, or reduction of, applicable Taxes for such payments or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction.
 
5.10.2. Documentation.  If a Borrower is resident for tax purposes in the United
States, any Lender that is a “United States person” within the meaning of
section 7701(a)(30) of the Code shall deliver to Agent and Borrower Agent IRS
Form W-9 or such other documentation or information prescribed by Applicable Law
or reasonably requested by Agent or Borrower Agent to determine whether such
Lender is subject to backup withholding or information reporting
requirements.  If any Foreign Lender is entitled to any exemption from or
reduction of withholding tax for payments with respect to the Obligations, it
shall deliver to Agent and Borrower Agent, on or prior to the date on which it
becomes a Lender hereunder (and from time to time thereafter upon request by
Agent or Borrower Agent, but only if such Foreign Lender is legally entitled to
do so), (a) IRS Form W-8BEN claiming eligibility for benefits of an income tax
treaty to which the United States is a party; (b) IRS Form W-8ECI; (c) IRS Form
W-8IMY and all required supporting documentation; (d) in the case of a Foreign
Lender claiming the benefits of the exemption for portfolio interest under
section 881(c) of the Code, IRS Form W-8BEN and a certificate showing such
Foreign Lender is not (i) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (ii) a “10 percent shareholder” of any Obligor within the meaning of
section 881(c)(3)(B) of the Code, or (iii) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code; or (e) any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in
withholding tax, together with such supplementary documentation necessary to
allow Agent and Borrowers to determine the withholding or deduction required to
be made.
 
 
45

--------------------------------------------------------------------------------

 
5.10.3. Lender Obligations.  Each Lender and Issuing Bank shall promptly notify
Borrowers and Agent of any change in circumstances that would change any claimed
Tax exemption or reduction.  Each Lender and Issuing Bank shall indemnify, hold
harmless and reimburse (within 10 days after demand therefor) Borrowers and
Agent for any Taxes, losses, claims, liabilities, penalties, interest and
expenses (including reasonable attorneys’ fees) incurred by or asserted against
a Borrower or Agent by any Governmental Authority due to such Lender’s or
Issuing Bank’s failure to deliver, or inaccuracy or deficiency in, any
documentation required to be delivered by it pursuant to this Section.  Each
Lender and Issuing Bank authorizes Agent to set off any amounts due to Agent
under this Section against any amounts payable to such Lender or Issuing Bank
under any Loan Document.
 
5.11 Nature and Extent of Each Borrower’s Liability.
 
5.11.1. Joint and Several Liability.  Each Borrower agrees that it is jointly
and severally liable for, and absolutely and unconditionally guarantees to Agent
and Lenders the prompt payment and performance of, all Obligations and all
agreements under the Loan Documents.  Each Borrower agrees that its guaranty
obligations hereunder constitute a continuing guaranty of payment and not of
collection, that such obligations shall not be discharged until Full Payment of
the Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Obligor is or may become a party or be bound; (b) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by Agent or any Lender with
respect thereto; (c) the existence, value or condition of, or failure to perfect
a Lien or to preserve rights against, any security or guaranty for the
Obligations or any action, or the absence of any action, by Agent or any Lender
in respect thereof (including the release of any security or guaranty); (d) the
insolvency of any Obligor; (e) any election by Agent or any Lender in an
Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise; (g)
the disallowance of any claims of Agent or any Lender against any Obligor for
the repayment of any Obligations under Section 502 of the Bankruptcy Code or
otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of all Obligations.
 
5.11.2. Waivers.
 
(a) Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel Agent
or Lenders to marshal assets or to proceed against any Obligor, other Person or
security for the payment or performance of any Obligations before, or as a
condition to, proceeding against such Borrower.  Each Borrower waives all
defenses available to a surety, guarantor or accommodation co-obligor other than
Full Payment of all Obligations.  It is agreed among each Borrower, Agent and
Lenders that the provisions of this Section 5.11 are of the essence of the
transaction contemplated by the Loan Documents and that, but for such
provisions, Agent and Lenders would decline to make Loans and issue Letters of
Credit.  Each Borrower acknowledges that its guaranty pursuant to this Section
is necessary to the conduct and promotion of its business, and can be expected
to benefit such business.
 
 
46

--------------------------------------------------------------------------------

 
(b) Agent and Lenders may, in their discretion, pursue such rights and remedies
as they deem appropriate, including realization upon Collateral or any Real
Estate by judicial foreclosure or non-judicial sale or enforcement, without
affecting any rights and remedies under this Section 5.11.  If, in taking any
action in connection with the exercise of any rights or remedies, Agent or any
Lender shall forfeit any other rights or remedies, including the right to enter
a deficiency judgment against any Borrower or other Person, whether because of
any Applicable Laws pertaining to “election of remedies” or otherwise, each
Borrower consents to such action and waives any claim based upon it, even if the
action may result in loss of any rights of subrogation that any Borrower might
otherwise have had.  Any election of remedies that results in denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations.  Each Borrower waives all rights and defenses
arising out of an election of remedies, such as nonjudicial foreclosure with
respect to any security for the Obligations, even though that election of
remedies destroys such Borrower’s rights of subrogation against any other
Person.  Agent may bid all or a portion of the Obligations at any foreclosure or
trustee’s sale or at any private sale, and the amount of such bid need not be
paid by Agent but shall be credited against the Obligations.  The amount of the
successful bid at any such sale, whether Agent or any other Person is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral, and the difference between such bid amount and the remaining
balance of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 5.11, notwithstanding that any present
or future law or court decision may have the effect of reducing the amount of
any deficiency claim to which Agent or any Lender might otherwise be entitled
but for such bidding at any such sale.
 
5.11.3. Extent of Liability; Contribution.
 
(a) Notwithstanding anything herein to the contrary, each Borrower’s liability
under this Section 5.11 shall be limited to the greater of (i) all amounts for
which such Borrower is primarily liable, as described below, and (ii) such
Borrower’s Allocable Amount.
 
(b) If any Borrower makes a payment under this Section 5.11 of any Obligations
(other than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.  The “Allocable Amount” for any
Borrower shall be the maximum amount that could then be recovered from such
Borrower under this Section 5.11 without rendering such payment voidable under
Section 548 of the Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute or common law.
 
(c) Nothing contained in this Section 5.11 shall limit the liability of any
Borrower to pay Loans made directly or indirectly to that Borrower (including
Loans advanced to any other Borrower and then re-loaned or otherwise transferred
to, or for the benefit of, such Borrower), LC Obligations relating to Letters of
Credit issued to support such Borrower’s business, and all accrued interest,
fees, expenses and other related Obligations with respect thereto, for which
such Borrower shall be primarily liable for all purposes hereunder.  Agent and
Lenders shall have the right, at any time in their discretion, to condition
Loans and Letters of Credit upon a separate calculation of borrowing
availability for each Borrower and to restrict the disbursement and use of such
Loans and Letters of Credit to such Borrower.
 
 
47

--------------------------------------------------------------------------------

 
5.11.4. Joint Enterprise.  Each Borrower has requested that Agent and Lenders
make this credit facility available to Borrowers on a combined basis, in order
to finance Borrowers’ business most efficiently and economically.  Borrowers’
business is a mutual and collective enterprise, and the successful operation of
each Borrower is dependent upon the successful performance of the integrated
group.  Borrowers believe that consolidation of their credit facility will
enhance the borrowing power of each Borrower and ease administration of the
facility, all to their mutual advantage.  Borrowers acknowledge that Agent’s and
Lenders’ willingness to extend credit and to administer the Collateral on a
combined basis hereunder is done solely as an accommodation to Borrowers and at
Borrowers’ request.
 
5.11.5. Subordination.  Each Borrower hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of all
Obligations; provided, however, so long as an Event of Default does not exist,
any Borrower may make payments with respect to any such claims permitted by the
terms of this Agreement.
 
SECTION 6. CONDITIONS PRECEDENT.
 
6.1 Conditions Precedent to Initial Loans.
 
In addition to the conditions set forth in Section 6.2, Lenders shall not be
required to fund any requested Loan, issue any Letter of Credit, or otherwise
extend credit to Borrowers hereunder, until the date (“Effective Date”) that
each of the following conditions has been satisfied:
 
(a) Notes shall have been executed by Borrowers and delivered to each Lender
that requests issuance of a Note.  Each other Loan Document shall have been duly
executed and delivered to Agent by each of the signatories thereto, and each
Obligor shall be in compliance with all terms thereof.
 
(b) Agent shall have received acknowledgments of all filings or recordations
necessary to perfect its Liens in the Collateral, as well as UCC and Lien
searches and other evidence satisfactory to Agent that such Liens are the only
Liens upon the Collateral, except Permitted Liens.
 
(c) Agent shall have received duly executed agreements establishing each
Dominion Account and related lockbox, in form and substance, and with financial
institutions, satisfactory to Agent.
 
 
48

--------------------------------------------------------------------------------

 
(d) Agent shall have received certificates, in form and substance satisfactory
to it, from a knowledgeable Senior Officer of each Borrower certifying that,
after giving effect to the initial Loans and transactions hereunder, (i)
Borrowers and their Subsidiaries taken as a whole are Solvent; (ii) no Default
or Event of Default exists; (iii) the representations and warranties set forth
in Section 9 are true and correct; and (iv) such Borrower has complied with all
agreements and conditions to be satisfied by it under the Loan Documents.
 
(e) Agent shall have received a certificate of a duly authorized officer of each
Obligor, certifying (i) that attached copies of such Obligor’s Organic Documents
are true and complete, and in full force and effect, without amendment except as
shown; (ii) that an attached copy of resolutions authorizing execution and
delivery of the Loan Documents is true and complete, and that such resolutions
are in full force and effect, were duly adopted, have not been amended, modified
or revoked, and constitute all resolutions adopted with respect to this credit
facility; and (iii) to the title, name and signature of each Person authorized
to sign the Loan Documents.  Agent may conclusively rely on this certificate
until it is otherwise notified by the applicable Obligor in writing.
 
(f) Agent shall have received a written opinion addressed to Agent and Lenders
of (i)  Jaeckle Fleischmann & Mugel, LLP, counsel to the Borrowers and their
Subsidiaries, and (ii) Velikanje Halverson P.C., special Washington state
counsel to Seneca Snack, as well as any local counsel to Borrowers or Agent, in
each case, in form and substance satisfactory to Agent.
 
(g) Agent shall have received copies of the charter documents of each Obligor,
certified by the Secretary of State or other appropriate official of such
Obligor’s jurisdiction of organization.  Agent shall have received good standing
certificates for each Obligor, issued by the Secretary of State or other
appropriate official of such Obligor’s jurisdiction of organization and each
jurisdiction where such Obligor’s conduct of business or ownership of Property
necessitates qualification.
 
(h) Agent shall have received copies of policies or certificates of insurance
for the insurance policies carried by Borrowers, all in compliance with the Loan
Documents.
 
(i) Agent shall have completed its business, financial and legal due diligence
of Obligors with results satisfactory to Agent.  No material adverse change in
the financial condition of any Obligor or in the quality, quantity or value of
any Collateral shall have occurred since March 31, 2011.
 
(j) Borrowers shall have paid all fees and expenses to be paid to Agent and
Lenders on the Effective Date.
 
(k) Agent shall have received a Borrowing Base Certificate prepared as of May
28, 2011.  Upon giving effect to the initial funding of Loans and issuance of
Letters of Credit, and the payment by Borrowers of all fees and expenses
incurred in connection herewith as well as any payables stretched beyond their
customary payment practices, Availability shall be at least $40,000,000.
 
(l) Borrowers and their Subsidiaries shall have delivered to Agent a Lien Waiver
or Mortgagee Consent, as applicable, as requested by the Agent with respect to
any Real Estate and/or any assets of the Borrowers that are in the possession of
a warehouseman.
 
(m) The Master Reimbursement Agreement shall have been executed and delivered on
terms and conditions satisfactory to the Lenders and each Lender shall have
received a true and complete copy of the Master Reimbursement Agreement.
 
6.2 Conditions Precedent to All Credit Extensions.
 
 
49

--------------------------------------------------------------------------------

 
Agent, Issuing Bank and Lenders shall not be required to fund any Loans, arrange
for issuance of any Letters of Credit or grant any other accommodation to or for
the benefit of Borrowers, unless the following conditions are satisfied:
 
(a) No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance or grant;
 
(b) The representations and warranties of each Obligor in the Loan Documents
shall be true and correct on the date of, and upon giving effect to, such
funding, issuance or grant (except for representations and warranties that
expressly relate to an earlier date);
 
(c) All conditions precedent in any other Loan Document shall be satisfied;
 
(d) No event shall have occurred or circumstance exist that has or could
reasonably be expected to have a Material Adverse Effect; and
 
(e) With respect to issuance of a Letter of Credit, the LC Conditions shall be
satisfied.
 
Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant.  As an
additional condition to any funding, issuance or grant, Agent shall have
received such other information, documents, instruments and agreements as it
deems appropriate in connection therewith.
 
SECTION 7. COLLATERAL.
 
7.1 Grant of Security Interest.
 
To secure the prompt payment and performance of all Obligations, each Obligor
hereby grants to Agent, for the benefit of Secured Parties, a continuing
security interest in and Lien upon the following Property, whether now owned or
hereafter acquired, and wherever located:
 
(a) all Accounts (including health-care-insurance receivables);
 
(b) all Chattel Paper (whether tangible or electronic);
 
(c) all Deposit Accounts;
 
(d) all Documents;
 
(e) all Farm Products;
 
(f) all Current Asset Related Intangibles;
 
(g) all Inventory;
 
(h) all Instruments (including promissory notes);
 
(i) all Investment Property;
 
 
50

--------------------------------------------------------------------------------

 
(j) all Letter-of-Credit Rights (whether or not the letter of credit is
evidenced by a writing);
 
(k) all Supporting Obligations;
 
(l) all monies, whether or not in the possession or under the control of Agent,
a Lender, or a bailee or Affiliate of Agent or a Lender, including any Cash
Collateral and Cash Equivalents;
 
(m) all of the Equity Interests that any of the Obligors now or hereafter own in
any other Person;
 
(n) all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and
 
(o) any and all contract rights and books and records (including customer lists,
files, correspondence, tapes, computer programs, print-outs and computer
records) relating to any of the foregoing;
 
provided that the Collateral described in clauses (a) through (o) above shall
not include (x) the Alliance Collateral (as defined in the Intercreditor
Agreement) and (y) prior to the date of a Termination Event (as defined in the
Intercreditor Agreement), any Green Giant Inventory.
 
7.2 Lien on Deposit Accounts; Cash Collateral.
 
7.2.1. Deposit Accounts.  To further secure the prompt payment and performance
of all Obligations, each Obligor hereby grants to Agent, for the benefit of
Secured Parties, a continuing security interest in and Lien upon all amounts
credited to any Deposit Account of such Obligor, including any sums in any
blocked or lockbox accounts or in any accounts into which such sums are
swept.  Each Obligor hereby authorizes and directs each bank or other
depository, during any Trigger Period or while an Event Default is outstanding,
to deliver to Agent, upon request, all balances in any Deposit Account
maintained by such Obligor, without inquiry into the authority or right of Agent
to make such request.
 
7.2.2. Cash Collateral.  Any Cash Collateral may be invested, at Agent’s
discretion (and with the consent of Obligors, as long as no Event of Default
exists), but Agent shall have no duty to do so, regardless of any agreement or
course of dealing with any Obligor, and shall have no responsibility for any
investment or loss.  Each Obligor hereby grants to Agent, for the benefit of
Secured Parties and as security for the Obligations, a security interest in all
Cash Collateral held from time to time and all proceeds thereof, whether held in
a Cash Collateral Account or otherwise.  Agent may apply Cash Collateral to the
payment of Obligations as they become due, in such order as Agent may
elect.  During any Trigger Period or while an Event of Default is outstanding,
each Cash Collateral Account and all Cash Collateral shall be under the sole
dominion and control of Agent, and no Obligor or other Person shall have any
right to any Cash Collateral, until Full Payment of all Obligations.
 
7.3 [Intentionally Omitted.]
 
7.4 Certain After-Acquired Collateral.
 
 
51

--------------------------------------------------------------------------------

 
Obligors shall promptly notify Agent in writing if, after the Effective Date,
any Obligor obtains any interest in any Collateral consisting of Deposit
Accounts, Chattel Paper, Documents, Instruments, Intellectual Property,
Investment Property or Letter-of-Credit Rights and, in any case, having a value
in excess of $50,000, and, upon Agent’s request, shall promptly take such
actions as Agent deems appropriate to effect Agent’s duly perfected, first
priority Lien upon such Collateral, including obtaining any appropriate
possession, control agreement or Lien Waiver.  If any Collateral is in the
possession of a third party, at Agent’s request, Obligors shall obtain an
acknowledgment that such third party holds the Collateral for the benefit of
Agent.
 
7.5 No Assumption of Liability.
 
The Lien on Collateral granted hereunder is given as security only and shall not
subject Agent or any Lender to, or in any way modify, any obligation or
liability of Obligors relating to any Collateral.
 
7.6 Further Assurances.
 
Promptly upon request, Obligors shall deliver such instruments, assignments,
title certificates, or other documents or agreements, and shall take such
actions, as Agent deems appropriate under Applicable Law to evidence or perfect
its Lien on any Collateral, or otherwise to give effect to the intent of this
Agreement.  Each Obligor ratifies any action taken by Agent before the Effective
Date to effect or perfect its Lien on any Collateral.
 
SECTION 8. COLLATERAL ADMINISTRATION.
 
8.1 Borrowing Base Certificates.
 
By the 20th day of each month, Borrowers shall deliver to Agent (and Agent shall
promptly deliver same to Lenders) a Borrowing Base Certificate prepared as of
the close of business of the previous month, and at such other times as Agent
may request; provided that the Borrowing Base Certificate will be delivered
weekly setting forth the Borrowing Base as at the end of each calendar week
within five (5) days after the ending of each week during which the Availability
is less than 15% of the Borrowing Base for each Business Day of such week (or
for any period of five (5) consecutive Business Days ending during such week);
(it being understood that such weekly Borrowing Base Certificates shall reflect
changes in Accounts and that changes in Inventory and ineligible Accounts and
Inventory will continue to be updated on a monthly basis).  All calculations of
Availability in any Borrowing Base Certificate shall originally be made by
Borrowers and certified by a Senior Officer, provided that Agent may from time
to time review and adjust any such calculation (a) to reflect its reasonable
estimate of declines in value of any Collateral, due to collections received in
the Dominion Account or otherwise; (b) to adjust advance rates to reflect
changes in dilution, quality, mix and other factors affecting Collateral; and
(c) to the extent the calculation is not made in accordance with this Agreement
or does not accurately reflect the Availability Reserve.
 
8.2 Administration of Accounts.
 
8.2.1. Records and Schedules of Accounts.  Each Borrower shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent sales, collection, reconciliation and other
reports in form satisfactory to Agent, on such periodic basis as Agent may
request.  Each Borrower shall also provide to Agent, on or before the 20th day
of each month, an inventory summary (together with a schedule of locations of
such Inventory in form and reasonable detail satisfactory to Agent) and a
detailed aged trial balance of all Accounts as of the end of the preceding
month, specifying each Account’s Account Debtor name, amount, age, showing any
discount, allowance, credit, authorized return or dispute, and in addition, upon
the reasonable request of the Agent, proof of delivery, copies of invoices and
invoice registers, copies of related documents, repayment histories, status
reports and other information as Agent may reasonably request.  If Accounts in
an aggregate face amount of $5,000,000 or more cease to be Eligible Accounts,
Borrowers shall notify Agent of such occurrence promptly (and in any event
within one Business Day) after any Borrower has knowledge thereof.
 
 
52

--------------------------------------------------------------------------------

 
8.2.2. Taxes.  If an Account of any Borrower includes a charge for any Taxes,
Agent is authorized, in its discretion, to pay the amount thereof to the proper
taxing authority for the account of such Borrower and to charge Borrowers
therefor; provided, however, that neither Agent nor Lenders shall be liable for
any Taxes that may be due from Borrowers or with respect to any Collateral.
 
8.2.3. Account Verification.  Whether or not a Default or Event of Default
exists, Agent shall have the right at any time, in the name of Agent, any
designee of Agent or any Borrower, to verify the validity, amount or any other
matter relating to any Accounts of Borrowers by mail, telephone or
otherwise.  Borrowers shall cooperate fully with Agent in an effort to
facilitate and promptly conclude any such verification process.
 
8.2.4. Maintenance of Dominion Account.  Obligors shall maintain Dominion
Accounts pursuant to lockbox or other arrangements acceptable to
Agent.  Borrowers shall obtain an agreement (in form and substance satisfactory
to Agent) from each lockbox servicer and Dominion Account bank, establishing
Agent’s control over and Lien in the lockbox or Dominion Account, which may be
exercised by Agent during any Trigger Period, requiring immediate deposit of all
remittances received in the lockbox to a Dominion Account, and waiving offset
rights of such servicer or bank, except for customary administrative
charges.  If a Dominion Account is not maintained with Bank of America, Agent
may, during any Trigger Period, require immediate transfer of all funds in such
account to a Dominion Account maintained with Bank of America.  Agent and
Lenders assume no responsibility to Obligors for any lockbox arrangement or
Dominion Account, including any claim of accord and satisfaction or release with
respect to any Payment Items accepted by any bank.
 
8.2.5. Proceeds of Collateral.  During any Trigger Period or while an Event of
Default is outstanding, Borrowers shall request in writing and otherwise take
all necessary steps to ensure that all payments on Accounts or otherwise
relating to Collateral are made directly to a Dominion Account (or a lockbox
relating to a Dominion Account).  During any Trigger Period or while an Event of
Default is outstanding, if any Borrower or Subsidiary receives cash or Payment
Items with respect to any Collateral, it shall hold same in trust for Agent and
promptly (not later than the next Business Day) deposit same into a Dominion
Account.
 
8.3 Administration of Inventory.
 
8.3.1. Records and Reports of Inventory.  Each Borrower shall keep accurate and
complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Agent inventory and reconciliation reports in
form satisfactory to Agent, on such periodic basis as Agent may request.  Each
Borrower shall conduct a physical inventory at least once per calendar year (and
on a more frequent basis if requested by Agent when an Event of Default exists)
and periodic cycle counts consistent with historical practices, and shall
provide to Agent a report based on each such inventory and count promptly upon
completion thereof, together with such supporting information as Agent may
request.  Agent may participate in and observe each physical count.
 
8.3.2. Returns of Inventory.  No Borrower shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business; (b) no Default, Event of
Default or Overadvance exists or would result therefrom; (c) Agent is promptly
notified if the aggregate Value of all Inventory returned in any month exceeds
$5,000,000; and (d) any payment received by a Borrower for a return is promptly
remitted to Agent for application to the Obligations.
 
 
53

--------------------------------------------------------------------------------

 
8.3.3. Acquisition, Sale and Maintenance.  No Borrower shall acquire or accept
any Inventory on consignment or approval, and shall take all steps to assure
that all Inventory is produced in accordance with Applicable Law, including the
FLSA.  No Borrower shall sell any Inventory on consignment or approval or any
other basis under which the customer may return or require a Borrower to
repurchase such Inventory.  Borrowers shall use, store and maintain all
Inventory with reasonable care and caution, in accordance with applicable
standards of any insurance and in conformity with all Applicable Law, and shall
make current rent payments (within applicable grace periods provided for in
leases) at all locations where any Collateral is located.
 
8.4 [Intentionally Omitted.]
 
8.5 Administration of Deposit Accounts.
 
Schedule 8.5 sets forth all Deposit Accounts maintained by Obligors, including
all Dominion Accounts.  Each Obligor shall take all actions necessary to
establish Agent’s control of each such Deposit Account (other than (x) an
account exclusively used for payroll, payroll taxes or employee benefits or (y)
an account containing not more than $50,000 at any time so long as the aggregate
balance maintained in all such accounts under this clause (y) does not exceed
$750,000 at any time).  Each Obligor shall be the sole account holder of each
Deposit Account and shall not allow any other Person (other than Agent) to have
control over a Deposit Account or any Property deposited therein.  Each Obligor
shall promptly notify Agent of any opening or closing of a Deposit Account and,
with the consent of Agent, will amend Schedule 8.5 to reflect same.
 
8.6 General Provisions.
 
8.6.1. Location of Collateral.  All tangible items of Collateral, other than
Inventory in transit, shall at all times be kept by Obligors at the business
locations set forth in Schedule 8.6.1, except that Borrowers may (a) make sales
or other dispositions of Collateral in accordance with Section 10.2.5; and (b)
move Collateral to another location in the United States, upon 15 Business Days
prior written notice to Agent or as otherwise agreed to by the Agent; provided
that Borrower shall at all times maintain Inventory at locations subject to a
Lien Waiver that constitutes not less than 90% of all Inventory of the
Borrowers.
 
8.6.2. Insurance of Collateral; Condemnation Proceeds.
 
(a) Each Obligor shall maintain insurance with respect to the Collateral,
covering casualty, hazard, theft, malicious mischief, flood and other risks, in
amounts, with endorsements and with insurers (with a Best’s Financial Strength
Rating of at least A_ VII, unless otherwise approved by Agent) in accordance
with general practices of businesses engaged in similar activities in similar
geographic areas.  All proceeds under each policy shall be payable to Agent for
application to the Obligations.  From time to time upon request, Obligors shall
deliver to Agent the originals or certified copies of its insurance
policies.  Unless Agent shall agree otherwise, each policy shall include
satisfactory endorsements (i) showing Agent as lender loss payee; (ii) requiring
30 days prior written notice to Agent in the event of cancellation of the policy
for any reason whatsoever; and (iii) specifying that the interest of Agent shall
not be impaired or invalidated by any act or neglect of any Obligor or the owner
of the Collateral, nor by the occupation of the premises for purposes more
hazardous than are permitted by the policy.  If any Obligor fails to provide and
pay for any insurance, Agent may, at its option, but shall not be required to,
procure the insurance and charge Obligors therefor.  Each Obligor agrees to
deliver to Agent, promptly as rendered, copies of all reports made to insurance
companies in respect of claims or disputes in respect of coverage in excess of
$250,000.  While no Event of Default exists, Obligors may settle, adjust or
compromise any insurance claim, as long as the proceeds are delivered to Agent
for application to the Obligations.  If an Event of Default exists, only Agent
shall be authorized to settle, adjust and compromise such claims.
 
 
54

--------------------------------------------------------------------------------

 
(b) Any proceeds of insurance related to Collateral and any awards arising from
condemnation of any Collateral shall be paid to Agent for application to the
Obligations.  Any such proceeds or awards that relate to Inventory shall be
applied to payment of the Loans, and then to any other Obligations outstanding.
 
8.6.3. Protection of Collateral.  All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Obligors.  Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Obligors’ sole risk.
 
8.6.4. Defense of Title to Collateral.  Each Obligor shall at all times defend
its title to Collateral and Agent’s Liens therein against all Persons, claims
and demands whatsoever, except Permitted Liens.
 
8.7 Power of Attorney.
 
Each Obligor hereby irrevocably constitutes and appoints Agent (and all Persons
designated by Agent) as such Obligor’s true and lawful attorney (and
agent-in-fact) for the purposes provided in this Section.  Agent, or Agent’s
designee, may, without notice and in either its or a Obligor’s name, but at the
cost and expense of Obligors:
 
(a) Endorse a Obligor’s name on any Payment Item or other proceeds of Collateral
(including proceeds of insurance) that come into Agent’s possession or control;
and
 
(b) During an Event of Default, (i) notify any Account Debtors of the assignment
of their Accounts, demand and enforce payment of Accounts by legal proceedings
or otherwise, and generally exercise any rights and remedies with respect to
Accounts; (ii) settle, adjust, modify, compromise, discharge or release any
Accounts or other Collateral, or any legal proceedings brought to collect
Accounts or Collateral; (iii) sell or assign any Accounts and other Collateral
upon such terms, for such amounts and at such times as Agent deems advisable;
(iv) collect, liquidate and receive balances in Deposit Accounts or investment
accounts, and take control, in any manner, of proceeds of Collateral; (v)
prepare, file and sign a Obligor’s name to a proof of claim or other document in
a bankruptcy of an Account Debtor, or to any notice, assignment or satisfaction
of Lien or similar document; (vi) receive, open and dispose of mail addressed to
a Obligor, and notify postal authorities to deliver any such mail to an address
designated by Agent; (vii) endorse any Chattel Paper, Document, Instrument, bill
of lading, or other document or agreement relating to any Accounts, Inventory or
other Collateral; (viii) use a Obligor’s stationery and sign its name to
verifications of Accounts and notices to Account Debtors; (ix) use information
contained in any data processing, electronic or information systems relating to
Collateral; (x) make and adjust claims under insurance policies; (xi) take any
action as may be necessary or appropriate to obtain payment under any letter of
credit, banker’s acceptance or other instrument for which a Obligor is a
beneficiary; and (xii) take all other actions as Agent deems appropriate to
fulfill any Obligor’s obligations under the Loan Documents.
 
 
55

--------------------------------------------------------------------------------

 
SECTION 9. REPRESENTATIONS AND WARRANTIES.
 
9.1 General Representations and Warranties.
 
To induce Agent and Lenders to enter into this Agreement and to make available
the Commitments, Loans and Letters of Credit, each Borrower represents and
warrants that:
 
9.1.1. Organization and Qualification.  Each Borrower and Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization.  Each Borrower and Subsidiary is duly
qualified, authorized to do business and in good standing as a foreign
corporation in each jurisdiction where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect.
 
9.1.2. Power and Authority.  Each Obligor is duly authorized to execute, deliver
and perform its Loan Documents.  The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action, and do not (a)
require any consent or approval of any holders of Equity Interests of any
Obligor, other than those already obtained; (b) contravene the Organic Documents
of any Obligor; (c) violate or cause a default under any Applicable Law or
Material Contract; or (d) result in or require the imposition of any Lien (other
than Permitted Liens) on any Property of any Obligor.
 
9.1.3. Enforceability.  Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.
 
9.1.4. Capital Structure.  Schedule 9.1.4 shows, for each Borrower and
Subsidiary, its name, its jurisdiction of organization, tax identification
number, its authorized and issued Equity Interests, and, except in the case of
Parent, the holders of its Equity Interests, and all agreements binding on such
holders with respect to their Equity Interests.  Except as disclosed on Schedule
9.1.4, in the five years preceding the Effective Date, no Borrower or Subsidiary
has acquired any substantial assets from any other Person nor been the surviving
entity in a merger or combination.  Each Borrower has good title to its Equity
Interests in its Subsidiaries, subject only to Agent’s Lien, and all such Equity
Interests are duly issued, fully paid and non-assessable.  There are no
outstanding purchase options, warrants, subscription rights, agreements to issue
or sell, convertible interests, phantom rights or powers of attorney relating to
Equity Interests of (a) any Borrower (other than the Parent ) or any Subsidiary
or (b) the Parent to which it or any other Borrower or any Subsidiary is a
party.  Upon any new Subsidiary becoming a Guarantor in accordance with Section
10.1.9, the Borrowers shall promptly update Schedule 9.1.4 to include the
information required by this Section 9.1.4 with respect to such new Subsidiary.
 
9.1.5. Title to Properties; Priority of Liens.  Each Borrower and Subsidiary has
good and marketable title to (or valid leasehold interests in) all of its Real
Estate, and good title to all of its personal Property, including all Property
reflected in any financial statements delivered to Agent or Lenders, in each
case free of Liens except Permitted Liens.  Each Borrower and Subsidiary has
paid and discharged all lawful claims that, if unpaid, could become a Lien on
its Properties, other than Permitted Liens.  All Liens of Agent in the
Collateral are duly perfected, first priority Liens, subject only to Permitted
Liens that are expressly allowed to have priority over Agent’s Liens.
 
 
56

--------------------------------------------------------------------------------

 
9.1.6. Accounts.  Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrowers with respect
thereto.  Borrowers warrant, with respect to each Account at the time it is
shown as an Eligible Account in a Borrowing Base Certificate, that:
 
(a) it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;
 
(b) it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract or other document relating thereto;
 
(c) it is for a sum certain, maturing as stated in the invoice covering such
sale or rendition of services, a copy of which has been furnished or is
available to Agent on request;
 
(d) it is not subject to any offset, Lien (other than Agent’s Lien), deduction,
defense, dispute, counterclaim or other adverse condition except as arising in
the Ordinary Course of Business and disclosed to Agent; and it is absolutely
owing by the Account Debtor, without contingency in any respect;
 
(e) no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC, the
restriction is ineffective), and the applicable Borrower is the sole payee or
remittance party shown on the invoice;
 
(f) no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Agent hereunder; and
 
(g) to the best of Borrowers’ knowledge, (i) there are no facts or circumstances
that are reasonably likely to impair the enforceability or collectibility of
such Account; (ii) the Account Debtor had the capacity to contract when the
Account arose, continues to meet the applicable Borrower’s customary credit
standards, is Solvent, is not contemplating or subject to an Insolvency
Proceeding, and has not failed, or suspended or ceased doing business; and (iii)
there are no proceedings or actions threatened or pending against any Account
Debtor that could reasonably be expected to have a material adverse effect on
the Account Debtor’s financial condition.
 
9.1.7. Financial Statements.  The consolidated balance sheets, and related
statements of income, cash flow and shareholder’s equity, of Borrowers and
Subsidiaries that have been and are hereafter delivered to Agent and Lenders,
are prepared in accordance with GAAP, and fairly present the financial positions
and results of operations of Borrowers and Subsidiaries at the dates and for the
periods indicated.  All projections delivered from time to time to Agent and
Lenders have been prepared in good faith, based on reasonable assumptions in
light of the circumstances at such time.  Since March 31, 2011, there has been
no change in the condition, financial or otherwise, of any Borrower or
Subsidiary that could reasonably be expected to have a Material Adverse
Effect.  No financial statement delivered to Agent or Lenders at any time
contains any untrue statement of a material fact, nor fails to disclose any
material fact necessary to make such statement not materially misleading.  The
Borrowers and Subsidiaries taken as a whole are Solvent.  Except as set forth on
Schedule 9.1.7, between March 31, 2011 and the Effective Date, Parent has not
made any Distribution.
 
 
57

--------------------------------------------------------------------------------

 
9.1.8. Surety Obligations.  No Borrower or Subsidiary is obligated as surety or
indemnitor under any bond or other contract that assures payment or performance
of any obligation of any Person, except as permitted hereunder.
 
9.1.9. Taxes.  Each Borrower and Subsidiary has filed all federal, state and
local tax returns and other reports that it is required by law to file, and has
paid, or made provision for the payment of, all Taxes upon it, its income and
its Properties that are due and payable, except to the extent being Properly
Contested.  The provision for Taxes on the books of each Borrower and Subsidiary
is adequate for all years not closed by applicable statutes, and for its current
Fiscal Year.
 
9.1.10. Brokers.  There are no brokerage commissions, finder’s fees or
investment banking fees payable in connection with any transactions contemplated
by the Loan Documents.
 
9.1.11. Intellectual Property. Each Borrower and Subsidiary owns or has the
lawful right to use all Intellectual Property necessary for the conduct of its
business, without conflict with any rights of others.  There is no pending or,
to any Borrower’s knowledge, threatened Intellectual Property Claim with respect
to any Borrower, any Subsidiary or any of their Property (including any
Intellectual Property) that if resolved adversely to such Borrower or Subsidiary
would have a Material Adverse Effect.  Except as disclosed on Schedule 9.1.11,
no Borrower or Subsidiary pays or owes any Royalty or other compensation to any
Person with respect to any Intellectual Property.  All Intellectual Property
owned, used or licensed by, or otherwise subject to any interests of, any
Borrower or Subsidiary is shown on Schedule 9.1.11.
 
9.1.12. Governmental Approvals.  Each Borrower and Subsidiary has, and is in
compliance with all Governmental Approvals necessary to conduct its business and
to own, lease and operate its Properties.  All necessary import, export or other
licenses, permits or certificates for the import or handling of any goods or
other Collateral have been procured and are in effect, and Borrowers and
Subsidiaries have complied with all foreign and domestic laws with respect to
the shipment and importation of any goods or Collateral, except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect.
 
9.1.13. Compliance with Laws.  Each Borrower and Subsidiary has duly complied,
and its Properties and business operations are in compliance, in all material
respects with all Applicable Law, except where noncompliance would not have a
Material Adverse Effect.  There are no citations, notices or orders of
noncompliance issued to any Borrower or Subsidiary under any Applicable Law
which would have a Material Adverse Effect.  No Inventory has been produced in
violation of the FLSA.
 
9.1.14. Compliance with Environmental Laws.  Except as disclosed on Schedule
9.1.14, no Borrower’s or Subsidiary’s past or present operations, Real Estate or
other Properties are subject to any federal, state or local investigation to
determine whether any remedial action is needed to address any environmental
pollution, hazardous material or environmental clean-up that would have a
Material Adverse Effect.  No Borrower or Subsidiary has received any
Environmental Notice that would have a Material Adverse Effect.  No Borrower or
Subsidiary has any contingent liability with respect to any Environmental
Release, environmental pollution or hazardous material on any Real Estate now or
previously owned, leased or operated by it which would have a Material Adverse
Effect.
 
9.1.15. Burdensome Contracts.  No Borrower or Subsidiary is a party or subject
to any contract, agreement or charter restriction that could reasonably be
expected to have a Material Adverse Effect.  No Borrower or Subsidiary is party
or subject to any Restrictive Agreement, except as shown on Schedule 9.1.15.  No
such Restrictive Agreement prohibits the execution, delivery or performance of
any Loan Document by an Obligor.
 
 
58

--------------------------------------------------------------------------------

 
9.1.16. Litigation.  Except as shown on Schedule 9.1.16, there are no
proceedings or investigations pending or, to any Borrower’s knowledge,
threatened against any Borrower or Subsidiary, or any of their businesses,
operations, Properties, prospects or conditions, that (a) relate to any Loan
Documents or transactions contemplated thereby; or (b) could reasonably be
expected to have a Material Adverse Effect if determined adversely to any
Borrower or Subsidiary.  No Borrower or Subsidiary is in default with respect to
any order, injunction or judgment of any Governmental Authority.
 
9.1.17. No Defaults.  No event or circumstance has occurred or exists that
constitutes a Default or Event of Default.  No Borrower or Subsidiary is in
default, and no event or circumstance has occurred or exists that with the
passage of time or giving of notice would constitute a default, under any
Material Contract or in the payment of any Indebtedness.
 
9.1.18. ERISA.  Except as disclosed on Schedule 9.1.18:
 
(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other federal and state laws.  Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of Borrowers, nothing has occurred which would prevent, or cause the loss of,
such qualification.  Each Obligor and ERISA Affiliate has made all required
contributions to each Plan subject to Section 412 of the Code (in the case of a
Pension Plan that is a single employer plan, "required contributions" refers to
annual minimum required contributions and not quarterly installments), and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
 
(b) There are no pending or, to the knowledge of Borrowers, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.
 
(c) (i) No ERISA Event described in clause (a) of the definition of "ERISA
Event" with respect to which the PBGC has not waived the 30-day notice
requirement has occurred that could reasonably be expected to result in
liability to the Obligor or an ERISA Affiliate of $1,000,000 or more in the
aggregate; (ii) No ERISA Event described in clause (b), or in clause (f) and
with respect to a Multiemployer Plan, of the definition of "ERISA Event" has
occurred that is reasonably expected to result in the Obligor or ERISA Affiliate
becoming liable for annual withdrawal liability payments of $1,000,000 or more
in the aggregate; (iii) no other ERISA Event has occurred or is reasonably
expected to occur that could reasonably be expected to result in liability to
the Obligor or an ERISA Affiliate of $1,000,000 or more in the aggregate; (iv)
based on the most recent actuarial valuations, the aggregate Unfunded Pension
Liabilities of all Pension Plans do not exceed $35,000,000; (v) no Obligor or
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 or 4243 of ERISA with
respect to a Multiemployer Plan, that is reasonably expected to result in the
Obligor or ERISA Affiliate becoming liable for annual withdrawal liability
payments of $1,000,000 or more in the aggregate; and (vi) no Obligor or ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA and that could reasonably be expected to result in liability to
the Obligor or an ERISA Affiliate of $1,000,000 or more.
 
 
59

--------------------------------------------------------------------------------

 
(d) With respect to any Foreign Plan, except to the extent failure to do so
would not result in liability to the Obligor or ERISA affiliate in an aggregate
amount that equals or exceeds $1,000,000, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities.
 
9.1.19. [Intentionally Omitted.]
 
9.1.20. Labor Relations.  Except as described on Schedule 9.1.20, no Borrower or
Subsidiary is party to or bound by any collective bargaining agreement,
management agreement or consulting agreement.  There are no material grievances,
disputes or controversies with any union or other organization of any Borrower’s
or Subsidiary’s employees, or, to any Borrower’s knowledge, any asserted or
threatened strikes, work stoppages or demands for collective bargaining, except
for demands for collective bargaining occurring in the ordinary course of
business at facilities with existing collective bargaining agreements.
 
9.1.21. Payable Practices.  No Borrower or Subsidiary has made any material
change in its historical accounts payable practices from those in effect on the
Effective Date.
 
9.1.22. Not a Regulated Entity.  No Obligor is (a) an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Indebtedness.
 
9.1.23. Margin Stock; Ineligible Securities.
 
(a) No Borrower or Subsidiary is engaged, principally or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock.  No Loan proceeds or Letters of Credit will be used
by Borrowers to purchase or carry, or to reduce or refinance any Indebtedness
incurred to purchase or carry, any Margin Stock or for any related purpose
governed by Regulations T, U or X of the Board of Governors.
 
(b) No portion of the proceeds of any Loans is to be used, and no portion of any
Letter of Credit is to be obtained, for the purpose of knowingly purchasing, or
providing credit support for the purchase of, during the underwriting or
placement period or within thirty (30) days thereafter, any Ineligible
Securities underwritten or privately placed by a Financial Affiliate.
 
9.1.24. Alliance Agreement.  The Alliance Agreement is in full force and effect,
and no Adverse GMOL Event has occurred.
 
 
60

--------------------------------------------------------------------------------

 
9.1.25. Hancock Amended and Restated Note Agreement Documents and the Master
Reimbursement Agreement.  The Hancock Amended and Restated Note Agreement
Documents and the Master Reimbursement Agreement are in full force and effect
and no “Event of Default”, as defined therein, has occurred and is continuing
thereunder.
 
9.1.26. PACA.  No PACA Claims have ever been successfully asserted against any
of the Borrowers or their Subsidiaries.  None of the Borrowers or their
Subsidiaries has violated or failed to comply with PACA.
 
9.1.27. Subsidiary Business.  Neither Seneca Foods International, Ltd.,
Signature Fruit (Tomato), Inc. nor Friday U.K., Limited engages in any business
or has any assets.
 
9.1.28. Food Security Act.  Neither any Borrower nor any of their Subsidiaries
has received any notice given pursuant to Section 1324(e)(1) or (3) of the Food
Security Act and there has not been filed any financing statement or notice,
purportedly in compliance with the provisions of the Food Security Act,
purporting to perfect, or continue perfected, a security interest in farm
products purchased by any Borrower or any Subsidiary in favor of a secured
creditor of the seller of such farm products, except under circumstances where
such Borrower or Subsidiary has taken all actions necessary to ensure that such
Borrower or Subsidiary obtains a waiver or release of any security interest in
farm products covered by any such notice or financing statement or notice upon
such Borrower's or Subsidiary's payment of the purchase price for such farm
products.  The Borrowers and each of their Subsidiaries have registered pursuant
to Section 1324(c)(2)(D) of the Food Security Act, with the Secretary of State
of each State in which are produced farm products purchased by any Borrower and
any Subsidiary and which has established or hereafter establishes a central
filing system, as a buyer of farm products produced in such State.
 
9.2 Complete Disclosure.
 
No Loan Document contains any untrue statement of a material fact, nor fails to
disclose any material fact necessary to make the statements contained therein
not materially misleading.  There is no fact or circumstance that any Obligor
has failed to disclose to Agent in writing that could reasonably be expected to
have a Material Adverse Effect.
 
SECTION 10. COVENANTS AND CONTINUING AGREEMENTS.
 
10.1 Affirmative Covenants.
 
As long as any Commitments or Obligations are outstanding, each Borrower shall,
and shall cause each Subsidiary to:
 
10.1.1. Inspections; Appraisals.
 
(a) Permit Agent from time to time, subject (except when a Default or Event of
Default exists) to reasonable notice and normal business hours, to visit and
inspect the Properties of any Borrower or Subsidiary, inspect, audit and make
extracts from any Borrower’s or Subsidiary’s books and records, and discuss with
its officers, employees, agents, advisors and independent accountants such
Borrower’s or Subsidiary’s business, financial condition, assets, prospects and
results of operations.  Lenders may participate in any such visit or inspection,
at their own expense.  Neither Agent nor any Lender shall have any duty to any
Borrower to make any inspection, nor to share any results of any inspection,
appraisal or report with any Borrower, provided, upon request by Borrower Agent,
Agent shall share the results of any appraisal.  Borrowers acknowledge that all
inspections, appraisals and reports are prepared by Agent and Lenders for their
purposes, and Borrowers shall not be entitled to rely upon them.
 
61

--------------------------------------------------------------------------------

 
(b) Reimburse Agent for all charges, costs and expenses of Agent in connection
with (i) examinations of any Obligor’s books and records or any other financial
or Collateral matters as Agent deems appropriate, up to one time per Loan Year,
provided, that if Availability is less than 15% of the Borrowing Base at any
time, Agent shall have the right to perform examinations up to two times per
Loan Year; and (ii) appraisals of Inventory, up to one time per Loan Year;
provided, however, that if an examination or appraisal is initiated during a
Default or Event of Default, all charges, costs and expenses thereof shall be
reimbursed by Borrowers without regard to such limits.  Subject to and without
limiting the foregoing, Borrowers specifically agree to pay Agent’s then
standard charges for examination activities, including the standard charges of
Agent’s internal appraisal group.  This Section shall not be construed to limit
Agent’s right to use third parties for such purposes.
 
10.1.2. Financial and Other Information.  Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent and Lenders:
 
(a) as soon as available, and in any event within 90 days after the close of
each Fiscal Year, consolidated balance sheets as of the end of such Fiscal Year
and the related consolidated statements of income, cash flow and shareholders’
equity for such Fiscal Year, for Borrowers and Subsidiaries, which shall be
audited and certified (without qualification) by a firm of independent certified
public accountants of recognized standing selected by Borrowers and acceptable
to Agent, and shall set forth in comparative form corresponding figures for the
preceding Fiscal Year and other information acceptable to Agent, together with
such financial statements prepared using first-in, first-out method of inventory
accounting as certified by the chief financial officer of Borrower Agent;
 
(b) as soon as available, and in any event within 45 days after the end of each
Fiscal Quarter, unaudited consolidated balance sheets as of the end of such
Fiscal Quarter and the related consolidated statements of income and cash flow
for such Fiscal Quarter and for the portion of the Fiscal Year then elapsed, for
Borrowers and Subsidiaries, setting forth in comparative form corresponding
figures for the corresponding Fiscal Quarter of the previous Fiscal Year and the
corresponding portion of the preceding Fiscal Year and certified by the chief
financial officer of Borrower Agent as prepared in accordance with GAAP and
fairly presenting the financial position and results of operations for such
Fiscal Quarter and period, except for normal year end adjustments and the
absence of footnotes, together with such financial statements prepared using
first-in, first-out method of inventory accounting as certified by the chief
financial officer of Borrower Agent;
 
(c) concurrently with delivery of financial statements under clauses (a) and (b)
above, or more frequently if requested by Agent while a Default or Event of
Default exists, a Compliance Certificate executed by the chief financial officer
of Borrower Agent;
 
(d) concurrently with delivery of financial statements under clause (a) above,
copies of all management letters and other material reports, if any, submitted
to Borrowers by their accountants in connection with such financial statements;
 
62

--------------------------------------------------------------------------------

 
(e) as soon as available and in any event prior to the end of each Fiscal Year,
projections of Borrowers’ consolidated balance sheets, results of operations,
cash flow and Availability for the next Fiscal Year, month by month;
 
(f) at Agent’s request, a listing of each Borrower’s trade payables, specifying
the trade creditor and balance due, and a detailed trade payable aging, all in
form satisfactory to Agent;
 
(g) promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that any Borrower has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that any Borrower files with
the Securities and Exchange Commission or any other Governmental Authority, or
any securities exchange; and copies of any press releases or other statements
made available by a Borrower to the public concerning material changes to or
developments in the business of such Borrower;
 
(h) promptly after the sending or filing thereof, copies of any annual report to
be filed in connection with each Plan or Foreign Plan;
 
(i) such other reports and information (financial or otherwise) as Agent may
request from time to time in connection with any Collateral or any Borrower’s,
Subsidiary’s or other Obligor’s financial condition or business;
 
(j) promptly after submission to any Governmental Authority, all material
documents and information furnished to such Governmental Authority in connection
with any investigation of any Borrower or any Subsidiary of a Borrower other
than routine inquiries by such Governmental Authority and inquiries with respect
to matters that would not have a Material Adverse Effect and except as
prohibited by law; and
 
(k) by November 30 of each year, an off-season reserve analysis for the
remainder of such Fiscal Year ending on March 31, in form and detail consistent
with past practices and satisfactory to Agent.
 
10.1.3. Notices.  Notify Agent and Lenders in writing, promptly after a
Borrower’s obtaining knowledge thereof, of any of the following that affects an
Obligor:  (a) the threat or commencement of any proceeding or investigation,
whether or not covered by insurance, if an adverse determination would have a
Material Adverse Effect; (b) any pending or threatened labor dispute, strike or
walkout, or the expiration of any material labor contract; (c) any Adverse GMOL
Event or any other default under or termination for cause of a Material
Contract; (d) the existence of any Default or Event of Default; (e) any judgment
in an amount exceeding $5,000,000; (f) the assertion of any Intellectual
Property Claim, if an adverse resolution would have a Material Adverse Effect;
(g) any violation or asserted violation of any Applicable Law (including ERISA,
OSHA, FLSA, or any Environmental Laws), if an adverse resolution would have a
Material Adverse Effect; (h) any Environmental Release by an Obligor or on any
Property owned, leased or occupied by an Obligor that reasonably could be
expected to result in liabilities of $250,000 or more; or receipt of any
Environmental Notice with respect to a matter that reasonably could be expected
to result in liabilities of $250,000 or more; (i) the occurrence of any ERISA
Event; (j) the discharge of or any withdrawal or resignation by Borrowers’
independent accountants; (k) any opening of a new office or place of business at
which assets having a value in excess of $250,000 will be located, at least 30
days prior to such opening; or (l) the receipt or delivery of any material
notices that any Borrower or any Subsidiary of a Borrower gives or receives
under or in connection with (i) the Alliance Agreement (other than in the
ordinary course of business) or any other agreement between a Borrower and GMOL
or any Affiliate thereof, (ii) PACA or any PACA Claim being asserted, or (iii)
any claim of any Lien under the California Producer’s Lien Law.
 
63

--------------------------------------------------------------------------------

 
10.1.4. Landlord and Storage Agreements.  Upon request, provide Agent with
copies of all existing agreements, and promptly after execution thereof provide
Agent with copies of all future agreements, between an Obligor and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns any premises
at which any Collateral may be kept or that otherwise may possess or handle any
Collateral.
 
10.1.5. Compliance with Laws.  Comply with all Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, PACA and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain would have a Material Adverse Effect.  Without limiting the generality
of the foregoing, (a) if any Environmental Release occurs at or on any
Properties of any Borrower or Subsidiary, it shall act promptly and diligently
to investigate and report to all appropriate Governmental Authorities the extent
of, and to make appropriate remedial action to eliminate, such Environmental
Release, all as and to the extent required by Applicable Laws, and (b) if any
such Environmental Release could reasonably could be expected to result in
liabilities of $250,000 or more shall occur, it shall act promptly to report to
Agent.
 
10.1.6. Taxes.  Pay and discharge all Taxes prior to the date on which they
become delinquent or penalties attach, unless such Taxes are being Properly
Contested.
 
10.1.7. Insurance.  In addition to the insurance required hereunder with respect
to Collateral, maintain with financially sound and reputable insurers insurance
with respect to their properties and business against such casualties and
contingencies as shall be in accordance with the general practices of businesses
engaged in similar activities in similar geographic areas and in amounts,
containing such terms, in such forms and for such periods as may be reasonable
and prudent and in accordance with the terms of the Security Documents.
 
10.1.8. Licenses.  Keep each License affecting any Collateral (including the
manufacture, distribution or disposition of Inventory) or any other material
Property of Borrowers and Subsidiaries and necessary to conduct the business of
Borrowers in full force and effect; pay all Royalties when due; and notify Agent
of any default or breach asserted by any Person to have occurred under any
License.
 
10.1.9. Future Subsidiaries.  Promptly notify Agent upon any Person becoming a
Subsidiary and, if such Person is not a Foreign Subsidiary, cause it to guaranty
the Obligations by executing and delivering to Agent a Joinder Agreement in the
form attached hereto as Exhibit D (each, a “Joinder Agreement”, and to execute
and deliver such documents, instruments and agreements and to take such other
actions as Agent shall require to evidence and perfect a Lien in favor of Agent
(for the benefit of Secured Parties) on all assets of such Person that would
constitute Collateral, including delivery of such legal opinions, in form and
substance satisfactory to Agent, as it shall deem appropriate.
 
10.1.10. Records and Accounts.  The Borrowers will maintain written records
pertaining to perishable agricultural commodities and by-products and/or farm
products in its possession to which a constructive trust under PACA or a Lien
under the California Producer’s Lien Law is applicable.
 
10.1.11. Additional Matters Relating to PACA.
 
64

--------------------------------------------------------------------------------

 
(a) Defined Terms.  As referred to in this Section 10.1.11, “Affiliate PACA
Contracts” shall mean any contract or agreement for the growing, purchase and/or
sale of any Perishable Agricultural Commodity (as defined in Section 499a(b)(4)
of PACA (other than tree or viticultural fruit), the “PACA Commodities”) among
any of the Borrowers or their Subsidiaries, as a commission merchant, dealer,
and/or broker (as those terms are defined, respectively, in Sections 499a(b)(5),
(6) and (7) of PACA, the “Affiliate PACA Buyer”) and any of the Borrowers or
their Subsidiaries, as a supplier or seller of PACA Commodities (the “Affiliate
PACA Seller”), and “Non-Affiliate PACA Contracts” shall mean any contract or
agreement for the purchase and sale of any PACA Commodities, among any of the
Borrowers or their Subsidiaries as a supplier or seller of PACA Commodities (the
“Non-Affiliate PACA Seller”), and any commission merchant, dealer, and/or broker
(as those terms are defined, respectively, in Sections 499a(b)(5), (6) and (7)
of PACA) that is not an Affiliate of any of the Borrowers or their Subsidiaries
(the “Non-Affiliate PACA Buyer”).  As referred to in this Agreement, “PACA
Trust” shall mean the statutory trust authorized by Section 499e(c) of PACA.
 
(b) Affiliate PACA Contracts After Effective Date.  Require that any Affiliate
PACA Contracts, or any provisions under any contract or agreement that
constitute an Affiliate PACA Contract:
 
(i)           provide for payment terms of not less than 31 days after receipt
and acceptance (as defined in 7 U.S.C. Sections 46.46(a) and 46.2(dd)) of any
shipment of PACA Commodities sold under such Affiliate PACA Contract; and
 
(ii)           provide for the Affiliate PACA Seller’s irrevocable waiver of its
right to give written notice of any kind to the Affiliate PACA Buyer of the
Affiliate PACA Seller’s intent to preserve the benefits of the PACA Trust.
 
(c) Affiliate PACA Contracts Existing on the Effective Date.  Require that any
Affiliate PACA Contracts, or any provisions under any contract or agreement that
constitutes an Affiliate PACA Contract, existing as of the Effective Date, be
amended to conform to Section 10.1.11(b) above on or prior to the Effective
Date.
 
(d) Non-Affiliate PACA Contracts After Effective Date.  Require that any
Non-Affiliate PACA Contracts, or any provisions under any contract or agreement
that constitutes a Non-Affiliate PACA Contract, executed on or after the
Effective Date, provide for payment terms of not more than 30 days after receipt
and acceptance (as defined in 7 U.S.C. Sections 46.46(a) and 46.2(dd)) of any
shipment of PACA Commodities sold under such Non-Affiliate PACA Contract.
 
(e) Payment for Perishable Agricultural Commodities.  Pay, not later than the
date required for payment thereof, any outstanding invoices for perishable
agricultural commodities purchased from any vendor except for a Borrower or a
Subsidiary of a Borrower, provided that, if any such invoice requires payment
upon delivery, payment shall be made on the date of delivery, and further
provided that such payment may be made on a later date with respect to any
vendor that has waived in writing its rights under PACA with respect to the
applicable invoice.  If notification, other than on an invoice, is received by a
Borrower or a Subsidiary of a Borrower from a vendor that such vendor intends to
enforce its rights under PACA or to establish that a statutory trust or lien
exists in favor of such vendor, such Borrower or Subsidiary shall pay the amount
claimed to be owed to such vendor within one Business Day after receiving such
notice and shall promptly give notice to Agent of its receipt of such notice
from such vendor, which notice to Agent shall be accompanied by a copy of such
vendor notice, provided that, the applicable Borrower or Subsidiary may defer
the payment of the amounts claimed to be owed to such vendor if and so long as
(i) the claimed obligation is being properly contested in good faith and such
claim is being diligently defended in good faith by the applicable Borrower or
Subsidiary in any applicable legal or administrative action initiated in
connection with such claims, (ii) the right of the vendor to enforce any liens
or trusts provided under PACA has been stayed or otherwise legally prohibited
during the pendency of such action, and (iii) the Reserve shall include the
amount owed to such vendor, unless otherwise agreed by the Agent.
 
65

--------------------------------------------------------------------------------

 
10.1.12. Food Security Act.
 
(a) Promptly provide Agent with a copy of any notice received by such Borrower
with respect to a security interest created by a seller of farm products or a
secured creditor of a seller of farm products; and
 
(b) With respect to any farm products produced in a state with a central filing
system, register with the secretary of state of such state prior to the purchase
of such farm products and maintain such registration in full force and effect.
 
10.2 Negative Covenants.
 
As long as any Commitments or Obligations are outstanding, each Borrower shall
not, and shall cause each Subsidiary not to:
 
10.2.1. Permitted Indebtedness.  Create, incur, guarantee or suffer to exist any
Indebtedness, except:
 
(a) the Obligations;
 
(b) unsecured Subordinated Debt;
 
(c) Indebtedness (other than the Obligations and Subordinated Debt), but only to
the extent outstanding on the Effective Date and listed and described on
Schedule 10.2.1(c) and not satisfied with proceeds of the initial Loans;
 
(d) Bank Product Debt;
 
(e) Indebtedness that is in existence when a Person becomes a Subsidiary or that
is assumed by a Borrower or Subsidiary in connection with a Permitted
Acquisition of assets, as long as such Indebtedness was not incurred in
contemplation of such Person becoming a Subsidiary or such acquisition, and does
not exceed $25,000,000 in the aggregate at any time;
 
(f) Permitted Contingent Obligations;
 
(g) Refinancing Debt as long as each Refinancing Condition is satisfied;
 
(h) Indebtedness of a Borrower to another Borrower;
 
(i) the Hancock Amended and Restated Note Agreement Loans and any refinancing of
such Indebtedness as long as the Hancock Refinancing Condition is satisfied;
 
(j) the Silgan Payable;
 
66

--------------------------------------------------------------------------------

 
(k) the GE/Signature Mortgage Debt and any refinancing of such Indebtedness as
long as the GE/Signature Refinancing Condition is satisfied; and
 
(l) Indebtedness that is not included in any of the preceding clauses of this
Section and is either (i) not secured by any Lien and does not exceed
$250,000,000 in the aggregate at any time; or (ii) secured by Lien and does not
exceed $250,000,000 in the aggregate at any time, provided that the Liens
granted to secure such Indebtedness (x) are on Property other than the
Collateral or (y) are on Property that constitutes Collateral so long as such
Lien is junior and subordinated, on terms and conditions satisfactory to Agent,
to the Liens granted in favor of Agent and/or Collateral Agent.
 
10.2.2. Permitted Liens.  Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):
 
(a) Liens in favor of Agent;
 
(b) Liens for Taxes not yet due or being Properly Contested;
 
(c) statutory Liens (other than Liens for Taxes or imposed under ERISA) arising
in the Ordinary Course of Business, but only if (i) payment of the obligations
secured thereby is not yet due or is being Properly Contested, and (ii) such
Liens do not materially impair the value or use of the Property or materially
impair operation of the business of any Borrower or Subsidiary, and (iii) with
respect to any statutory Liens under the California Producer’s Liens Law in
favor of California sellers of farm products and statutory Liens in favor of
California sellers of PACA Commodities and tree and viticultural fruit, the
Borrowers are in compliance with Section 10.1.11;
 
(d) Liens incurred or deposits made in the Ordinary Course of Business to secure
the performance of tenders, bids, leases, contracts (except those relating to
Indebtedness), statutory obligations and other similar obligations, or arising
as a result of progress payments under government contracts, as long as such
Liens are at all times junior to Agent’s Liens;
 
(e) Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;
 
(f) Liens arising by virtue of a judgment or judicial order against any Borrower
or Subsidiary, or any Property of a Borrower or Subsidiary, as long as such
Liens are (i) in existence for less than 60 consecutive days or being Properly
Contested, and (ii) at all times junior to Agent’s Liens;
 
(g) easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not interfere with the Ordinary Course of
Business;
 
(h) normal and customary rights of setoff upon deposits in favor of depository
institutions, and Liens of a collecting bank on Payment Items in the course of
collection;
 
(i) existing Liens shown on Schedule 10.2.2;
 
(j) Liens on the Hancock Collateral securing the Indebtedness evidenced by the
Hancock Amended and Restated Note Agreement Documents;
 
67

--------------------------------------------------------------------------------

 
(k) Liens on the Alliance Collateral (as defined in the Intercreditor Agreement)
in favor of the Collateral Agent for the benefit of Secured Parties and
Collateral Agent and the holders of the Hancock Amended and Restated Note
Agreement Loans;
 
(l) Liens on the Signature Plant 7 Property and assets related thereto in favor
of GE-BP under the GE/Signature Mortgage Loan Documents, without giving effect
to any amendments, restatements or other modifications thereof, securing the
GE/Signature Mortgage Debt;
 
(m) Liens on Property other than Collateral securing Indebtedness permitted
pursuant to Section 10.2.1(l)(ii);
 
(n) Liens on Property that constitutes Collateral securing Indebtedness
permitted pursuant to Section 10.2.1(l)(ii);
 
(o) Liens of carriers, warehousemen, mechanics and materialmen, and other like
Liens arising in the ordinary course in respect of obligations not overdue; and
 
(p) Liens on farm products purchased by a Borrower or Subsidiary that have been
granted by the sellers of such farm products to secured creditors of such
seller, provided that such Borrower or Subsidiary has complied with Sections
9.1.28 and 10.1.12 of this Agreement with respect to such Liens.
 
10.2.3. Distributions; Upstream Payments.
 
(a) Declare or make any Distributions, except (i) Upstream Payments, (ii) other
Distributions in an aggregate amount not to exceed $50,000 in any Fiscal Year,
and (iii) other Distributions if at the time such Distribution is made (both
before and after giving effect thereto) (A) Availability is not less than 15% of
the Borrowing Base, (B) the Fixed Charge Coverage Ratio (determined on a pro
forma basis) is not less than 1.1 to 1.0, and (C) no Default or Event of Default
has occurred and is continuing or would occur immediately thereafter as a result
thereof; or
 
(b) Create or suffer to exist any encumbrance or restriction on the ability of a
Subsidiary to make any Upstream Payment, except for restrictions under the Loan
Documents, under Applicable Law or in effect on the Effective Date as shown on
Schedule 9.1.15.
 
10.2.4. Restricted Investments.  Make any Restricted Investment.
 
10.2.5. Disposition of Assets.  Make any Asset Disposition, except a Permitted
Asset Disposition, or a transfer of Property by a Subsidiary or Obligor to a
Borrower.
 
10.2.6. Loans.  Make any loans or other advances of money to any Person, except
(a) advances to an officer or employee for salary, travel expenses, commissions
and similar items in the Ordinary Course of Business; so long as such advances
do not exceed $1,000,000 in the aggregate at any time outstanding; (b) prepaid
expenses and extensions of trade credit made in the Ordinary Course of Business;
(c) deposits with financial institutions permitted hereunder; and (d) as long as
no Default or Event of Default exists, intercompany loans by a Borrower to
another Borrower.
 
10.2.7. Restrictions on Payment of Certain Indebtedness.  Make any payments
(whether voluntary or mandatory, or a prepayment, redemption, retirement,
defeasance or acquisition) with respect to any (a) Subordinated Debt, except
regularly scheduled payments of principal, interest and fees, but only to the
extent permitted under any subordination agreement relating to such Indebtedness
(and a Senior Officer of Borrower Agent shall certify to Agent, not less than
five Business Days prior to the date of payment, that all conditions under such
agreement have been satisfied); or (b) Indebtedness (other than the Obligations)
prior to its due date under the agreements evidencing such Indebtedness as in
effect on the Effective Date (or as amended thereafter with the consent of
Agent), unless made in connection with refinancing of such Indebtedness
permitted under Section 10.2.1.
 
68

--------------------------------------------------------------------------------

 
10.2.8. Fundamental Changes.
 
(a) Merge, combine or consolidate with any Person, or liquidate, wind up its
affairs or dissolve itself, in each case whether in a single transaction or in a
series of related transactions, except (i) for mergers or consolidations of a
wholly-owned Subsidiary with another wholly-owned Subsidiary or into a Borrower,
provided the Parent has provided Agent with not less than thirty (30) days’
prior written notice of such event and the surviving Borrower executes and
delivers all documents and agreements reasonably requested by Agent in
connection therewith, or (ii) in connection with a Permitted Acquisition; or
 
(b) Change its name or conduct business under any fictitious name in either case
without thirty (30) days’ prior notice to the Agent and without entering into
amendments to the Loan Documents reasonably requested by the Agent, change its
tax, charter or other organizational identification number; or change its form
or state of organization.
 
10.2.9. Subsidiaries.  Form or acquire any Subsidiary after the Effective Date,
except in accordance with Sections 10.1.9 and 10.2.4; or permit any existing
Subsidiary to issue any additional Equity Interests except director’s qualifying
shares.
 
10.2.10. Organic Documents.  Amend, modify or otherwise change any of its
Organic Documents in a manner adverse to the Agent and the Lenders.
 
10.2.11. Tax Consolidation.  File or consent to the filing of any consolidated
income tax return with any Person other than Borrowers and Subsidiaries.
 
10.2.12. Accounting Changes.  Make any material change in accounting treatment
or reporting practices, except as required by GAAP and in accordance with
Section 1.2; or change its Fiscal Year.
 
10.2.13. Restrictive Agreements.  Become a party to any Restrictive Agreement,
except a Restrictive Agreement (a) in effect on the Effective Date; (b) relating
to secured Indebtedness permitted hereunder, as long as the restrictions apply
only to collateral for such Indebtedness; or (c) constituting customary
restrictions on assignment in leases and other contracts.
 
10.2.14. Hedging Agreements.  Enter into any Hedging Agreement, except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes.
 
10.2.15. Conduct of Business.  Engage in any business, other than its business
as conducted on the Effective Date or any substantially similar or complementary
business and any activities incidental thereto.
 
10.2.16. Affiliate Transactions.  Enter into or be party to any transaction with
an Affiliate, except (a) transactions contemplated by the Loan Documents; (b)
payment of reasonable compensation to officers and employees for services
actually rendered, and loans and advances permitted by Section 10.2.6; (c)
payment of customary directors’ fees and indemnities; (d) transactions solely
among Borrowers; (e) transactions with Affiliates that were consummated prior to
the Effective Date, as shown on Schedule 10.2.16; and (f) transactions with
Affiliates in the Ordinary Course of Business, upon fair and reasonable terms
fully disclosed to Agent and no less favorable than would be obtained in a
comparable arm’s-length transaction with a non-Affiliate.
 
69

--------------------------------------------------------------------------------

 
10.2.17. Plans.  Become party to any Multiemployer Plan or Foreign Plan, other
than any in existence on the Effective Date, and other than through a
transaction that would otherwise be a Permitted Acquisition.
 
10.2.18. Amendments to Subordinated Debt.  Amend, supplement or otherwise modify
any document, instrument or agreement relating to any Subordinated Debt, if such
modification (a) increases the principal balance of such Indebtedness, or
increases any required payment of principal or interest; (b) accelerates the
date on which any installment of principal or any interest is due, or adds any
additional redemption, put or prepayment provisions; (c) shortens the final
maturity date or otherwise accelerates amortization; (d) increases the interest
rate; (e) increases or adds any fees or charges; (f) modifies any covenant in a
manner or adds any representation, covenant or default that is more onerous or
restrictive in any material respect for any Borrower or Subsidiary, or that is
otherwise materially adverse to any Borrower, any Subsidiary or Lenders; or (g)
results in the Obligations not being fully benefited by the subordination
provisions thereof.
 
10.2.19. Sale and Leaseback.  Except with respect to Delayed Lease Financing,
enter into any arrangement, directly or indirectly, whereby a Borrower or any
Subsidiary of a Borrower shall sell or transfer any property owned by it in
order for a Borrower or a Subsidiary of a Borrower to lease such property or
lease other property that a Borrower or a Subsidiary of a Borrower intends to
use for substantially the same purpose as the property being sold or transferred
other than to the extent the aggregate fair market value of all such property
sold from and after the Effective Date does not exceed $10,000,000.
 
10.2.20. Silgan Payable.  Pay, prepay, redeem or repurchase the Silgan Payable
or any portion thereof in advance of the scheduled payment schedule and maturity
thereof, except that the Borrowers may make prepayments of the Silgan Payable if
(a) Availability at the time of each such prepayment, and after giving effect to
such prepayment, is greater than 20% of the Borrowing Base, (b) Availability, as
projected by the Borrowers in a manner acceptable to Agent for the 6 months
commencing at the time of such prepayment, would not at any time be less than
20% of the Borrowing Base, and (c) no Event of Default has occurred and is
continuing at the time of such prepayment.
 
10.2.21. Subsidiary Business.  Permit Seneca Foods International, Ltd.,
Signature Fruit (Tomato), Inc. or Friday U.K., Limited to engage in any business
or have any assets.
 
10.3 Financial Covenants.
 
As long as any Commitments or Obligations are outstanding, Borrowers shall:
 
10.3.1. Fixed Charge Coverage Ratio.  Maintain a Fixed Charge Coverage Ratio of
at least 1.0 to 1.0 for each period of four Fiscal Quarters ending during or
immediately before any period (a) commencing on the day that an Event of Default
occurs, or the day that Availability is less than the greater of (i) 12.5% of
the Commitments then in effect and (ii) $25,000,000, in each case under clauses
(i) and (ii) for five (5) consecutive Business Days and (b) continuing until no
Event of Default exists and Availability is the greater of (i) 12.5% of the
Commitments then in effect and (ii) $25,000,000, in each case under clauses (i)
and (ii) for twenty-one consecutive calendar days.
 
70

--------------------------------------------------------------------------------

 
SECTION 11. GUARANTY.
 
11.1 Guaranty of Payment and Performance.
 
As each Guarantor expects to receive substantial direct and indirect benefits
from the extensions of credit by Agent and the other Secured Parties to the
Borrowers, for value received and hereby acknowledged, and as an inducement to
the Lenders to make the Loans, each Guarantor hereby reaffirms its guaranties to
Agent and the other Secured Parties under the Existing Guaranty to which such
Guarantor is a party and hereby absolutely, unconditionally and jointly and
severally with the other Guarantors guarantees to Agent and the other Secured
Parties the full and punctual payment when due (whether at stated maturity, by
required prepayment, by acceleration or otherwise), as well as the performance,
of all of the Obligations including all such which would become due but for the
operation of the automatic stay pursuant to §362(a) of the Federal Bankruptcy
Code and the operation of §§502(b) and 506(b) of the Federal Bankruptcy
Code.  This Guaranty contained herein is an absolute, unconditional and
continuing guaranty of the full and punctual payment and performance of all of
the Obligations and not of their collectibility only and is in no way
conditioned upon any requirement that Agent or any Lender first attempt to
collect any of the Obligations from any Borrower or resort to any collateral
security or other means of obtaining payment.  If an Event of Default shall
occur, the obligations of each Guarantor hereunder with respect to such
Obligations in default shall become immediately due and payable to Agent and the
other Secured Parties, without demand or notice of any nature, all of which are
expressly waived by such Guarantor.  Payments by the Guarantors hereunder may be
required by Agent or any Lender on any number of occasions.  Each Guarantor
hereby acknowledges and agrees that such Guarantor’s liability hereunder is
joint and several with the other Guarantors and any other Person(s) who may
guarantee the Obligations under and in respect of this Agreement.
 
11.2 The Guarantors’ Agreement to Pay Enforcement Costs, etc.
 
Each Guarantor further agrees, as the principal obligor and not as a guarantor
only, to pay to Agent and the other Secured Parties, on demand, all costs and
expenses (including court costs and legal expenses) incurred or expended by
Agent and the other Secured Parties in connection with the Obligations, this
Guaranty contained herein and the enforcement thereof, together with interest on
amounts recoverable under this Section from the time when such amounts become
due until payment, whether before or after judgment, at the rate of interest for
overdue principal set forth in this Agreement, provided that if such interest
exceeds the maximum amount permitted to be paid under applicable law, then such
interest shall be reduced to such maximum permitted amount.
 
11.3 Waivers by Guarantors; Agent’s and Secured Parties’ Freedom to Act.
 
Each Guarantor agrees that the Obligations will be paid and performed strictly
in accordance with their respective terms, regardless of any law, regulation or
order now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of Agent and the other Secured Parties with respect thereto.  Each
Guarantor waives promptness, diligence, presentment, demand, protest, notice of
acceptance, notice of any Obligations incurred and all other notices of any
kind, all defenses which may be available by virtue of any valuation, stay,
moratorium law or other similar law now or hereafter in effect, any right to
require the marshalling of assets of the Borrowers or any other entity or other
person primarily or secondarily liable with respect to any of the Obligations,
and all suretyship defenses generally.  Without limiting the generality of the
foregoing, each Guarantor agrees to the provisions of any instrument evidencing,
securing or otherwise executed in connection with any Obligation and agrees that
the obligations of such Guarantor hereunder shall not be released or discharged,
in whole or in part, or otherwise affected by (a) the failure of Agent or any
Lender to assert any claim or demand or to enforce any right or remedy against
the Borrowers or any other entity or other person primarily or secondarily
liable with respect to any of the Obligations; (b) any extensions, compromise,
refinancing, consolidation or renewals of any Obligation; (c) any change in the
time, place or manner of payment of any of the Obligations or any rescissions,
waivers, compromise, refinancing, consolidation, amendments or modifications of
any of the terms or provisions of this Agreement, the Notes, the other Loan
Documents, any Bank Product, or any other agreement evidencing, securing or
otherwise executed in connection with any of the Obligations; (d) the addition,
substitution or release of any entity or other person primarily or secondarily
liable for any Obligation, (e) the adequacy of any rights which Agent or the
other Secured Parties may have against any collateral security or other means of
obtaining repayment of any of the Obligations; (f) the impairment of any
collateral securing any of the Obligations, including without limitation the
failure to perfect or preserve any rights which Agent or any Lender might have
in such collateral security or the substitution, exchange, surrender, release,
loss or destruction of any such collateral security; or (g) any other act or
omission which might in any manner or to any extent vary the risk of such
Guarantor or otherwise operate as a release or discharge of such Guarantor, all
of which may be done without notice to such Guarantor.  To the fullest extent
permitted by law, each Guarantor hereby expressly waives any and all rights or
defenses arising by reason of (i) any “one action” or “anti-deficiency” law
which would otherwise prevent Agent and the other Secured Parties from bringing
any action, including any claim for a deficiency, or exercising any other right
or remedy (including any right of set-off), against such Guarantor before or
after Agent’s or such Lender’s commencement or completion of any foreclosure
action, whether judicially, by exercise of power of sale or otherwise, or (ii)
any other law which in any other way would otherwise require any election of
remedies by Agent or the other Secured Parties.
 
71

--------------------------------------------------------------------------------

 
11.4 Unenforceability of Obligations Against Borrowers.
 
If for any reason a Borrower has no legal existence or is under no legal
obligation to discharge any of the Obligations, or if any of the Obligations
have become irrecoverable from such Borrower by reason of such Borrower’s
insolvency, bankruptcy or reorganization or by other operation of law or for any
other reason, this Guaranty shall nevertheless be binding on each Guarantor to
the same extent as if such Guarantor at all times had been the principal obligor
on all such Obligations.  In the event that acceleration of the time for payment
of any of the Obligations is stayed upon the insolvency, bankruptcy or
reorganization of such Borrower, or for any other reason, all such amounts
otherwise subject to acceleration under the terms of this Agreement, the Notes,
the other Loan Documents or any other agreement evidencing, securing or
otherwise executed in connection with any Obligation shall be immediately due
and payable by the Guarantors.
 
11.5 Subrogation; Subordination.
 
Until the final payment and performance in full of all of the Obligations and
any and all other obligations of the Borrowers to Agent and the other Secured
Parties or any affiliate of Agent and the other Secured Parties, no Guarantor
shall exercise any rights against the Borrowers arising as a result of payment
by such Guarantor hereunder, by way of subrogation, reimbursement, restitution,
contribution or otherwise, and will not prove any claim in competition with
Agent and the other Secured Parties or such affiliate in respect of any payment
hereunder in any bankruptcy, insolvency or reorganization case or proceedings of
any nature; no Guarantor will not claim any setoff, recoupment or counterclaim
against the Borrowers in respect of any liability of such Guarantor to any
Borrower; and each Guarantor waives any benefit of and any right to participate
in any collateral security which may be held by Agent and/or the other Secured
Parties or any such affiliate.  The payment of any amounts due with respect to
any indebtedness of any Borrowers now or hereafter owed to any Guarantor is
hereby subordinated to the prior payment in full of all of the Obligations and
any and all other obligations of the Borrowers to Agent and the other Secured
Parties or any affiliate of Agent and the other Secured Parties.  Each Guarantor
agrees that, after the occurrence of any Default or Event or Default, such
Guarantor will not demand, sue for or otherwise attempt to collect any such
indebtedness of any Borrower to such Guarantor until all of the Obligations
shall have been paid in full.  If, notwithstanding the foregoing sentence, any
Guarantor shall collect, enforce or receive any amounts in respect of such
indebtedness while any Obligations are still outstanding, such amounts shall be
collected, enforced and received by such Guarantor as trustee for Agent and the
other Secured Parties and be paid over to Agent for the benefit of Secured
Parties on account of the Obligations without affecting in any manner the
liability of such Guarantor under the other provisions of this Guaranty.
 
72

--------------------------------------------------------------------------------

 
11.6 Termination; Reinstatement.
 
This Guaranty shall remain in full force and effect until Agent and the other
Secured Parties are given written notice of each Guarantor’s intention to
discontinue the guaranty contained herein, notwithstanding any intermediate or
temporary payment or settlement of the whole or any part of the Obligations.  No
such notice shall be effective unless received and acknowledged by an officer of
Agent at the address of Agent for notices set forth in this Agreement.  No such
notice shall affect any rights of Agent or the other Secured Parties or of any
affiliate of Agent or the other Secured Parties hereunder, including without
limitation the rights set forth in Sections 11.3 and 11.5, with respect to any
Obligations incurred or accrued prior to the receipt of such notice or any
Obligations incurred or accrued after the receipt of such notice pursuant to
this Agreement (including any Loans that the other Secured Parties may make at a
time when they may have the right hereunder not to make such Loans), any Bank
Product, or any other contract or commitment in existence prior to such receipt,
all of which Obligations shall continue to be unconditionally guaranteed by such
Guarantor.  All checks, drafts, notes, instruments (negotiable or otherwise) and
writings made by or for the account of the Borrowers and drawn on Agent or any
Lender or any of its administrative agents purporting to be dated on or before
the date of receipt of such notice, although presented to and paid or accepted
by Agent or such Lender after that date, shall form part of the Obligations and
shall continue to be unconditionally guaranteed by each Guarantor.  The Guaranty
contained herein shall continue to be effective or be reinstated,
notwithstanding any such notice, if at any time any payment made or value
received with respect to any Obligation is rescinded or must otherwise be
returned by Agent or any Lender upon the insolvency, bankruptcy or
reorganization of any Borrower, or otherwise, all as though such payment had not
been made or value received.
 
11.7 Contribution.
 
To the extent a Guarantor makes a payment hereunder in excess of the aggregate
amount of the benefit received by such Guarantor in respect of the extensions of
credit under the Credit Agreement (the “Benefit Amount”), then such Guarantor,
after the payment in full, in cash, of all of the Obligations, shall be entitled
to recover from each other guarantor of the Obligations such excess payment, pro
rata, in accordance with the ratio of the Benefit Amount received by each such
other guarantor to the total Benefit Amount received by all guarantors of the
Obligations, and the right to such recovery shall be deemed to be an asset and
property of the Guarantor so funding; provided, that all such rights to recovery
shall be subordinated and junior in right of payment to the final and
undefeasible payment in full in cash of all of the Obligations.
 
SECTION 12. EVENTS OF DEFAULT; REMEDIES ON DEFAULT.
 
12.1 Events of Default.
 
73

--------------------------------------------------------------------------------

 
Each of the following shall be an “Event of Default” hereunder, if the same
shall occur for any reason whatsoever, whether voluntary or involuntary, by
operation of law or otherwise:
 
(a) A Borrower fails to pay any Obligations when due (whether at stated
maturity, on demand, upon acceleration or otherwise);
 
(b) Any representation, warranty or other written statement of an Obligor made
in connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given;
 
(c) A Borrower breaches or fail to perform any covenant contained in Section
7.2, 7.4, 7.6, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1, 10.1.2, 10.1.3, 10.1.11,
10.1.12, 10.2 or 10.3;
 
(d) An Obligor breaches or fails to perform any other covenant contained in any
Loan Documents, and such breach or failure is not cured within 15 days after a
Senior Officer of such Obligor has knowledge thereof or receives notice thereof
from Agent, whichever is sooner;
 
(e) A Guarantor repudiates, revokes or attempts to revoke its Guaranty; an
Obligor denies or contests the validity or enforceability of any Loan Documents
or Obligations, or the perfection or priority of any Lien granted to Agent; or
any Loan Document ceases to be in full force or effect for any reason (other
than a waiver or release by Agent and Lenders);
 
(f) Any breach or default of an Obligor occurs under any Hedging Agreement, or
any document, instrument or agreement to which it is a party or by which it or
any of its Properties is bound, relating to any Indebtedness (other than the
Obligations, but including any amount owing under the Master Reimbursement
Agreement, the Hancock Amended and Restated Note Agreement and the Silgan
Payable) in excess of $25,000,000, if the maturity of or any payment with
respect to such Indebtedness may be accelerated or demanded due to such breach;
 
(g) Any judgment or order for the payment of money is entered against an Obligor
in an amount that exceeds, individually or cumulatively with all unsatisfied
judgments or orders against all Obligors, $5,000,000 (net of any insurance
coverage therefor acknowledged in writing by the insurer), unless a stay of
enforcement of such judgment or order becomes effective within 60 days of the
entry of such judgment or order, by reason of a pending appeal or otherwise;
 
(h) A loss, theft, damage or destruction occurs with respect to any Collateral
if the amount not covered by insurance exceeds $10,000,000;
 
(i) An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; an
Obligor suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of an Obligor’s business for a material period of time; any
material Collateral or Property of an Obligor is taken or impaired through
condemnation; an Obligor agrees to or commences any liquidation, dissolution or
winding up of its affairs in violation of the terms of this Agreement; or
Borrowers and Subsidiaries taken as a whole are not Solvent;
 
(j) An Insolvency Proceeding is commenced by an Obligor; an Obligor makes an
offer of settlement, extension or composition to its unsecured creditors
generally; a trustee is appointed to take possession of any substantial Property
of or to operate any of the business of an Obligor; or an Insolvency Proceeding
is commenced against an Obligor and:  the Obligor consents to institution of the
proceeding, the petition commencing the proceeding is not timely contested by
the Obligor, the petition is not dismissed within 60 days after filing, or an
order for relief is entered in the proceeding;
 
74

--------------------------------------------------------------------------------

 
(k) An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in liability of an
Obligor to a Pension Plan, Multiemployer Plan or PBGC in excess of $1,000,000 in
the aggregate (or annual payments in excess of $1,000,000 in the aggregate in
the case of withdrawal liability payments to a Multiemployer Plan), or that
constitutes grounds for appointment of a trustee for or termination by the PBGC
of any Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate fails
to pay when due (or within any available cure period) any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA to a
Multiemployer Plan; or any event similar to the foregoing occurs or exists with
respect to a Foreign Plan;
 
(l) An Obligor or any of its Senior Officers is criminally indicted or convicted
for (i) a felony committed in the conduct of the Obligor’s business, or (ii)
violating any state or federal law (including the Controlled Substances Act,
Money Laundering Control Act of 1986 and Illegal Exportation of War Materials
Act) that could lead to forfeiture of any material Property or any Collateral;
 
(m) A Change of Control occurs;
 
(n) any Borrower, any holder of Hancock Amended and Restated Note Agreement
Loans or any collateral agent (other than Bank of America, N.A.) breaches any of
its agreements or obligations under the Intercreditor Agreement;
 
(o) any Adverse GMOL Event occurs; or
 
(p) any PACA Claim, PACA Claims or claim or claims under the California
Producer’s Lien Law in excess of $5,000,000 individually or in the aggregate is
asserted against any Borrower or any Subsidiary of a Borrower.
 
12.2 Remedies upon Default.
 
If an Event of Default described in Section 12.1(j) occurs with respect to any
Borrower, then to the extent permitted by Applicable Law, all Obligations (other
than Secured Bank Product Obligations) shall become automatically due and
payable and all Commitments shall terminate, without any action by Agent or
notice of any kind.  In addition, or if any other Event of Default exists, Agent
may in its discretion (and shall upon written direction of Required Lenders) do
any one or more of the following from time to time:
 
(a) declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Borrowers to the fullest extent permitted by law;
 
(b) terminate, reduce or condition any Commitment, or make any adjustment to the
Borrowing Base;
 
(c) require Obligors to Cash Collateralize LC Obligations, Secured Bank Product
Obligations and other Obligations that are contingent or not yet due and
payable, and, if Obligors fail promptly to deposit such Cash Collateral, Agent
may (and shall upon the direction of Required Lenders) advance the required Cash
Collateral as Loans (whether or not an Overadvance exists or is created thereby,
or the conditions in Section 6 are satisfied); and
 
75

--------------------------------------------------------------------------------

 
(d) exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC.  Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Borrowers to assemble Collateral, at
Borrowers’ expense, and make it available to Agent at a place designated by
Agent; (iii) enter any premises where Collateral is located and store Collateral
on such premises until sold (and if the premises are owned or leased by a
Borrower, Borrowers agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent, in its discretion, deems advisable.  Each Borrower agrees that 10 days
notice of any proposed sale or other disposition of Collateral by Agent shall be
reasonable.  Agent shall have the right to conduct such sales on any Obligor’s
premises, without charge, and such sales may be adjourned from time to time in
accordance with Applicable Law.  Agent shall have the right to sell, lease or
otherwise dispose of any Collateral for cash, credit or any combination thereof,
and Agent may, at the direction of the Required Lenders, purchase any Collateral
at public or, if permitted by law, private sale and, in lieu of actual payment
of the purchase price, may, at the direction of the Required Lenders, credit bid
and set off the amount of such price against the Obligations.
 
12.3 License.
 
Agent is hereby granted an irrevocable, non-exclusive license or other right to,
while an Event of Default exists, use, license or sub-license (without payment
of royalty or other compensation to any Person) any or all Intellectual Property
of Borrowers, computer hardware and software, trade secrets, brochures, customer
lists, promotional and advertising materials, labels, packaging materials and
other Property, in advertising for sale, marketing, selling, collecting,
completing manufacture of, or otherwise exercising any rights or remedies with
respect to, any Collateral.  Each Borrower’s rights and interests under
Intellectual Property shall inure to Agent’s benefit.
 
12.4 Setoff.
 
At any time during an Event of Default, Agent, Issuing Bank, Lenders, and any of
their Affiliates are authorized, to the fullest extent permitted by Applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by Agent, Issuing Bank,
such Lender or such Affiliate to or for the credit or the account of an Obligor
against any Obligations, irrespective of whether or not Agent, Issuing Bank,
such Lender or such Affiliate shall have made any demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured or are owed to a branch or office of Agent, Issuing Bank, such Lender
or such Affiliate different from the branch or office holding such deposit or
obligated on such indebtedness.  The rights of Agent, Issuing Bank, each Lender
and each such Affiliate under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Person may have.
 
12.5 Remedies Cumulative; No Waiver.
 
12.5.1. Cumulative Rights.  All agreements, warranties, guaranties, indemnities
and other undertakings of Borrowers under the Loan Documents are cumulative and
not in derogation of each other.  The rights and remedies of Agent and Lenders
are cumulative, may be exercised at any time and from time to time, concurrently
or in any order, and are not exclusive of any other rights or remedies available
by agreement, by law, at equity or otherwise.  All such rights and remedies
shall continue in full force and effect until Full Payment of all Obligations.
 
76

--------------------------------------------------------------------------------

 
12.5.2. Waivers.  No waiver or course of dealing shall be established by (a) the
failure or delay of Agent or any Lender to require strict performance by
Borrowers with any terms of the Loan Documents, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of any Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure to satisfy any conditions precedent; or (c) acceptance by Agent or any
Lender of any payment or performance by an Obligor under any Loan Documents in a
manner other than that specified therein.  It is expressly acknowledged by
Borrowers that any failure to satisfy a financial covenant on a measurement date
shall not be cured or remedied by satisfaction of such covenant on a subsequent
date.
 
SECTION 13. AGENT.
 
13.1 Appointment, Authority and Duties of Agent.
 
13.1.1. Appointment and Authority.  Each Secured Party appoints and designates
Bank of America as Agent under all Loan Documents.  Agent may, and each Secured
Party authorizes Agent to, enter into all Loan Documents to which Agent is
intended to be a party and accept all Security Documents, for the benefit of
Secured Parties.  Each Secured Party agrees that any action taken by Agent or
Required Lenders in accordance with the provisions of the Loan Documents, and
the exercise by Agent or Required Lenders of any rights or remedies set forth
therein, together with all other powers reasonably incidental thereto, shall be
authorized by and binding upon all Secured Parties.  Without limiting the
generality of the foregoing, Agent shall have the sole and exclusive authority
to (a) act as the disbursing and collecting agent for Lenders with respect to
all payments and collections arising in connection with the Loan Documents; (b)
execute and deliver as Agent each Loan Document, including any intercreditor or
subordination agreement, and accept delivery of each Loan Document from any
Obligor or other Person; (c) act as collateral agent for Secured Parties for
purposes of perfecting and administering Liens under the Loan Documents, and for
all other purposes stated therein; (d) manage, supervise or otherwise deal with
Collateral; and (e) take any Enforcement Action or otherwise exercise any rights
or remedies with respect to any Collateral under the Loan Documents, Applicable
Law or otherwise.  The duties of Agent shall be ministerial and administrative
in nature, and Agent shall not have a fiduciary relationship with any Secured
Party, Participant or other Person, by reason of any Loan Document or any
transaction relating thereto.  Agent alone shall be authorized to determine
whether any Accounts or Inventory constitute Eligible Accounts or Eligible
Inventory, whether to impose or release any reserve, or whether any conditions
to funding or to issuance of a Letter of Credit have been satisfied, which
determinations and judgments, if exercised in good faith, shall exonerate Agent
from liability to any Lender or other Person for any error in judgment.
 
13.1.2. Duties.  Agent shall not have any duties except those expressly set
forth in the Loan Documents.  The conferral upon Agent of any right shall not
imply a duty to exercise such right, unless instructed to do so by Required
Lenders in accordance with this Agreement.
 
13.1.3. Agent Professionals.  Agent may perform its duties through agents and
employees.  Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional.  Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.
 
77

--------------------------------------------------------------------------------

 
13.1.4. Instructions of Required Lenders.  The rights and remedies conferred
upon Agent under the Loan Documents may be exercised without the necessity of
joinder of any other party, unless required by Applicable Law.  Agent may
request instructions from Required Lenders or other Secured Parties with respect
to any act (including the failure to act) in connection with any Loan Documents,
and may seek assurances to its satisfaction from Secured Parties of their
indemnification obligations against all Claims that could be incurred by Agent
in connection with any act.  Agent shall be entitled to refrain from any act
until it has received such instructions or assurances, and Agent shall not incur
liability to any Person by reason of so refraining.  Instructions of Required
Lenders shall be binding upon all Secured Parties, and no Secured Party shall
have any right of action whatsoever against Agent as a result of Agent acting or
refraining from acting in accordance with the instructions of Required
Lenders.  Notwithstanding the foregoing, instructions by and consent of specific
Lenders or Secured Parties shall be required to the extent provided in Section
15.1.1.  In no event shall Agent be required to take any action that, in its
opinion, is contrary to Applicable Law or any Loan Documents or could subject
any Agent Indemnitee to personal liability.
 
13.2 Agreements Regarding Collateral and Field Examination Reports.
 
13.2.1. Lien Releases; Care of Collateral.  Secured Parties authorize Agent to
release any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations; (b) that is the subject of an Asset Disposition which Borrowers
certify in writing to Agent is a Permitted Asset Disposition or a Lien which
Borrowers certify is a Permitted Lien entitled to priority over Agent’s Liens
(and Agent may rely conclusively on any such certificate without further
inquiry); (c) that does not constitute a material part of the Collateral; or (d)
with the written consent of all Lenders.  Secured Parties authorize Agent to
subordinate its Liens to any Purchase Money Lien permitted hereunder.  Agent
shall have no obligation to assure that any Collateral exists or is owned by a
Borrower, or is cared for, protected or insured, nor to assure that Agent’s
Liens have been properly created, perfected or enforced, or are entitled to any
particular priority, nor to exercise any duty of care with respect to any
Collateral.
 
13.2.2. Possession of Collateral.  Agent and Secured Parties appoint each Lender
as agent (for the benefit of Secured Parties) for the purpose of perfecting
Liens in any Collateral held or controlled by such Lender, to the extent such
Liens are perfected by possession or control.  If any Lender obtains possession
or control of any Collateral, it shall notify Agent thereof and, promptly upon
Agent’s request, deliver such Collateral to Agent or otherwise deal with it in
accordance with Agent’s instructions.
 
13.2.3. Reports.  Agent shall promptly forward to each Lender, when complete,
copies of any field audit, examination or appraisal report prepared by or for
Agent with respect to any Obligor or Collateral (“Report”).  Each Lender agrees
(a) that neither Bank of America nor Agent makes any representation or warranty
as to the accuracy or completeness of any Report, and shall not be liable for
any information contained in or omitted from any Report; (b) that the Reports
are not intended to be comprehensive audits or examinations, and that Agent or
any other Person performing any audit or examination will inspect only specific
information regarding Obligations or the Collateral and will rely significantly
upon Borrowers’ books and records as well as upon representations of Borrowers’
officers and employees; and (c) to keep all Reports confidential and strictly
for such Lender’s internal use, and not to distribute any Report (or the
contents thereof) to any Person (except to such Lender’s Participants, attorneys
and accountants) or use any Report in any manner other than administration of
the Loans and other Obligations.  Each Lender shall indemnify and hold harmless
Agent and any other Person preparing a Report from any action such Lender may
take as a result of or any conclusion it may draw from any Report, as well as
from any Claims arising as a direct or indirect result of Agent furnishing a
Report to such Lender.
 
13.3 Reliance By Agent.
 
78

--------------------------------------------------------------------------------

 
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any certification, notice or other communication (including those by telephone,
telex, telegram, telecopy or e-mail) believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person, and upon the advice
and statements of Agent Professionals.  Agent shall have a reasonable and
practicable amount of time to act upon any instruction, notice or other
communication under any Loan Document, and shall not be liable for any such
delay in acting.
 
13.4 Action Upon Default.
 
Agent shall not be deemed to have knowledge of any Default or Event of Default,
or of any failure to satisfy any conditions in Section 6, unless it has received
written notice from a Borrower or Required Lenders specifying the occurrence and
nature thereof.  If any Lender acquires knowledge of a Default, Event of Default
or failure of such conditions, it shall promptly notify Agent thereof in writing
and the Agent shall thereafter notify the other Lenders.  Each Secured Party
agrees that, except as otherwise provided in any Loan Documents or with the
written consent of Agent and Required Lenders, it will not take any Enforcement
Action, accelerate Obligations (other than Secured Bank Product Obligations), or
exercise any right that it might otherwise have under Applicable Law to credit
bid at foreclosure sales, UCC sales or other similar dispositions of Collateral
or to assert any rights relating to any Collateral.
 
13.5 Ratable Sharing.
 
If any Lender shall obtain any payment or reduction of any Obligation, whether
through set-off or otherwise, in excess of its share of such Obligation,
determined on a Pro Rata basis or in accordance with Section 5.6.1, as
applicable, such Lender shall forthwith purchase from Agent, Issuing Bank and
the other Lenders such participations in the affected Obligation as are
necessary to cause the purchasing Lender to share the excess payment or
reduction on a Pro Rata basis or in accordance with Section 5.6.1, as
applicable.  If any of such payment or reduction is thereafter recovered from
the purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest.  Notwithstanding
the foregoing, if a Defaulting Lender obtains a payment or reduction of any
Obligation, it shall immediately turn over the amount thereof to Agent for
application under Section 4.2.2 and it shall provide a written statement to
Agent describing the Obligation affected by such payment or reduction.  No
Lender shall set off against any Dominion Account without the prior consent of
Agent.
 
13.6 Indemnification.
 
EACH LENDER SHALL INDEMNIFY AND HOLD HARMLESS AGENT INDEMNITEES AND ISSUING BANK
INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY OBLIGORS, ON A PRO RATA BASIS,
AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY SUCH
INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT INDEMNITEE RELATES TO OR
ARISES FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY OF AGENT), PROVIDED
FURTHER THAT LENDERS SHALL NOT BE REQUIRED TO INDEMNIFY AND HOLD HARMLESS THE
AGENT IN RESPECT OF CLAIMS THAT ARE DETERMINED IN A FINAL, NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO RESULT FROM THE GROSS
NEGLIGENCE OR WILLLFUL MISCONDUCT OF THE AGENT.  In Agent’s discretion, it may
reserve for any Claims made against an Agent Indemnitee or Issuing Bank
Indemnitee, and may satisfy any judgment, order or settlement relating thereto,
from proceeds of Collateral prior to making any distribution of Collateral
proceeds to Secured Parties.  If Agent is sued by any receiver, bankruptcy
trustee, debtor-in-possession or other Person for any alleged preference or
fraudulent transfer, then any monies paid by Agent in settlement or satisfaction
of such proceeding, together with all interest, costs and expenses (including
attorneys’ fees) incurred in the defense of same, shall be promptly reimbursed
to Agent by each Lender to the extent of its Pro Rata share.
 
79

--------------------------------------------------------------------------------

 
13.7 Limitation on Responsibilities of Agent.
 
Agent shall not be liable to any Secured Party for any action taken or omitted
to be taken under the Loan Documents, except for losses directly and solely
caused by Agent’s gross negligence or willful misconduct.  Agent does not assume
any responsibility for any failure or delay in performance or any breach by any
Obligor, Lender or other Secured Party of any obligations under the Loan
Documents.  Agent does not make any express or implied representation, warranty
or guarantee to Secured Parties with respect to any Obligations, Collateral,
Loan Documents or Obligor.  No Agent Indemnitee shall be responsible to Secured
Parties for any recitals, statements, information, representations or warranties
contained in any Loan Documents; the execution, validity, genuineness,
effectiveness or enforceability of any Loan Documents; the genuineness,
enforceability, collectibility, value, sufficiency, location or existence of any
Collateral, or the validity, extent, perfection or priority of any Lien therein;
the validity, enforceability or collectibility of any Obligations; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor or Account Debtor.  No Agent
Indemnitee shall have any obligation to any Secured Party to ascertain or
inquire into the existence of any Default or Event of Default, the observance by
any Obligor of any terms of the Loan Documents, or the satisfaction of any
conditions precedent contained in any Loan Documents.
 
13.8 Successor Agent and Co-Agents.
 
13.8.1. Resignation; Successor Agent.  Subject to the appointment and acceptance
of a successor Agent as provided below, Agent may resign at any time by giving
at least 30 days written notice thereof to Lenders and Borrowers.  Upon receipt
of such notice, Required Lenders shall have the right to appoint a successor
Agent which shall be (a) a Lender or an Affiliate of a Lender; or (b) a
commercial bank that is organized under the laws of the United States or any
state or district thereof, has a combined capital surplus of at least
$200,000,000 and (provided no Default or Event of Default exists) is reasonably
acceptable to Borrowers.  If no successor agent is appointed prior to the
effective date of the resignation of Agent, then Agent may appoint a successor
agent from among Lenders or, if no Lender accepts such role, Agent may appoint
Required Lenders as successor Agent.  Upon acceptance by a successor Agent of an
appointment to serve as Agent hereunder, or upon appointment of Required Lenders
as successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the powers and duties of the retiring Agent without further act,
and the retiring Agent shall be discharged from its duties and obligations
hereunder but shall continue to have the benefits of the indemnification set
forth in Sections 13.6 and 15.2.  Notwithstanding any Agent’s resignation, the
provisions of this Section 13 shall continue in effect for its benefit with
respect to any actions taken or omitted to be taken by it while Agent.  Any
successor to Bank of America by merger or acquisition of stock or this loan
shall continue to be Agent hereunder without further act on the part of the
parties hereto, unless such successor resigns as provided above.
 
13.8.2. Separate Collateral Agent.  It is the intent of the parties that there
shall be no violation of any Applicable Law denying or restricting the right of
financial institutions to transact business in any jurisdiction.  If Agent
believes that it may be limited in the exercise of any rights or remedies under
the Loan Documents due to any Applicable Law, Agent may appoint an additional
Person who is not so limited, as a separate collateral agent or co-collateral
agent.  If Agent so appoints a collateral agent or co-collateral agent, each
right and remedy intended to be available to Agent under the Loan Documents
shall also be vested in such separate agent.  Secured Parties shall execute and
deliver such documents as Agent deems appropriate to vest any rights or remedies
in such agent.  If any collateral agent or co-collateral agent shall die or
dissolve, become incapable of acting, resign or be removed, then all the rights
and remedies of such agent, to the extent permitted by Applicable Law, shall
vest in and be exercised by Agent until appointment of a new agent.
 
80

--------------------------------------------------------------------------------

 
13.9 Due Diligence and Non-Reliance.
 
Each Lender acknowledges and agrees that it has, independently and without
reliance upon Agent or any other Lenders, and based upon such documents,
information and analyses as it has deemed appropriate, made its own credit
analysis of each Obligor and its own decision to enter into this Agreement and
to fund Loans and participate in LC Obligations hereunder.  Each Secured Party
has made such inquiries as it feels necessary concerning the Loan Documents,
Collateral and Obligors.  Each Secured Party acknowledges and agrees that the
other Secured Parties have made no representations or warranties concerning any
Obligor, any Collateral or the legality, validity, sufficiency or enforceability
of any Loan Documents or Obligations.  Each Secured Party will, independently
and without reliance upon any other Secured Party, and based upon such financial
statements, documents and information as it deems appropriate at the time,
continue to make and rely upon its own credit decisions in making Loans and
participating in LC Obligations, and in taking or refraining from any action
under any Loan Documents.  Except for notices, reports and other information
expressly requested by a Lender, Agent shall have no duty or responsibility to
provide any Secured Party with any notices, reports or certificates furnished to
Agent by any Obligor or any credit or other information concerning the affairs,
financial condition, business or Properties of any Obligor (or any of its
Affiliates) which may come into possession of Agent or its Affiliates.
 
13.10 Remittance of Payments and Collections.
 
13.10.1. Remittances Generally.  All payments by any Lender to Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds.  If no time for payment is specified or if payment is due on
demand by Agent and request for payment is made by Agent by 11:00 a.m. on a
Business Day, payment shall be made by Lender not later than 2:00 p.m. on such
day, and if request is made after 11:00 a.m., then payment shall be made by
11:00 a.m. on the next Business Day.  Payment by Agent to any Secured Party
shall be made by wire transfer, in the type of funds received by Agent.  Any
such payment shall be subject to Agent’s right of offset for any amounts due
from such payee under the Loan Documents.
 
13.10.2. Failure to Pay.  If any Secured Party fails to pay any amount when due
by it to Agent pursuant to the terms hereof, such amount shall bear interest
from the due date until paid at the rate determined by Agent as customary in the
banking industry for interbank compensation.  In no event shall Borrowers be
entitled to receive credit for any interest paid by a Secured Party to Agent,
nor shall any Defaulting Lender be entitled to interest on any amounts held by
Agent pursuant to Section 4.2.
 
13.10.3. Recovery of Payments.  If Agent pays any amount to a Secured Party in
the expectation that a related payment will be received by Agent from an Obligor
and such related payment is not received, then Agent may recover such amount
from each Secured Party that received it.  If Agent determines at any time that
an amount received under any Loan Document must be returned to an Obligor or
paid to any other Person pursuant to Applicable Law or otherwise, then,
notwithstanding any other term of any Loan Document, Agent shall not be required
to distribute such amount to any Lender.  If any amounts received and applied by
Agent to any Obligations are later required to be returned by Agent pursuant to
Applicable Law, each Lender shall pay to Agent, on demand, such Lender’s Pro
Rata share of the amounts required to be returned.
 
13.11 Agent in its Individual Capacity.
 
81

--------------------------------------------------------------------------------

 
As a Lender, Bank of America shall have the same rights and remedies under the
other Loan Documents as any other Lender, and the terms “Lenders,” “Required
Lenders” or any similar term shall include Bank of America in its capacity as a
Lender.  Bank of America and its Affiliates may accept deposits from, lend money
to, provide Bank Products to, act as financial or other advisor to, and
generally engage in any kind of business with, Obligors and their Affiliates, as
if Bank of America were not Agent hereunder, without any duty to account
therefor to Lenders.  In their individual capacities, Bank of America and its
Affiliates may receive information regarding Obligors, their Affiliates and
their Account Debtors (including information subject to confidentiality
obligations), and each Secured Party agrees that Bank of America and its
Affiliates shall be under no obligation to provide such information to any
Secured Party, if acquired in such individual capacity.
 
13.12 Agent Titles.
 
Each Lender, other than Bank of America, that is designated (on the cover page
of this Agreement or otherwise) by Bank of America as an “Agent” or “Arranger”
of any type shall not have any right, power, responsibility or duty under any
Loan Documents other than those applicable to all Lenders, and shall in no event
be deemed to have any fiduciary relationship with any other Lender.
 
13.13 Bank Product Providers.
 
Each Secured Bank Product Provider, by delivery of a notice to Agent in the form
attached hereto as Exhibit E of a Bank Product, agrees to be bound by Section
5.6 and this Section 13.  Each Secured Bank Product Provider shall indemnify and
hold harmless Agent Indemnitees, to the extent not reimbursed by Obligors,
against all Claims that may be incurred by or asserted against any Agent
Indemnitee in connection with such provider’s Secured Bank Product Obligations.
 
13.14 No Third Party Beneficiaries.
 
This Section 13 is an agreement solely among Secured Parties and Agent, and
shall survive Full Payment of the Obligations.  This Section 13 does not confer
any rights or benefits upon Borrowers or any other Person.  As between Borrowers
and Agent, any action that Agent may take under any Loan Documents or with
respect to any Obligations shall be conclusively presumed to have been
authorized and directed by Secured Parties.
 
SECTION 14. BENEFIT OF AGREEMENT; ASSIGNMENTS.
 
14.1 Successors and Assigns.
 
This Agreement shall be binding upon and inure to the benefit of Borrowers,
Agent, Lenders, Secured Parties, and their respective successors and assigns,
except that (a) no Borrower shall have the right to assign its rights or
delegate its obligations under any Loan Documents; and (b) any assignment by a
Lender must be made in compliance with Section 14.3.  Agent may treat the Person
which made any Loan as the owner thereof for all purposes until such Person
makes an assignment in accordance with Section 14.3.  Any authorization or
consent of a Lender shall be conclusive and binding on any subsequent transferee
or assignee of such Lender.
 
14.2 Participations.
 
14.2.1. Permitted Participants; Effect.  Any Lender may, in the ordinary course
of its business and in accordance with Applicable Law, at any time sell to a
financial institution other than a Defaulting Lender (“Participant”) a
participating interest in the rights and obligations of such Lender under any
Loan Documents.  Despite any sale by a Lender of participating interests to a
Participant, such Lender’s obligations under the Loan Documents shall remain
unchanged, such Lender shall remain solely responsible to the other parties
hereto for performance of such obligations, such Lender shall remain the holder
of its Loans and Commitments for all purposes, all amounts payable by Borrowers
shall be determined as if such Lender had not sold such participating interests,
and Borrowers and Agent shall continue to deal solely and directly with such
Lender in connection with the Loan Documents.  Each Lender shall be solely
responsible for notifying its Participants of any matters under the Loan
Documents, and Agent and the other Lenders shall not have any obligation or
liability to any such Participant.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 5.9 unless
Borrowers agree otherwise in writing.
 
82

--------------------------------------------------------------------------------

 
14.2.2. Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Commitment Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
any Borrower, Guarantor or substantial portion of the Collateral.
 
14.2.3. Benefit of Set-Off.  Borrowers agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it.  By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with Section
13.5 as if such Participant were a Lender.
 
14.3 Assignments.
 
14.3.1. Permitted Assignments.  A Lender may assign to an Eligible Assignee any
of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of
$2,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $2,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance and recording,
an Assignment and Acceptance.  Nothing herein shall limit the right of a Lender
to pledge or assign any rights under the Loan Documents to (i) any Federal
Reserve Bank or the United States Treasury as collateral security pursuant to
Regulation A of the Board of Governors and any Operating Circular issued by such
Federal Reserve Bank, or (ii) counterparties to swap agreements relating to any
Loans; provided, however, that any payment by Borrowers to the assigning Lender
in respect of any Obligations assigned as described in this sentence shall
satisfy Borrowers’ obligations hereunder to the extent of such payment, and no
such assignment shall release the assigning Lender from its obligations
hereunder.
 
14.3.2. Effect; Effective Date.  Upon delivery to Agent of an assignment notice
in the form of Exhibit C and a processing fee of $3,500 (unless otherwise agreed
by Agent in its discretion), the assignment shall become effective as specified
in the notice, if it complies with this Section 14.3.  From such effective date,
the Eligible Assignee shall for all purposes be a Lender under the Loan
Documents, and shall have all rights and obligations of a Lender
thereunder.  Upon consummation of an assignment, the transferor Lender, Agent
and Borrowers shall make appropriate arrangements for issuance of replacement
and/or new Notes, as applicable.  The transferee Lender shall comply with
Section 5.10 and deliver, upon request, an administrative questionnaire
satisfactory to Agent.
 
83

--------------------------------------------------------------------------------

 
14.3.3. Certain Assignees.  No assignment may be made to a Borrower, Affiliate
of a Borrower, Defaulting Lender or natural person.  In connection with any
assignment by a Defaulting Lender, such assignment shall only be effective upon
payment by the Eligible Assignee or Defaulting Lender to Agent of an aggregate
amount sufficient, upon distribution (through direct payment, purchases of
participations or subparticipations, or other compensating actions as Agent
deems appropriate), (a) to satisfy all funding and payment liabilities then
owing by the Defaulting Lender hereunder, and (b) to acquire its Pro Rata share
of all Loans and LC Obligations.  If an assignment by a Defaulting Lender shall
become effective under Applicable Law for any reason without compliance with the
foregoing sentence, then the assignee shall be deemed a Defaulting Lender for
all purposes until such compliance occurs.
 
14.4 Replacement of Certain Lenders.
 
If a Lender (a) fails to give its consent to any amendment, waiver or action for
which consent of all Lenders was required and Required Lenders consented, or (b)
is a Defaulting Lender, then, in addition to any other rights and remedies that
any Person may have, Agent or Borrower Agent may, by notice to such Lender
within 120 days after such event, require such Lender to assign all of its
rights and obligations under the Loan Documents to Eligible Assignee(s),
pursuant to appropriate Assignment and Acceptance(s), within 20 days after the
notice.  Agent is irrevocably appointed as attorney-in-fact to execute any such
Assignment and Acceptance if the Lender fails to execute it.  Such Lender shall
be entitled to receive, in cash, concurrently with such assignment, all amounts
owed to it under the Loan Documents, including all principal, interest and fees
through the date of assignment (but excluding any prepayment charge).
 
SECTION 15. MISCELLANEOUS.
 
15.1 Consents, Amendments and Waivers.
 
15.1.1. Amendment.  No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of the Required
Lenders (or by the Agent with the consent of Required Lenders) and each Obligor
party to such Loan Document; provided, however, that
 
(a) without the prior written consent of Agent, no modification shall be
effective with respect to any provision in a Loan Document that relates to any
rights, duties or discretion of Agent;
 
(b) without the prior written consent of Issuing Bank, no modification shall be
effective with respect to any LC Obligations, Section 2.3 or any other provision
in a Loan Document that relates to any rights, duties or discretion of Issuing
Bank;
 
(c) without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall be effective that would (i) increase
the Commitment of such Lender; (ii) reduce the amount of, or waive or delay
payment of, any principal, interest or fees payable to such Lender (except as
provided in Section 4.2); (iii) extend the Termination Date applicable to such
Lender’s Obligations; or (iv) amend this clause (c);
 
(d) without the prior written consent of all Lenders (except any Defaulting
Lender), no modification shall be effective that would (i) alter Section 5.6,
7.1 (except to add Collateral) or 15.1.1; (ii) amend the definition of Borrowing
Base (or any defined term used in such definition), Pro Rata or Required
Lenders; (iii) increase any advance rate; (iv) release Collateral with a book
value greater than $20,000,000 during any calendar year, except as currently
contemplated by the Loan Documents; or (v) release any Obligor from liability
for any Obligations, if such Obligor is Solvent at the time of the release; and
 
84

--------------------------------------------------------------------------------

 
(e) without the prior written consent of a Secured Bank Product Provider, no
modification shall be effective that affects its relative payment priority under
Section 5.6.
 
15.1.2. Limitations.  The agreement of Borrowers shall not be necessary to the
effectiveness of any modification of a Loan Document that deals solely with the
rights and duties of Lenders, Agent and/or Issuing Bank as among
themselves.  Only the consent of the parties to the Fee Letter or any agreement
relating to a Bank Product shall be required for any modification of such
agreement, and any non-Lender that is party to a Bank Product agreement shall
have no right to participate in any manner in modification of any other Loan
Document.  Any waiver or consent granted by Agent or Lenders hereunder shall be
effective only if in writing and only for the matter specified.
 
15.1.3. Payment for Consents.  No Borrower will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.
 
15.2 Indemnity.
 
EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES AGAINST ANY
CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE, INCLUDING
CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING FROM THE NEGLIGENCE OF
AN INDEMNITEE.  In no event shall any party to a Loan Document have any
obligation thereunder to indemnify or hold harmless an Indemnitee with respect
to a Claim that is determined in a final, non-appealable judgment by a court of
competent jurisdiction to result from the gross negligence or willful misconduct
of such Indemnitee.
 
15.3 Notices and Communications.
 
15.3.1. Notice Address.  Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Obligor, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Effective Date, at the
address shown on its Assignment and Acceptance), or at such other address as a
party may hereafter specify by notice in accordance with this Section
15.3.  Each such notice or other communication shall be effective only (a) if
given by facsimile transmission, when transmitted to the applicable facsimile
number, if confirmation of receipt is received; (b) if given by mail, three
Business Days after deposit in the U.S. mail, with first-class postage pre-paid,
addressed to the applicable address; or (c) if given by personal delivery, when
duly delivered to the notice address with receipt acknowledged.  Notwithstanding
the foregoing, no notice to Agent pursuant to Section 2.1.4, 2.3, 3.1.2 or 4.1.
shall be effective until actually received by the individual to whose attention
at Agent such notice is required to be sent.  Any written notice or other
communication that is not sent in conformity with the foregoing provisions shall
nevertheless be effective on the date actually received by the noticed
party.  Any notice received by Borrower Agent shall be deemed received by all
Obligors.
 
15.3.2. Electronic Communications; Voice Mail.  Electronic mail and internet
websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.2, administrative matters, distribution of Loan Documents, and
matters permitted under Section 4.1.4.  Agent and Lenders make no assurances as
to the privacy and security of electronic communications.  Electronic and voice
mail may not be used as effective notice under the Loan Documents.
 
85

--------------------------------------------------------------------------------

 
15.3.3. Non-Conforming Communications.  Agent and Lenders may rely upon any
notices purportedly given by or on behalf of any Borrower even if such notices
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation.  Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
telephonic communication purportedly given by or on behalf of a Borrower.
 
15.4 Performance of Borrowers’ Obligations.
 
Agent may, in its discretion at any time and from time to time, at Borrowers’
expense, pay any amount or do any act required of a Borrower under any Loan
Documents or otherwise lawfully requested by Agent to (a) enforce any Loan
Documents or collect any Obligations; (b) protect, insure, maintain or realize
upon any Collateral; or (c) defend or maintain the validity or priority of
Agent’s Liens in any Collateral, including any payment of a judgment, insurance
premium, warehouse charge, finishing or processing charge, or landlord claim, or
any discharge of a Lien.  All payments, costs and expenses (including
Extraordinary Expenses) of Agent under this Section shall be reimbursed to Agent
by Borrowers, on demand, with interest from the date incurred to the date of
payment thereof at the Default Rate applicable to Base Rate Loans.  Any payment
made or action taken by Agent under this Section shall be without prejudice to
any right to assert an Event of Default or to exercise any other rights or
remedies under the Loan Documents.
 
15.5 Credit Inquiries.
 
Each Borrower hereby authorizes Agent and Lenders (but they shall have no
obligation) to respond to usual and customary credit inquiries from third
parties concerning any Borrower or Subsidiary.
 
15.6 Severability.
 
Wherever possible, each provision of the Loan Documents shall be interpreted in
such manner as to be valid under Applicable Law.  If any provision is found to
be invalid under Applicable Law, it shall be ineffective only to the extent of
such invalidity and the remaining provisions of the Loan Documents shall remain
in full force and effect.
 
15.7 Cumulative Effect; Conflict of Terms.
 
The provisions of the Loan Documents are cumulative.  The parties acknowledge
that the Loan Documents may use several limitations, tests or measurements to
regulate similar matters, and they agree that these are cumulative and that each
must be performed as provided.  Except as otherwise provided in another Loan
Document (by specific reference to the applicable provision of this Agreement),
if any provision contained herein is in direct conflict with any provision in
another Loan Document, the provision herein shall govern and control.
 
15.8 Counterparts.
 
Any Loan Document may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement shall become effective when Agent has received
counterparts bearing the signatures of all parties hereto.  Delivery of a
signature page of any Loan Document by telecopy or other electronic means shall
be effective as delivery of a manually executed counterpart of such agreement.
 
86

--------------------------------------------------------------------------------

 
15.9 Entire Agreement.
 
Time is of the essence of the Loan Documents.  The Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof, and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.
 
15.10 Relationship with Lenders.
 
The obligations of each Lender hereunder are several, and no Lender shall be
responsible for the obligations or Commitments of any other Lender.  Amounts
payable hereunder to each Lender shall be a separate and independent debt.  It
shall not be necessary for Agent or any other Lender to be joined as an
additional party in any proceeding for such purposes.  Nothing in this Agreement
and no action of Agent, Lenders or any other Secured Party pursuant to the Loan
Documents or otherwise shall be deemed to constitute Agent and any Secured Party
to be a partnership, association, joint venture or any other kind of entity, nor
to constitute control of any Borrower.
 
15.11 No Advisory or Fiduciary Responsibility.
 
In connection with all aspects of each transaction contemplated by any Loan
Document, Borrowers acknowledge and agree that (a)(i) this credit facility and
any related arranging or other services by Agent, any Lender, any of their
Affiliates or any arranger are arm’s-length commercial transactions between
Borrowers and such Person; (ii) Borrowers have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate; and (iii) Borrowers are capable of evaluating, and understand and
accept, the terms, risks and conditions of the transactions contemplated by the
Loan Documents; (b) each of Agent, Lenders, their Affiliates and any arranger is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for Borrowers, any of their Affiliates or any
other Person, and has no obligation with respect to the transactions
contemplated by the Loan Documents except as expressly set forth therein; and
(c) Agent, Lenders, their Affiliates and any arranger may be engaged in a broad
range of transactions that involve interests that differ from those of Borrowers
and their Affiliates, and have no obligation to disclose any of such interests
to Borrowers or their Affiliates.  To the fullest extent permitted by Applicable
Law, each Borrower hereby waives and releases any claims that it may have
against Agent, Lenders, their Affiliates and any arranger with respect to any
breach of agency or fiduciary duty in connection with any transaction
contemplated by a Loan Document.
 
15.12 Confidentiality.
 
Each of Agent, Lenders and Issuing Bank shall maintain the confidentiality of
all Information (as defined below), except that Information may be disclosed (a)
to its Affiliates, and to its and their partners, directors, officers,
employees, agents, advisors and representatives (provided such Persons are
informed of the confidential nature of the Information and instructed to keep it
confidential); (b) to the extent requested by any governmental, regulatory or
self-regulatory authority purporting to have jurisdiction over it or its
Affiliates; (c) to the extent required by Applicable Law or by any subpoena or
other legal process; (d) to any other party hereto; (e) in connection with any
action or proceeding, or other exercise of rights or remedies, relating to any
Loan Documents or Obligations; (f) subject to an agreement containing provisions
substantially the same as this Section, to any Transferee or any actual or
prospective party (or its advisors) to any Bank Product; (g) with the consent of
Borrower Agent; or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) is
available to Agent, any Lender, Issuing Bank or any of their Affiliates on a
nonconfidential basis from a source other than Borrowers.  Notwithstanding the
foregoing, Agent and Lenders may publish or disseminate general information
describing this credit facility, including the names and addresses of Borrowers
and a general description of Borrowers’ businesses, and may use Borrowers’
logos, trademarks or product photographs in advertising materials.  As used
herein, “Information” means all information received from an Obligor or
Subsidiary relating to it or its business that is identified as confidential
when delivered.  Any Person required to maintain the confidentiality of
Information pursuant to this Section shall be deemed to have complied if it
exercises the same degree of care that it accords its own confidential
information.  Each of Agent, Lenders and Issuing Bank acknowledges that (i)
Information may include material non-public information concerning an Obligor or
Subsidiary; (ii) it has developed compliance procedures regarding the use of
material non-public information; and (iii) it will handle such material
non-public information in accordance with Applicable Law, including federal and
state securities laws.
 
87

--------------------------------------------------------------------------------

 
15.13 GOVERNING LAW.
 
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS OTHERWISE SPECIFIED, SHALL
BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY
CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO
NATIONAL BANKS).
 
15.14 Consent to Forum.
 
15.14.1. Forum.
 
EACH OBLIGOR HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL OR
STATE COURT SITTING IN OR WITH JURISDICTION OVER NEW YORK, IN ANY PROCEEDING OR
DISPUTE RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT ANY SUCH
PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT.  EACH OBLIGOR
IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE
REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR
INCONVENIENT FORUM.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 15.3.1.  Nothing herein
shall limit the right of Agent or any Lender to bring proceedings against any
Obligor in any other court, nor limit the right of any party to serve process in
any other manner permitted by Applicable Law.  Nothing in this Agreement shall
be deemed to preclude enforcement by Agent of any judgment or order obtained in
any forum or jurisdiction.
 
15.15 Waivers by Obligors.
 
To the fullest extent permitted by Applicable Law, each Obligor waives (a) the
right to trial by jury (which Agent and each Lender hereby also waives) in any
proceeding or dispute of any kind relating in any way to any Loan Documents,
Obligations or Collateral; (b) presentment, demand, protest, notice of
presentment, default, non-payment, maturity, release, compromise, settlement,
extension or renewal of any commercial paper, accounts, documents, instruments,
chattel paper and guaranties at any time held by Agent on which a Borrower may
in any way be liable, and hereby ratifies anything Agent may do in this regard;
(c) notice prior to taking possession or control of any Collateral; (d) any bond
or security that might be required by a court prior to allowing Agent to
exercise any rights or remedies; (e) the benefit of all valuation, appraisement
and exemption laws; (f) any claim against Agent, Issuing Bank or any Lender, on
any theory of liability, for special, indirect, consequential, exemplary or
punitive damages (as opposed to direct or actual damages) in any way relating to
any Enforcement Action, Obligations, Loan Documents or transactions relating
thereto; and (g) notice of acceptance hereof.  Each Obligor acknowledges that
the foregoing waivers are a material inducement to Agent, Issuing Bank and
Lenders entering into this Agreement and that they are relying upon the
foregoing in their dealings with Obligors.  Each Obligor has reviewed the
foregoing waivers with its legal counsel and has knowingly and voluntarily
waived its jury trial and other rights following consultation with legal
counsel.  In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court.
 
88

--------------------------------------------------------------------------------

 
15.16 Patriot Act Notice.
 
Agent and Lenders hereby notify Obligors that pursuant to the requirements of
the Patriot Act, Agent and Lenders are required to obtain, verify and record
information that identifies each Borrower, including its legal name, address,
tax ID number and other information that will allow Agent and Lenders to
identify it in accordance with the Patriot Act.  Agent and Lenders will also
require information regarding each personal guarantor, if any, and may require
information regarding Obligors’ management and, other than with respect to
Parent, owners, such as legal name, address, social security number and date of
birth.
 
15.17 Effective Date.
 
This Agreement shall become effective among the parties hereto as of the
Effective Date.  Until the Effective Date, the terms of the Existing Credit
Agreement, Existing Guaranties and Existing Security Agreements shall remain in
full force and effect.
 
15.18 Restatement.
 
This Agreement amends, restates and supersedes the Existing Credit Agreement,
Existing Guaranties and Existing Security Agreements.  All references in the
Loan Documents or any other document or instrument executed or delivered in
connection therewith to Agreement shall hereafter be deemed to be references to
this Agreement.  It is the intention of the parties hereto that this Agreement
shall not constitute (a) a novation or discharge of the indebtedness and
obligations evidenced by the Existing Credit Agreement, (b) a release of the
Existing Guaranties and the Guarantors’ obligations thereunder, as applicable,
or (c) a release of the Existing Security Agreements or of the security
interests granted thereby.
 
 [Remainder of page intentionally left blank; signatures begin on following
page]
 

A/74297652.15
 
89 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.
 

 
BORROWERS:
SENECA FOODS CORPORATION
By: /s/Roland E. Breunig                
Name:           Roland E. Breunig
Title:           Chief Financial Officer
 
Address:
418 E. Conde Street
Janesville, WI 53546
 
Attn: Roland E. Breunig
Telecopy: 608.757.6002
 
 
SENECA FOODS, LLC
By: /s/Roland E. Breunig                
Name:           Roland E. Breunig
Title:           Treasurer
 
Address:
c/o Seneca Foods Corporation
418 E. Conde Street
Janesville, WI 53546
 
Attn: Roland E. Breunig
Telecopy: 608.757.6002
 
 
SENECA SNACK COMPANY
By: /s/John D. Exner                  
Name:           John D. Exner
Title:           Assistant Secretary
 
Address:
c/o Seneca Foods Corporation
418 E. Conde Street
Janesville, WI 53546
 
 
Attn: Roland E. Breunig
Telecopy: 608.757.6002
 


[Signature page to Second Amended and Restated Loan and Security Agreement -
Seneca]
A/74442475.1/0000502-0000301574
 
 

--------------------------------------------------------------------------------

 




 
GUARANTORS:
MARION FOODS, INC.
By:  /s/Roland E. Breunig                
Name:         Roland E. Breunig
Title:           Treasurer
 
Address:
c/o Seneca Foods Corporation
418 E. Conde Street
Janesville, WI 53546
 
Attn: Roland E. Breunig
Telecopy: 608.757.6002
 
 
LEBANON VALLEY COLD STORAGE, LLC
By: By: /s/John D. Exner                  
Name:           John D. Exner
Title:           Assistant Secretary
 
Address:
c/o Seneca Foods Corporation
418 E. Conde Street
Janesville, WI 53546
 
 
Attn: Roland E. Breunig
Telecopy: 608.757.6002
 
 
LEBANON VALLEY COLD STORAGE, LP
By:           Lebanon Valley Cold Storage, LLC,
Its General Partner
 
By: By: /s/John D. Exner                  
Name:           John D. Exner
Title:           Assistant Secretary
 
Address:
c/o Seneca Foods Corporation
418 E. Conde Street
Janesville, WI 53546
 
 
Attn: Roland E. Breunig
Telecopy: 608.757.6002
 


[Signature page to Second Amended and Restated Loan and Security Agreement -
Seneca]
A/74442475.1/0000502-0000301574
 
 

--------------------------------------------------------------------------------

 




 
AGENT AND LENDERS:
BANK OF AMERICA, N.A.,
as Agent, Lender and Issuing Bank
By: /s/Lisa Freeman                      
Name:           Lisa Freeman
Title:           Senior Vice President
 
Address:
CityPlace I
185 Asylum Street, 35th Floor
Hartford, CT 06103
CT2-500-35-02
 
 
Attn: Lisa Freeman
Telecopy: 860-952-6830
 


[Signature page to Second Amended and Restated Loan and Security Agreement -
Seneca]
A/74442475.1/0000502-0000301574
 
 

--------------------------------------------------------------------------------

 


 
RBS CITIZENS, N.A.,
as Syndication Agent
 
 
By: /s/John D. Bobbin       
Name: John D. Bobbin
Title: Vice President
 
Address:
28 State Street
MS1235
Boston, MA 02109
 
 
Attn: John Bobbin, Vice President
Telecopy: 617.227.7995
 


[Signature page to Second Amended and Restated Loan and Security Agreement -
Seneca]
A/74442475.1/0000502-0000301574
 
 

--------------------------------------------------------------------------------

 


 
RBS CITIZENS BUSINESS CAPITAL, a division of RBS ASSET FINANCE, INC., a
subsidiary of RBS CITIZENS, N.A.,
as a Lender
 
 
By: /s/John D. Bobbin       
Name:John D. Bobbin
Title:Vice President
 
Address:
28 State Street
MS1235
Boston, MA 02109
 
 
Attn: John Bobbin, Vice President
Telecopy: 617.227.7995
 


[Signature page to Second Amended and Restated Loan and Security Agreement -
Seneca]
A/74442475.1/0000502-0000301574
 
 

--------------------------------------------------------------------------------

 




 
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, as a Lender
By: /s/Claire Laury                      
Name:Claire Laury
Title: Executive Director
 
By: /s/Brett Delfino                    
Name:Brett Delfino
Title:Executive Director
 
Address:
1180 Peachtree St., Suite 2200
Atlanta, GA 30309
 
 
Attn: Claire Laury, Executive Director
Telecopy: 404-870-8025
 


[Signature page to Second Amended and Restated Loan and Security Agreement -
Seneca]
A/74442475.1/0000502-0000301574
 
 

--------------------------------------------------------------------------------

 


 
MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender
 
 
By: /s/Jon M. Fogle                     
Name:Jon M. Fogle
Title:Vice President
 
Address:
M&T Place
255 East Avenue
Rochester, NY 14604
 
Attn: Jon M. Fogle
Telecopy: 585-325-5105
 


[Signature page to Second Amended and Restated Loan and Security Agreement -
Seneca]
A/74442475.1/0000502-0000301574
 
 

--------------------------------------------------------------------------------

 


 
U.S. BANK NATIONAL ASSOCIATION,
as a Lender
 
 
 
By: /s/Jeffrey S. Gruender           
Name:           Jeffrey S. Gruender
Title:           Vice President
 
Address:
One U.S. Bank Plaza – 5th Floor
SL-MO-T5BC
St. Louis, MO 63101
 
Attn: Jeffrey S. Gruender, VP
Telecopy: 314-418-8556
 


[Signature page to Second Amended and Restated Loan and Security Agreement -
Seneca]
A/74442475.1/0000502-0000301574
 
 

--------------------------------------------------------------------------------

 


 
WELLS FARGO BANK, N.A., as a Lender
 
 
 
By: /s/Thomas Grys
Name: Thomas Grys
Title:   VP
 
Address:
6400 Sheridan Drive, Suite 100
Williamsville, NY 14221
 
Attn: Thomas Grys, Vice President
Telecopy: 716-630-4107
 


[Signature page to Second Amended and Restated Loan and Security Agreement -
Seneca]
A/74442475.1/0000502-0000301574
 
 

--------------------------------------------------------------------------------

 


 
BMO HARRIS BANK N.A., as a Lender
 
 
 
By: /s/William Kennedy                      
Name: William Kennedy
Title:   Vice President
 
Address:
111 West Monroe Street
20th Floor East – ABL Dept.
Chicago, IL 60603
 
Attn: Dan Duffy, Associate
Telecopy: 312-765-1641
 


[Signature page to Second Amended and Restated Loan and Security Agreement -
Seneca]
A/74442475.1/0000502-0000301574
 
 

--------------------------------------------------------------------------------

 


 
GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender
 
 
 
By: /s/James Desantis                
Name: James Desantis
Title: Duly Authorized Signatory
 
Address:
10 Riverview Drive
Danbury, CT 06810
 
Attn: Drew Vinca, Assistant Vice President
Telecopy: 203-749-4307
 



 

[Signature page to Second Amended and Restated Loan and Security Agreement -
Seneca]
A/74442475.1/0000502-0000301574
 
 

--------------------------------------------------------------------------------

 



CERTIFICATE OF ACKNOWLEDGEMENT



STATE OF WISCONSIN
COUNTY OF ROCK                                                    
 
This document was acknowledged before me on July 19, 2011 by Roland E. Breunig
as Chief Financial Officer of Seneca Foods Corporation, a New York corporation.
 


/s/Barbara Yarolimek
Wisconsin Notary Public


MY COMMISSION EXPIRES
 
November 6, 2011

CERTIFICATE OF ACKNOWLEDGEMENT



STATE OF WISCONSIN
COUNTY OF ROCK                                                    
 
This document was acknowledged before me on July 19, 2011 by Roland E. Breunig
as Chief Financial Officer of Seneca Foods LLC, a Delaware limited liability
company.
 


/s/Barbara Yarolimek
Wisconsin Notary Public


MY COMMISSION EXPIRES
 
November 6, 2011



[Signature page to Second Amended and Restated Loan and Security Agreement -
Seneca]
A/74297652.15
 
 

--------------------------------------------------------------------------------

 

CERTIFICATE OF ACKNOWLEDGEMENT



STATE OF WISCONSIN
COUNTY OF ROCK                                                    
 
This document was acknowledged before me on July 19, 2011 by JOHN D. EXNER as
Assistant Secretary of Seneca Snack Company, a Washington corporation.
 


/s/Barbara Yarolimek
Wisconsin Notary Public


MY COMMISSION EXPIRES
 
November 6, 2011

CERTIFICATE OF ACKNOWLEDGEMENT



STATE OF WISCONSIN
COUNTY OF ROCK                                                    
 
This document was acknowledged before me on July 19, 2011 by Roland E. Breunig
as Treasurer of Marion Foods, Inc., a New York corporation.
 


/s/Barbara Yarolimek
Wisconsin Notary Public


MY COMMISSION EXPIRES
 
November 6, 2011







[Signature page to Second Amended and Restated Loan and Security Agreement -
Seneca]
A/74297652.15
 
 

--------------------------------------------------------------------------------

 

 
CERTIFICATE OF ACKNOWLEDGEMENT



STATE OF WISCONSIN
COUNTY OF ROCK                                                    
 
This document was acknowledged before me on July 19, 2011 by JOHN D. EXNER as
Assistant Secretary of Lebanon Valley Cold Storage, LLC, a Pennsylvania limited
liability company.
 


/s/Barbara Yarolimek
Wisconsin Notary Public


MY COMMISSION EXPIRES
 
November 6, 2011

CERTIFICATE OF ACKNOWLEDGEMENT



STATE OF WISCONSIN
COUNTY OF ROCK                                                    
 
This document was acknowledged before me on July 19, 2011 by JOHN D. EXNER as
Assistant Secretary of Lebanon Valley Cold Storage, LLP, a Pennsylvania limited
liability partnership.


/s/Barbara Yarolimek
Wisconsin Notary Public


MY COMMISSION EXPIRES
 
November 6, 2011










[Signature page to Second Amended and Restated Loan and Security Agreement -
Seneca]
A/74297652.15
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
to
Second Amended and Restated Loan and Security Agreement
 
REVOLVER NOTE
 
July 20, 2011
$90,000,000
New York, New York



SENECA FOODS CORPORATION, a New York corporation, SENECA FOODS, LLC, a Delaware
limited liability company and SENECA SNACK COMPANY, a Washington corporation
(collectively, “Borrowers”), for value received, hereby unconditionally promise
to pay, on a joint and several basis, to the order of BANK OF AMERICA, N.A.
(“Lender”), the principal sum of NINETY MILLION DOLLARS ($90,000,000), or such
lesser amount as may be advanced by Lender as Loans and owing as LC Obligations
from time to time under the Loan Agreement described below, together with all
accrued and unpaid interest thereon.  Terms are used herein as defined in the
Second Amended and Restated Loan and Security Agreement dated as of July 20,
2011, among Borrowers, Bank of America, N.A., as Agent, Lender, and certain
other financial institutions, as such agreement may be amended, modified,
renewed or extended from time to time (“Loan Agreement”).
 
Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement.  This Note is issued pursuant
to and evidences Loans and LC Obligations under the Loan Agreement, to which
reference is made for a statement of the rights and obligations of Lender and
the duties and obligations of Borrowers.  The Loan Agreement contains provisions
for acceleration of the maturity of this Note upon the happening of certain
stated events, and for the borrowing, prepayment and reborrowing of amounts upon
specified terms and conditions.
 
The holder of this Note is hereby authorized by Borrowers to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to Loans and LC Obligations, and the payment thereof.  Failure to
make any notation, however, shall not affect the rights of the holder of this
Note or any obligations of Borrowers hereunder or under any other Loan
Documents.
 
Time is of the essence of this Note.  Each Borrower and all endorsers, sureties
and guarantors of this Note hereby severally waive demand, presentment for
payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.  Borrowers jointly and severally agree
to pay, and to save the holder of this Note harmless against, any liability for
the payment of all costs and expenses (including without limitation reasonable
attorneys’ fees) if this Note is collected by or through an attorney-at-law.
 
In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law.  If any such excess amount is inadvertently paid by Borrowers or
inadvertently received by the holder of this Note, such excess shall be returned
to Borrowers or credited as a payment of principal, in accordance with the Loan
Agreement.  It is the intent hereof that Borrowers not pay or contract to pay,
and that holder of this Note not receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by Borrowers under Applicable Law.
 
This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).
 
IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.
 



 
SENECA FOODS CORPORATION
By  /s/Roland E. Breunig                 
Title: Chief Financial Officer
 
SENECA FOODS, LLC
By  /s/Roland E. Breunig                 
Title: Treasurer
 
SENECA SNACK COMPANY
By  /s/John D. Exner                        
Title: Assistant Secretary




A/74297652.15
 
 

--------------------------------------------------------------------------------

 
REVOLVER NOTE
 
July 20, 2011
$60,000,000
New York, New York



SENECA FOODS CORPORATION, a New York corporation, SENECA FOODS, LLC, a Delaware
limited liability company and SENECA SNACK COMPANY, a Washington corporation
(collectively, “Borrowers”), for value received, hereby unconditionally promise
to pay, on a joint and several basis, to the order of RBS CITIZENS BUSINESS
CAPITAL, A DIVISION OF RBS ASSET FINANCE, INC., A SUBSIDIARY OF RBS CITIZENS,
N.A. (“Lender”), the principal sum of SIXTY MILLION DOLLARS ($60,000,000), or
such lesser amount as may be advanced by Lender as Loans and owing as LC
Obligations from time to time under the Loan Agreement described below, together
with all accrued and unpaid interest thereon.  Terms are used herein as defined
in the Second Amended and Restated Loan and Security Agreement dated as of July
20, 2011, among Borrowers, Bank of America, N.A., as Agent, Lender, and certain
other financial institutions, as such agreement may be amended, modified,
renewed or extended from time to time (“Loan Agreement”).
 
Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement.  This Note is issued pursuant
to and evidences Loans and LC Obligations under the Loan Agreement, to which
reference is made for a statement of the rights and obligations of Lender and
the duties and obligations of Borrowers.  The Loan Agreement contains provisions
for acceleration of the maturity of this Note upon the happening of certain
stated events, and for the borrowing, prepayment and reborrowing of amounts upon
specified terms and conditions.
 
The holder of this Note is hereby authorized by Borrowers to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to Loans and LC Obligations, and the payment thereof.  Failure to
make any notation, however, shall not affect the rights of the holder of this
Note or any obligations of Borrowers hereunder or under any other Loan
Documents.
 
Time is of the essence of this Note.  Each Borrower and all endorsers, sureties
and guarantors of this Note hereby severally waive demand, presentment for
payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.  Borrowers jointly and severally agree
to pay, and to save the holder of this Note harmless against, any liability for
the payment of all costs and expenses (including without limitation reasonable
attorneys’ fees) if this Note is collected by or through an attorney-at-law.
 
In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law.  If any such excess amount is inadvertently paid by Borrowers or
inadvertently received by the holder of this Note, such excess shall be returned
to Borrowers or credited as a payment of principal, in accordance with the Loan
Agreement.  It is the intent hereof that Borrowers not pay or contract to pay,
and that holder of this Note not receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by Borrowers under Applicable Law.
 
This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).
 
IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.
 



 
SENECA FOODS CORPORATION
By  /s/Roland E. Breunig                 
Title: Chief Financial Officer
 
SENECA FOODS, LLC
By  /s/Roland E. Breunig                 
Title: Treasurer
 
SENECA SNACK COMPANY
By  /s/John D. Exner                        
Title: Assistant Secretary




A/74297652.15
 
 

--------------------------------------------------------------------------------

 
REVOLVER NOTE
 
July 20, 2011
$55,000,000
New York, New York



SENECA FOODS CORPORATION, a New York corporation, SENECA FOODS, LLC, a Delaware
limited liability company and SENECA SNACK COMPANY, a Washington corporation
(collectively, “Borrowers”), for value received, hereby unconditionally promise
to pay, on a joint and several basis, to the order of COOPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH
(“Lender”), the principal sum of FIFTY-FIVE MILLION DOLLARS ($55,000,000), or
such lesser amount as may be advanced by Lender as Loans and owing as LC
Obligations from time to time under the Loan Agreement described below, together
with all accrued and unpaid interest thereon.  Terms are used herein as defined
in the Second Amended and Restated Loan and Security Agreement dated as of July
20, 2011, among Borrowers, Bank of America, N.A., as Agent, Lender, and certain
other financial institutions, as such agreement may be amended, modified,
renewed or extended from time to time (“Loan Agreement”).
 
Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement.  This Note is issued pursuant
to and evidences Loans and LC Obligations under the Loan Agreement, to which
reference is made for a statement of the rights and obligations of Lender and
the duties and obligations of Borrowers.  The Loan Agreement contains provisions
for acceleration of the maturity of this Note upon the happening of certain
stated events, and for the borrowing, prepayment and reborrowing of amounts upon
specified terms and conditions.
 
The holder of this Note is hereby authorized by Borrowers to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to Loans and LC Obligations, and the payment thereof.  Failure to
make any notation, however, shall not affect the rights of the holder of this
Note or any obligations of Borrowers hereunder or under any other Loan
Documents.
 
Time is of the essence of this Note.  Each Borrower and all endorsers, sureties
and guarantors of this Note hereby severally waive demand, presentment for
payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.  Borrowers jointly and severally agree
to pay, and to save the holder of this Note harmless against, any liability for
the payment of all costs and expenses (including without limitation reasonable
attorneys’ fees) if this Note is collected by or through an attorney-at-law.
 
In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law.  If any such excess amount is inadvertently paid by Borrowers or
inadvertently received by the holder of this Note, such excess shall be returned
to Borrowers or credited as a payment of principal, in accordance with the Loan
Agreement.  It is the intent hereof that Borrowers not pay or contract to pay,
and that holder of this Note not receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by Borrowers under Applicable Law.
 
This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).
 
IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.
 



 
SENECA FOODS CORPORATION
By  /s/Roland E. Breunig                 
Title: Chief Financial Officer
 
SENECA FOODS, LLC
By  /s/Roland E. Breunig                 
Title: Treasurer
 
SENECA SNACK COMPANY
By  /s/John D. Exner                        
Title: Assistant Secretary




A/74297652.15
 
 

--------------------------------------------------------------------------------

 
REVOLVER NOTE
 
July 20, 2011
$40,000,000
New York, New York



SENECA FOODS CORPORATION, a New York corporation, SENECA FOODS, LLC, a Delaware
limited liability company and SENECA SNACK COMPANY, a Washington corporation
(collectively, “Borrowers”), for value received, hereby unconditionally promise
to pay, on a joint and several basis, to the order of MANUFACTURERS AND TRADERS
TRUST COMPANY (“Lender”), the principal sum of FORTY MILLION DOLLARS
($40,000,000), or such lesser amount as may be advanced by Lender as Loans and
owing as LC Obligations from time to time under the Loan Agreement described
below, together with all accrued and unpaid interest thereon.  Terms are used
herein as defined in the Second Amended and Restated Loan and Security Agreement
dated as of July 20, 2011, among Borrowers, Bank of America, N.A., as Agent,
Lender, and certain other financial institutions, as such agreement may be
amended, modified, renewed or extended from time to time (“Loan Agreement”).
 
Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement.  This Note is issued pursuant
to and evidences Loans and LC Obligations under the Loan Agreement, to which
reference is made for a statement of the rights and obligations of Lender and
the duties and obligations of Borrowers.  The Loan Agreement contains provisions
for acceleration of the maturity of this Note upon the happening of certain
stated events, and for the borrowing, prepayment and reborrowing of amounts upon
specified terms and conditions.
 
The holder of this Note is hereby authorized by Borrowers to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to Loans and LC Obligations, and the payment thereof.  Failure to
make any notation, however, shall not affect the rights of the holder of this
Note or any obligations of Borrowers hereunder or under any other Loan
Documents.
 
Time is of the essence of this Note.  Each Borrower and all endorsers, sureties
and guarantors of this Note hereby severally waive demand, presentment for
payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.  Borrowers jointly and severally agree
to pay, and to save the holder of this Note harmless against, any liability for
the payment of all costs and expenses (including without limitation reasonable
attorneys’ fees) if this Note is collected by or through an attorney-at-law.
 
In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law.  If any such excess amount is inadvertently paid by Borrowers or
inadvertently received by the holder of this Note, such excess shall be returned
to Borrowers or credited as a payment of principal, in accordance with the Loan
Agreement.  It is the intent hereof that Borrowers not pay or contract to pay,
and that holder of this Note not receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by Borrowers under Applicable Law.
 
This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).
 
IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.
 



 
SENECA FOODS CORPORATION
By  /s/Roland E. Breunig                 
Title: Chief Financial Officer
 
SENECA FOODS, LLC
By  /s/Roland E. Breunig                 
Title: Treasurer
 
SENECA SNACK COMPANY
By  /s/John D. Exner                        
Title: Assistant Secretary




A/74297652.15
 
 

--------------------------------------------------------------------------------

 

REVOLVER NOTE
 
July 20, 2011
$40,000,000
New York, New York



SENECA FOODS CORPORATION, a New York corporation, SENECA FOODS, LLC, a Delaware
limited liability company and SENECA SNACK COMPANY, a Washington corporation
(collectively, “Borrowers”), for value received, hereby unconditionally promise
to pay, on a joint and several basis, to the order of U.S. BANK NATIONAL
ASSOCIATION (“Lender”), the principal sum of FORTY MILLION DOLLARS
($40,000,000), or such lesser amount as may be advanced by Lender as Loans and
owing as LC Obligations from time to time under the Loan Agreement described
below, together with all accrued and unpaid interest thereon.  Terms are used
herein as defined in the Second Amended and Restated Loan and Security Agreement
dated as of July 20, 2011, among Borrowers, Bank of America, N.A., as Agent,
Lender, and certain other financial institutions, as such agreement may be
amended, modified, renewed or extended from time to time (“Loan Agreement”).
 
Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement.  This Note is issued pursuant
to and evidences Loans and LC Obligations under the Loan Agreement, to which
reference is made for a statement of the rights and obligations of Lender and
the duties and obligations of Borrowers.  The Loan Agreement contains provisions
for acceleration of the maturity of this Note upon the happening of certain
stated events, and for the borrowing, prepayment and reborrowing of amounts upon
specified terms and conditions.
 
The holder of this Note is hereby authorized by Borrowers to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to Loans and LC Obligations, and the payment thereof.  Failure to
make any notation, however, shall not affect the rights of the holder of this
Note or any obligations of Borrowers hereunder or under any other Loan
Documents.
 
Time is of the essence of this Note.  Each Borrower and all endorsers, sureties
and guarantors of this Note hereby severally waive demand, presentment for
payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.  Borrowers jointly and severally agree
to pay, and to save the holder of this Note harmless against, any liability for
the payment of all costs and expenses (including without limitation reasonable
attorneys’ fees) if this Note is collected by or through an attorney-at-law.
 
In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law.  If any such excess amount is inadvertently paid by Borrowers or
inadvertently received by the holder of this Note, such excess shall be returned
to Borrowers or credited as a payment of principal, in accordance with the Loan
Agreement.  It is the intent hereof that Borrowers not pay or contract to pay,
and that holder of this Note not receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by Borrowers under Applicable Law.
 
This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).
 
IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.
 



 
SENECA FOODS CORPORATION
By  /s/Roland E. Breunig                 
Title: Chief Financial Officer
 
SENECA FOODS, LLC
By  /s/Roland E. Breunig                 
Title: Treasurer
 
SENECA SNACK COMPANY
By  /s/John D. Exner                        
Title: Assistant Secretary




A/74297652.15
 
 

--------------------------------------------------------------------------------

 

REVOLVER NOTE
 
July 20, 2011
$30,000,000
New York, New York



SENECA FOODS CORPORATION, a New York corporation, SENECA FOODS, LLC, a Delaware
limited liability company and SENECA SNACK COMPANY, a Washington corporation
(collectively, “Borrowers”), for value received, hereby unconditionally promise
to pay, on a joint and several basis, to the order of WELLS FARGO BANK, N.A.
(“Lender”), the principal sum of THIRTY MILLION DOLLARS ($30,000,000), or such
lesser amount as may be advanced by Lender as Loans and owing as LC Obligations
from time to time under the Loan Agreement described below, together with all
accrued and unpaid interest thereon.  Terms are used herein as defined in the
Second Amended and Restated Loan and Security Agreement dated as of July 20,
2011, among Borrowers, Bank of America, N.A., as Agent, Lender, and certain
other financial institutions, as such agreement may be amended, modified,
renewed or extended from time to time (“Loan Agreement”).
 
Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement.  This Note is issued pursuant
to and evidences Loans and LC Obligations under the Loan Agreement, to which
reference is made for a statement of the rights and obligations of Lender and
the duties and obligations of Borrowers.  The Loan Agreement contains provisions
for acceleration of the maturity of this Note upon the happening of certain
stated events, and for the borrowing, prepayment and reborrowing of amounts upon
specified terms and conditions.
 
The holder of this Note is hereby authorized by Borrowers to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to Loans and LC Obligations, and the payment thereof.  Failure to
make any notation, however, shall not affect the rights of the holder of this
Note or any obligations of Borrowers hereunder or under any other Loan
Documents.
 
Time is of the essence of this Note.  Each Borrower and all endorsers, sureties
and guarantors of this Note hereby severally waive demand, presentment for
payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.  Borrowers jointly and severally agree
to pay, and to save the holder of this Note harmless against, any liability for
the payment of all costs and expenses (including without limitation reasonable
attorneys’ fees) if this Note is collected by or through an attorney-at-law.
 
In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law.  If any such excess amount is inadvertently paid by Borrowers or
inadvertently received by the holder of this Note, such excess shall be returned
to Borrowers or credited as a payment of principal, in accordance with the Loan
Agreement.  It is the intent hereof that Borrowers not pay or contract to pay,
and that holder of this Note not receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by Borrowers under Applicable Law.
 
This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).
 
IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.
 



 
SENECA FOODS CORPORATION
By  /s/Roland E. Breunig                 
Title: Chief Financial Officer
 
SENECA FOODS, LLC
By  /s/Roland E. Breunig                 
Title: Treasurer
 
SENECA SNACK COMPANY
By  /s/John D. Exner                        
Title: Assistant Secretary




A/74297652.15
 
 

--------------------------------------------------------------------------------

 

REVOLVER NOTE
 
July 20, 2011
$20,000,000
New York, New York



SENECA FOODS CORPORATION, a New York corporation, SENECA FOODS, LLC, a Delaware
limited liability company and SENECA SNACK COMPANY, a Washington corporation
(collectively, “Borrowers”), for value received, hereby unconditionally promise
to pay, on a joint and several basis, to the order of BMO HARRIS BANK N.A.
(“Lender”), the principal sum of TWENTY MILLION DOLLARS ($20,000,000), or such
lesser amount as may be advanced by Lender as Loans and owing as LC Obligations
from time to time under the Loan Agreement described below, together with all
accrued and unpaid interest thereon.  Terms are used herein as defined in the
Second Amended and Restated Loan and Security Agreement dated as of July 20,
2011, among Borrowers, Bank of America, N.A., as Agent, Lender, and certain
other financial institutions, as such agreement may be amended, modified,
renewed or extended from time to time (“Loan Agreement”).
 
Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement.  This Note is issued pursuant
to and evidences Loans and LC Obligations under the Loan Agreement, to which
reference is made for a statement of the rights and obligations of Lender and
the duties and obligations of Borrowers.  The Loan Agreement contains provisions
for acceleration of the maturity of this Note upon the happening of certain
stated events, and for the borrowing, prepayment and reborrowing of amounts upon
specified terms and conditions.
 
The holder of this Note is hereby authorized by Borrowers to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to Loans and LC Obligations, and the payment thereof.  Failure to
make any notation, however, shall not affect the rights of the holder of this
Note or any obligations of Borrowers hereunder or under any other Loan
Documents.
 
Time is of the essence of this Note.  Each Borrower and all endorsers, sureties
and guarantors of this Note hereby severally waive demand, presentment for
payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.  Borrowers jointly and severally agree
to pay, and to save the holder of this Note harmless against, any liability for
the payment of all costs and expenses (including without limitation reasonable
attorneys’ fees) if this Note is collected by or through an attorney-at-law.
 
In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law.  If any such excess amount is inadvertently paid by Borrowers or
inadvertently received by the holder of this Note, such excess shall be returned
to Borrowers or credited as a payment of principal, in accordance with the Loan
Agreement.  It is the intent hereof that Borrowers not pay or contract to pay,
and that holder of this Note not receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by Borrowers under Applicable Law.
 
This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).
 
IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.
 



 
SENECA FOODS CORPORATION
By  /s/Roland E. Breunig                 
Title: Chief Financial Officer
 
SENECA FOODS, LLC
By  /s/Roland E. Breunig                 
Title: Treasurer
 
SENECA SNACK COMPANY
By  /s/John D. Exner                        
Title: Assistant Secretary




A/74297652.15
 
 

--------------------------------------------------------------------------------

 

REVOLVER NOTE
 
July 20, 2011
$15,000,000
New York, New York



SENECA FOODS CORPORATION, a New York corporation, SENECA FOODS, LLC, a Delaware
limited liability company and SENECA SNACK COMPANY, a Washington corporation
(collectively, “Borrowers”), for value received, hereby unconditionally promise
to pay, on a joint and several basis, to the order of GENERAL ELECTRIC CAPITAL
CORPORATION (“Lender”), the principal sum of FIFTEEN MILLION DOLLARS
($15,000,000), or such lesser amount as may be advanced by Lender as Loans and
owing as LC Obligations from time to time under the Loan Agreement described
below, together with all accrued and unpaid interest thereon.  Terms are used
herein as defined in the Second Amended and Restated Loan and Security Agreement
dated as of July 20, 2011, among Borrowers, Bank of America, N.A., as Agent,
Lender, and certain other financial institutions, as such agreement may be
amended, modified, renewed or extended from time to time (“Loan Agreement”).
 
Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement.  This Note is issued pursuant
to and evidences Loans and LC Obligations under the Loan Agreement, to which
reference is made for a statement of the rights and obligations of Lender and
the duties and obligations of Borrowers.  The Loan Agreement contains provisions
for acceleration of the maturity of this Note upon the happening of certain
stated events, and for the borrowing, prepayment and reborrowing of amounts upon
specified terms and conditions.
 
The holder of this Note is hereby authorized by Borrowers to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to Loans and LC Obligations, and the payment thereof.  Failure to
make any notation, however, shall not affect the rights of the holder of this
Note or any obligations of Borrowers hereunder or under any other Loan
Documents.
 
Time is of the essence of this Note.  Each Borrower and all endorsers, sureties
and guarantors of this Note hereby severally waive demand, presentment for
payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.  Borrowers jointly and severally agree
to pay, and to save the holder of this Note harmless against, any liability for
the payment of all costs and expenses (including without limitation reasonable
attorneys’ fees) if this Note is collected by or through an attorney-at-law.
 
In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law.  If any such excess amount is inadvertently paid by Borrowers or
inadvertently received by the holder of this Note, such excess shall be returned
to Borrowers or credited as a payment of principal, in accordance with the Loan
Agreement.  It is the intent hereof that Borrowers not pay or contract to pay,
and that holder of this Note not receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by Borrowers under Applicable Law.
 
This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).
 
IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.
 



 
SENECA FOODS CORPORATION
By  /s/Roland E. Breunig                 
Title: Chief Financial Officer
 
SENECA FOODS, LLC
By  /s/Roland E. Breunig                 
Title: Treasurer
 
SENECA SNACK COMPANY
By  /s/John D. Exner                        
Title: Assistant Secretary




A/74297652.15
 
 

--------------------------------------------------------------------------------

 



SCHEDULE 1.1
to
Second Amended and Restated Loan and Security Agreement
 
COMMITMENTS OF LENDERS
 
Lender
Commitment for the period from April 1 through and including July 31 of each
year
Commitment for the period from August 1 through and including March 31 of each
year
Percentage of Aggregate
 Commitments of all Lenders
Bank of America, N.A.
$64,285,718
$90,000,000
25.714285714%
RBS Citizens Business Capital, a division of RBS Asset Finance, Inc., a
subsidiary of RBS Citizens, N.A.
$42,857,142
$60,000,000
17.142857142%
Cooperatieve Centrale Raiffeisen- Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch
$39,285,714
$55,000,000
15.714285714%
Manufacturers and Traders Trust Company
$28,571,428
$40,000,000
11.428571428%
U.S. Bank National Association
$28,571,428
$40,000,000
11.428571428%
Wells Fargo Bank, N.A.
$21,428,571
$30,000,000
8.571428571%
BMO Harris Bank, N.A.
$14,285,714
$20,000,000
5.714285714%
General Electric Capital Corporation
$10,714,285
$15,000,000
4.285714285%
Total
$250,000,000
$350,000,000
100%





 
 

A/74297652.15
 
 

--------------------------------------------------------------------------------

 